Guidelines for the employment policies of the Member States
The next item is the report (A5-0187/2003) by Mr Herman Schmid on behalf of the Committee on Employment and Social Affairs on the proposal for a Council decision on guidelines for the employment policies of the Member States (COM(2003) 176 - C5-0180/2003 - 2003/0068(CNS)).
. Mr President, it is a pleasure to participate in this debate on behalf of the Commission and, above all, on behalf of Mrs Diamantopoulou, who regrets that she cannot be here today because she is attending a meeting of the Social Affairs Council in Luxembourg.
We have now reached the final stage in our joint effort to reform the European employment strategy. All the institutions have worked together to reach a good compromise that is now fully in line with the European Council's conclusions, that takes on board most of the European Parliament's views and that is, whilst less ambitious, close to the Commission's initial proposal.
Our ambitions should reflect the scale of the challenges we face. Firstly, full employment: to deliver full employment we need to create up to 22 million jobs if the Union of 25 Member States is to reach the 2010 Lisbon target.
As far as quality and productivity is concerned, this means ensuring not just more jobs but also better jobs. We must take a positive approach to managing economic restructuring and we must reverse the slowdown in productivity growth.
As regards cohesion and inclusion, we must tackle increasing social inequalities and persistent regional disparities. This, of course, will be an even more challenging ambition within an enlarged Union. These challenges can only be met if we ensure that all relevant players are closely involved in the employment strategy and that they all work together.
What are the main elements of reform? Firstly, stability. Through this reform we have to respond to the short-term challenges of the slowdown in our economies, and face up to the longer-term challenges of reform. A more stable set of guidelines covering the period up to 2010, with a mid-term review in 2006, should help us to respond to both short- and longer-term challenges. In principle, these guidelines should remain unaltered for at least three years.
We have also been successful in presenting more focused, simpler and results-oriented guidelines that concentrate on a limited number of major priorities and set out clearly the results we are aiming for. The focus on results rather than process means more emphasis on the use of targets and indicators to benchmark progress.
We have received considerable support from Parliament in this respect. Whilst we could have gone further, I welcome the fact that a reasonable number of well-focused targets remain. Emphasis on results also demands that more importance is placed on the recommendations to the Member States.
In streamlining the employment guidelines and the broad economic policy guidelines it is also important to recall the advantages of this new streamlining of the employment policy coordination and the broad economic policy guidelines. We have to make sure that the simultaneous timetable for the two sets of guidelines fosters complementarity and creates a more coherent policy coordination at European level.
I now turn to the new priorities. I am not going to refer to all the specific guidelines, but I would like to refer to the three main challenges they address.
Firstly, the adaptability of people and enterprises must be promoted. Adaptability requires a good balance between flexibility and security in the labour market. It also requires investment in entrepreneurship and in helping people and enterprises to cope better with the effects of economic restructuring.
Secondly, in order to achieve full employment, we must see how we can increase the labour supply further. We must better exploit the potential of all groups of the population. We must increase the participation of women and older workers on the labour market. We must fully integrate immigrants into the labour market. We must transform undeclared work into regular employment. Parliament's support was extremely important in securing an agreement on this specific issue. We now send out a clear signal that we want not just more employment but also better employment.
Thirdly, investment in human capital is increasingly at the heart of the issue of creating more and better jobs. It is crucial for more employment, more productivity and also more inclusion. This calls for redirecting resources in favour of investment in human capital.
Let me now address the views of this Parliament. I regret the timetable difficulties which Parliament has had to face. I understand your concerns and I know that both the Council and the Commission have done their utmost to take account of your views. Despite those difficulties, the revised guidelines I am presenting today strongly reflect the views of Parliament. Indeed, your views have provided significant added value in a number of notable areas.
First of all, a reference to reducing unemployment. Parliament fought hard to include a reference on the need to reduce unemployment. I agree that it is vital to illustrate to Europe's citizens that these reforms aim to tackle directly the areas of most concern to them. I am happy to report that we now have such a reference in the opening paragraphs of the guidelines, even though Parliament's request went further in suggesting a new target relating to full employment.
The second area concerned is that of a fourth over-arching objective on equal opportunities. As a result of Parliament's opinion we now have a stronger set of guidelines giving a higher profile to gender issues. The revised text does not go as far as including a fourth over-arching objective, but in two important areas the guidelines have been strengthened: firstly, the introductory text makes it clear that equal opportunities and gender equality are vital for making progress towards all three objectives; secondly, we now have a more complete specific guideline addressing gender equality as such.
Concerning a higher profile for the entrepreneurship priority, the Commission very much welcomes Parliament's comments that the scope of the entrepreneurship guidelines should be widened to cover support for all SMEs, rather than just new start-ups. This proposal has been taken on board.
As regards a more visible role for local and regional actors, the new proposals better reflect the importance of ensuring the close involvement of local and regional actors in the employment strategy.
In line with Parliament's request, we now have a specific guideline on regional disparities that recognises the crucial role played by local and regional actors in addressing those disparities.
The discussions on governance were rather difficult. It is obvious that this is a very sensitive issue for Member States. However, it is important to stress that the success of the new European employment strategy ultimately relies on improved delivery and better governance. This is even more vital when we account for the needs of the new Member States, who have openly recognised the crucial importance of the issue. This is yet another area in which we very much welcome the strong support of the Parliament. The guidelines now clearly express the important contribution of parliamentary bodies for improving the governance of the employment strategy. Despite the fact that this falls short of your proposal that national parliaments should adopt the national action plans, it does however reflect important progress in ensuring a better governance strategy.
I believe that in taking on board many of your expectations, these revisions now reflect the shared views of all parties. The revised guidelines present concrete objectives, priorities and targets and strengthen the delivery and governance of the strategy as a whole. As such, they are an excellent basis to support national employment and labour market policies for the years ahead.
Thank you, Commissioner Vitorino.
Mr President, it was gratifying to listen to Commissioner Vitorino. Our work can have practical results, something which is needed. We have economic stagnation and growing problems in the labour markets in the EU. The resulting antagonisms concerning 'the right policy' are increasing, something we have noticed in this Parliament too.
It has been my great ambition throughout my work as rapporteur to try, despite the difficulties, to unite Parliament behind a common policy. The basis for this policy was the Lisbon strategy, according to which economic and technological development should be combined with a concentration on work of good quality, cooperation between the parties, production and, especially, solidarity with weak groups. We have therefore put forward a range of proposals. I am able to summarise them very briefly now, because Commissioner Vitorino has already commented on some of them.
Firstly, we have proposed increased attention to unemployment. That is important, for it is not enough just to increase levels of employment, as is done in periods of prosperity. That is not the same as combating unemployment. There can be access to the labour market at the same time as the long-term unemployed remain long-term unemployed. There is therefore a need for attention to be paid to this area as an important measure of renewal.
Secondly, we have placed considerable emphasis on the fact that, in an economic situation like the present one, new jobs and new businesses are needed, something that certainly also requires political initiatives. We are now presenting a programme for entrepreneurship and new jobs that is much more comprehensive than the one contained in the Commission's guidelines. At the same time, we are maintaining and emphasising our demand for quality, sustainability and a perspective upon the future.
Thirdly, we focus much more intently upon the equality perspective than the Commission's proposal does. Above all, we propose that equality be made into an overarching objective alongside the three objectives proposed by the Commission. The Council is clearly not ready to adopt this as yet, but we should no doubt continue to exercise pressure. It is not the last time we shall have that opportunity.
Fourthly, we have put forward clear demands for regional and local employment strategies. I am pleased that there are clear responses to these demands, for it looked rather bad for a time when this feature had disappeared from what was the last guideline. Now, it has been reintroduced, which is important, because there is a need to be able to mobilise people and businesses from below if we are to be able to create the 22 million jobs talked about by Mr Vitorino.
Finally, we have agreed to recommend that the Member States' parliaments adopt positions on the national action plans. They can then be more firmly rooted and combined with national employment policies. The problem has been that European employment policy has not been linked up with, or integrated into, the national policies. There has therefore been a considerable lack of efficiency. I appreciate that the Council is not ready for this, either. Perhaps we ought to go via the Member States and ask certain Member States at some point to raise this issue in the Council. They will then have Parliament's support.
We have also agreed about other issues, a fact I think we can be proud of. We made no less than 16 compromises in the committee and reduced more than 160 amendments to a relatively manageable number. I should naturally be disappointed if, after all these compromises, it emerged that the Group of the European People's Party (Christian Democrats) and European Democrats were still not completely satisfied. There therefore remains a certain lack of agreement, something upon which I wish to comment shortly.
Firstly, the PPE-DE Group wishes to strengthen the Commission's wording on immigration and immigrant labour and does not want this matter to be addressed in the guidelines. Yes, this is a 'hot potato' in a number of Member States, but that cannot be helped. Irrespective of whether they border upon the EU or are in a particularly exposed position, all European countries face a common global reality whereby we are seeing increased immigration across our borders, something we must deal with in a document on employment policy. I am therefore opposed to Amendment No 62.
Another disagreement concerns tax policy. There are quite a few amendments about this. I think that tax systems are very national in character. If we are to come up with views on this, we must express ourselves in very general terms. It is impossible to produce practical proposals on tax policy for 25 countries. I am therefore opposed to Amendment No 66 by the PPE-DE Group, which is very radical and demands a general reduction in tax for both individuals and businesses in all the Member States but says nothing about how the financial position is to be regarded. In my own country, Sweden, reducing the tax burden is not at all the thing to do, but I appreciate that matters are different in Germany and other countries.
In conclusion, I just want briefly to say that the Liberals' amendments on tax issues are of a quite different character. They are interesting, but very drastic. It is a question of shifting the tax burden from personal taxation to environmental taxation and taxation of consumer goods. That is something I consider to be worthwhile, but it is not something we can probably decide in this type of document.
In conclusion, I want to say that we have, in general, reached agreement. It is very important for us to be able to agree upon a document so that we have an answer to give to the Council that is sitting and waiting and will listen to what we are to say today.
Mr President, there are too many states in the European Union in which the economy is stagnating, and many areas in which reforms have not been implemented. The coming year's enlargement from fifteen to an expected twenty-five Member States presents us with an additional challenge. The Lisbon strategy is an ambitious one, and its implementation must take account of these realities. It follows that we need to set other priorities for the European employment policy guidelines. As Commissioner Vitorino has already mentioned, this is about increasing the employment rate. It is also about increasing the value of products and raising the level of productivity. It is about reforms to the various systems of taxation and social security benefits - which, Mr Schmid, are in fact matters for the Member States - where a balance is to be maintained between flexibility and security. It is about activating those who are willing to work and capable of work, and about better involvement of the local and regional stakeholders. Finally, it is about mounting a more determined attack upon the black economy.
Mr Schmid was prepared to take on board many of my group's amendments. As shadow rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats, I thank you for your good cooperation. Our proposals are reflected in what are now sixteen workable compromises, including on the use of educational and training methods to create workplaces of high quality, on increasing the level of investment in enterprises, on strategies for lifelong learning in accordance with the requirements and abilities of those involved, on the abolition of subsidies to industries which have no viable future, and on job creation in regions with a high level of unemployment.
Despite this, a number of our core points are absent from the areas of the setting up of new enterprises, monetary policy and taxation. Firstly, one of the essential aspects of the European Employment Strategy's approach is the practical support for the setting up of enterprises, which goes beyond simplified administrative procedures and involves the extension of information networks for those starting new businesses. If these - and as a result, new jobs - are to be created, there needs to be easier access to credit on favourable terms, so we need more dependable equity capital finance - an area where the European Union differs to a marked degree from the United States. If there is sufficient liquidity, then competitiveness is ensured.
Secondly, we cannot accept the renewed attempt at marginalising the Stability Pact, on which, in the eurozone, the confidence of economic decision-makers and consumers depends. It cannot be put to one side, even if, in certain Member States, ministers make so bold as to negotiate exemptions for their portfolios. The logical consequence of undermining the Stability Pact, which is so important, would be the loss of public confidence and the weakening of the euro, which is, thank God, a strong currency.
Thirdly, there must be incentives in law to make employment more attractive to workers and employers. This should involve reducing the tax burden on work to such an extent that the creation of new jobs ends up being less costly, which will make it possible to combat more effectively the black economy, which is booming. Overall, we should be working towards reducing the tax burdens in the Member States - for it is at that level that they are imposed - to such an extent that the public can again afford more and enterprises can at last get back to being more entrepreneurial. I very much hope that these amendments from the Group of the European People's Party (Christian Democrats) and European Democrats, which we again discussed last night, will be approved by the plenary at noon today. Only then, Mr Schmid, will I be able to recommend to my colleagues in the Group of the European People's Party (Christian Democrats) and European Democrats that they should endorse this report - only then!
Mr President, Commissioner, I wish to begin by thanking Mr Herman Schmid for the unusually constructive cooperation that went into preparing this proposal, which I think is important. Employment policy is important on the whole. We now have a new framework to operate within, concerned with tighter coordination with the economic guidelines, more long-term thinking and more concentration upon the result of implementation in the Member States. We fully agree with this strategy. I wish to emphasise how important it is for the employment strategy to be put on the same footing as the economic guidelines so that they carry the same weight in this process.
Allow me to say something about the overarching objectives. We have abandoned the pillar structure. The fact that we now have full employment as an objective is particularly important. It is also important, as Mr Herman Schmid says, to supplement the employment objective with an objective relating to unemployment. Even if these are two aspects that run approximately in tandem, they do not do so one hundred per cent. It may be the case that employment is increasing but that there still remains a high degree of unemployment.
Another objective is work of good quality. In the future, Europe will not compete through cheap labour but through the quality of the products and services we are able to produce. For this, we need a properly educated labour force. Educating the labour force to make Europe competitive is clearly linked to lifelong learning.
A third important issue is integration. It is not only a question of integration between regions, leading to a high level of employment - or full employment - throughout Europe, but also of there at present being groups that are, to a large extent, outside the labour market, for example people with disabilities and people from other countries. That is important.
The equality aspects have already been talked about, and it is important that we highlight them. They had a pillar of their own in the previous strategy. It is also important that the national parliaments be involved and that it be possible to supplement the overarching common objectives by national objectives.
Allow me briefly to say something about the disagreement. We need to resolve this in the committee. We have slightly different views of flexibility and security, but we shall succeed in agreeing on this point and saying that we need a balance.
When it comes to the tax issue, I do not share Mr Mann's view. You only have to look around in the European Union. Some of those countries that have the lowest unemployment and the highest levels of people in work do in actual fact also have the heaviest tax burden. This suggests to me that the tax issue is somewhat more complicated than appears from Mr Mann's amendment. The level of employment is determined by a large number of factors. It is an over-simplification to say that, generally speaking, a reduction in tax is also good for employment. The fact is, it is not.
I wish, however, to say that I shall vote in such a way that we preserve unity in this House. What would be worst of all is if we in Parliament were not to express our view, now that we have an opportunity to do so. I shall be guided by that consideration in the vote.
Mr President, I wish to thank Mr Schmid for his hard work and for the way that he has succeeded in forging compromises across the political groups. His report has our broad support.
That said, we have some concerns. First, we feel that too much detail may have crept both into the main report and certain amendments before plenary. Second, we wonder about some of the provisions on childcare and the reconciliation of work and family life. Are they fully compatible with sound public finance? In specifying the public sector, do they not ignore other means of delivering the same objectives as, for example, through the social partners?
On plenary amendments, we think that Amendment Nos 65 and 66 may send the wrong messages, respectively by implying a reduction in wages and by suggesting a one-size-fits-all approach. We prefer our own Amendment No 58.
On the positive side, we applaud the references to people with disabilities and hope that a proposal for a horizontal directive will soon be forthcoming. We endorse the objective of gender equality and recognise particularly the need for special support for women returning to work.
I add my own particular concern about the continuing gender pay gap and call for a concerted effort to close it.
Finally, we fully agree with the need for all stakeholders to be involved, including the parliaments within the Member States. Some are, and we welcome the initiative of others, such as the European Committee of the Scottish Parliament, to become so. But this should simply be the norm. The drive for more and better jobs is something in which we should all be directly engaged.
Mr President, social and employment policies are affected by economic policies. For this reason, a debate distanced from the economic guidelines is meaningless, as is unfortunately the case with the debate now taking place, despite all the rapporteur's efforts to the contrary.
The Commission's spring forecast predicts that GDP growth in 2003 will not rise above 1% in the Euro area. This will have negative effects on employment, which will fall by 0.1%, causing a rise in unemployment, which will reach an average of 8.8%. This situation should alert us to the need to change the Community's monetarist policies, and in particular to review the Stability Pact, in order to give the highest priority to public investment and other means of promoting employment and social inclusion. The only problem is that, instead of this, the same old solutions are being put forward yet again. This makes it difficult to draw up credible employment strategies and targets for social inclusion.
Consequently, although I still entertain the gravest doubts over the feasibility of the targets and goals proposed in this report, given the well-known positions of the Council, the Commission and the governments of most of the Member States on the possibility of changing the economic guidelines or of any revision of the Stability Pact to prioritise growth in high-quality employment giving the right to social inclusion, I would underline the positive (though inadequate) proposals which aim to improve employment strategy.
I would also emphasise the point that all Member States must define quantifiable national targets to be included in the first national employment plan that they draw up in accordance with the new guidelines; the need for these targets to be debated in national parliaments; and the need for them to contribute to achieving better results, in terms not only of creating employment, but also of reducing unemployment, of equal opportunities and social inclusion.
The present situation, however, demanded much more. We must check the rapid growth of unemployment stemming from fundamental public sector liberalisation and privatisation, from the restructuring and relocating of multinationals, from the increasing difficulties facing micro-, small and medium-sized businesses and the lack of support they receive, from insistence on the supremacy of monetarist policies as well as restrictive ones which limit public investment and hinder the growth of workers', retired people's and pensioners' buying power, and finally from an insistence on raising the retirement age, which punishes workers and does not create more jobs for young people. The only problem is that neither the majority in this Parliament nor the Council accept such proposals. On the contrary, they insist for the most part on policies which worsen the current situation, as we saw in the last part-session during the debate on economic policy guidelines, and as is happening again here, whenever anyone tries to go a little further, as Herman Schmid, the rapporteur, has done. Of course, advocating improved working conditions is a positive step, but proposing an overall reduction in the incidence rate of accidents at work of only 15% (25% in high risk sectors) throughout the Member States by 2010 does not mean a great deal, especially for a country like Portugal, which has the highest rate of accidents at work in the European Union, with an average of one death every working day. Attaining these aims, however, requires not only political commitment but also substantial changes to economic and monetary policy, which we have unfortunately not achieved up to now.
Mr President, I wish to add my group's congratulations to the rapporteur on the great amount of work that he has done on this report in an extremely short space of time. However, we regret the lack of proper coordination within this Parliament with the broad economic policy guidelines and hope that we can rectify that in the future.
We welcome the general thrust of the report and the Commission's proposals about the coordination with other strategies of the European Union, for example social inclusion. However, there is still a great underestimation of the importance of the sustainability strategy within this overall package as well.
We also welcome, however, the increased emphasis on the role of women in the report, and indeed the Commission's response to that, but we regret its removal as an overarching goal. We also welcome the increasing emphasis on the work-life balance. However, men will not achieve that until women have truly equal treatment in the workplace, and that includes equal pay.
We have a degree of sympathy with some of the remarks made about the cost of employment in terms of the costs to employers. However, the level of wages is also important and we are well aware that in certain Member States and some of the accession countries even the national minimum wage is effectively a poverty wage. Employers need to be looking at that dimension and not just the costs of employment.
To return to the issue of coordination with other polices, another one which should be included is our trade policies. We are working for a trading system which effectively drives production costs down and which encourages companies to relocate in search of competitive advantage. Therefore, we also need to examine the goals of our trade policy and the way they work with our employment policy because we are not convinced they are travelling in the same direction at all.
Mr President, the proposed guidelines for employment policies presented by the Commission for Parliament's consideration are rich in pious generalisations: improving overall employment rates, improving employment rates among women and the elderly, improving quality and productivity of work, strengthening social cohesion and integration into the job market - all of these are generalisations which we have already heard a hundred times, which teach us nothing and which will surely teach the governments of the Member States nothing either.
Nevertheless, the coordinated employment strategy might have been useful, if it had gone into more detail, spoken of more precise problems and compared countries - if it had been pointed out, for example, that the unemployment rate in the countries of the euro area is approaching 9%, while in 'non-euro' countries it is in the region of 5%. Are there really no conclusions to be drawn from this fact? Even within the euro area, the disparities are very great. Leaving Luxembourg, an exceptional case, to one side, we see Austria on 4.2% and Ireland on 4.5%, at one end of the scale, with France on 9.3% and Spain on 11.9% at the other end. Faced with such differences, can we really extrapolate universally applicable guidelines without regressing into abstraction and even artificiality? For my part, I would rather see more respect for the spirit of open coordination - of diversity, of the exchange of good practice - and talk in concrete terms of successful experiments, which should be passed on.
Mr President, may I start by congratulating the Commission on the opening words, with which I very much agree. The points about the better balance between flexibility and security and the importance of entrepreneurship are very important themes in this debate and I will refer to those in my concluding remarks.
I will start by sharing a very short story about the UK, which also has relevance for this morning. In my previous life in the manufacturing business, I remember vividly a certain major retailer that was losing market share and was starting to fall out with its advertising agency in this regard. The advertising agency had a very simple message 'You are not spending enough money on advertising'; the message was fine, so they increased the amount of money spent on advertising. The company continued to lose market share and the advertising agency said: 'you are still not spending enough money'. Finally the company saw the light and fired the advertising agency.
The moral of that story is that sometimes when you have a problem you do not need more and more of the same solution, you need very different solutions. That is a problem that we are facing within the EU and within Parliament at the moment. We have enough employment guidelines, the Commission's report was mildly helpful but the Member States already know exactly what they have to do. What they lack is the political will to do it. I do not believe it will help very much if we contribute to making those guidelines more detailed and more prescriptive. I agree with some of the comments of the rapporteur, and I very genuinely commend him for the hard work that he has put in, the thought that he has put in, and indeed the short timeframe in which he has done it. I agree particularly on the points he makes about tax, that it is very much a national issue and long may that so remain. However, some of the more prescriptive conclusions that he comes to and certainly the idea that, and I quote, 'there should be more comprehensive involvement of social partners that represent neither the majority of employers nor employees', do not seem to me to be a helpful step, I see them rather as a retrograde step.
Finally, on the issue of flexibility, security and entrepreneurship, I note that the Commissioner is not here today because quite rightly she is at this other very important meeting, the Employment Council. I hope at that meeting, where amongst other issues they will be talking about the Atypical Workers Directive, the Commission will take the opportunity to show that it wants to promote a different message and not the same old messages that have been promoted in the past and that it too believes in entrepreneurship and flexibility and does not wish to remain mired in the past.
Today is a very important day, and I look forward to that meeting going the way I hope it will. I am sorry to say to the rapporteur that much as I support some of the thinking behind what he is saying we cannot support his overall report today.
Mr President, I also wish to thank the rapporteur for the tremendous work he has done under very difficult circumstances to bring this report to us today. I would also like to thank the Commissioner for what he said and for the effort which the Commission has made to accept amendments from Parliament. I know the Council is doing the same and is standing by waiting for us to adopt our opinion today, so that it can go ahead and adopt the employment guideline package.
That presupposes, however, that we will adopt this report today. In that respect, I would like to make an appeal to the PPE-DE Group, because that group has a tendency to seek revenge for the rejection of the Thomas Mann report on the spring summit some two months ago. That group has made it known that certain amendments are regarded as key amendments and if they are rejected in the House today then that group will vote to reject the whole employment guideline package. That would be a tremendously damaging blow. We have already dislocated the streamlined coordinated process, involving the employment and economic policy guidelines. I hope we can get the whole exercise back on track and I hope that group will pull back from this brinkmanship.
The amendments its members regard as key amendments are causing us some difficulties. For example, Amendment No 64 concerns the stability pact. They are placing considerable emphasis on that point. That is strange because not even Mr García-Margallo y Marfil from the Committee on Economic and Monetary Affairs places such emphasis on this point in his report on the broad economic policy guidelines.
Amendment No 66 calls for a reduction in the overall tax burden on individuals and companies. A number of Members have made reference to this amendment already.
This is a fundamental ideological point and is causing some difficulty for a number of my members. The emphasis that the PPE-DE Group members are placing upon this suggests that they have a determination not to seek consensus and to look rather to create problems for the adoption of this package. This amendment on the overall reduction in the tax burden is incompatible with the one they have tabled on the stability pact and it also concerns an area of responsibility that is reserved for the Member States themselves.
I cannot believe that if that amendment were rejected the PPE-DE Group would reject the whole package but I am assured by Mr Mann that would be the case. I hope the group will pull back. Reluctantly I am urging my members to abstain on Amendment No 66 in the hope that it will get through - although I disagree with it. If I fail and they lose that amendment, I again would appeal to the PPE-DE Group to pull back and not reject this package. It is simply not worth it.
My final point, which is very important, is on Amendment No 23 on the social economy. Last month I mentioned in the debate on the Cooperative Statute that the social economy had disappeared from the employment guideline package. I hope we can bring it back in as a result of this amendment.
Mr President, quite a few speakers have already today pointed out that, in many countries, unemployment has taken a turn for the worse and is rising. That is due to the generally poor economic situation, but also to the fact that insufficient efforts are being made to promote adaptability in the labour market. Moreover, the demands for adaptability will not lessen over the next few years. Training has an important role to play in this process, and I should like today to call for employment policy also to be seen in the context of the initiatives launched jointly by the EU's education ministers with a view to improving the quality of training schemes through their open coordination. This will be of great importance to our longer-term competitiveness. A report, summarising the situation, will of course be produced by the autumn and debated at the Spring Summit in 2004.
We are all agreed that the objective is full employment and that this objective cannot be achieved without a basically sound economy, healthy public finances, a promising investment climate and keen competitiveness - all key elements when the idea is to create jobs. There is nothing contradictory about this, as parts of this Parliament perhaps appear to believe.
I think that the Council has done a good piece of work in simplifying the employment guidelines. There was a need for this. Many of the guidelines were cobbled together without a thought for what they really needed to contain, which simply means that, in the case of many of the guidelines, the whole process has become less comprehensible and more perfunctory. I should therefore like to have seen Parliament be more sparing with the welter of amendments, even though our rapporteur has made great efforts to boil matters down to something comprehensible. The more guidelines that are crammed into employment policy, the greater the risk of their being viewed as immaterial. We need to focus on the objective: more employment and more jobs in Europe.
Mr President, I should like to make a few short remarks in connection to what Mrs Lambert said.
The fact that Commissioner Vitorino is here rather than Commissioner Diamantopoulou is due to the fact that Commissioner Diamantopoulou is attending a meeting of the Employment, Social Policy, Health and Consumer Affairs Council. That is a good thing, too, as we are voting today, and it is very good to hear that the things which we have already decided in the Committee, and which we hope to have adopted today and here I back the appeal by Mr Hughes to the Group of the European People's Party (Christian Democrats) and European Democrats are being discussed there so that we can reach further decisions. I should like to call for a number of things. First of all, I think that the general mainstreaming we are calling for is very important, and that this could in fact be extended still further, because I think that the whole equality arm, as it appeared previously in the European Employment Strategy, should still be formulated as a kind of objective.
I would also call for the development of two action plans. The first is an action plan against unemployment. Everyone knows what the problem is: unemployment is on the increase, and the recession is growing rapidly and is also set to last a long time - and something must be done about this. There is no balance between the long-term strategy of increasing employment participation, for example, and the short-term strategy in a number of other spheres. The second action plan is an action plan for improving quality at work and increasing productivity. Modernisation of work organisation, in particular, is urgently required. By way of conclusion, I think that it is important that we take the local and regional approaches and the involvement of national parliaments very seriously.
Mr President, I confess that I have little faith in the usefulness of this kind of document and I feel that the situation which is developing with regard to the Lisbon objectives is cause for thought. It is easy to agree on the principle of significantly reducing unemployment by 2010: I would challenge anyone to find a single European citizen - whether right-wing, left-wing or centre - who would vote against that principle. It is easy to agree on the principle that policies should contribute to reducing poverty by 50% by 2010 - we could have said 'eliminate' poverty while we were about it. I feel it is too easy to reach agreement on objectives of this kind. The problem arises - and it is a problem which we are failing to address - when it comes to defining options, taking decisions or calling for specific decisions to be taken. It has already been observed that employment increases with the growth of the economy - as is shown by a number of recommendations which I fully endorse on the quality of employment, equal rights for men and women, jobs and so forth. Since the labour market and policies relating thereto can encourage economic and employment growth in Europe, we need to introduce flexibility and liberalisation into the employment and employment agencies sector wholesale.
With regard to the tax burden, we need to take into consideration the burden of contributions for pensions systems. Young workers - Germans, Italians and Europeans in general - are paying through unemployment for excessively large pensions to be provided for workers retiring too early.
Mr President, Commissioner, ladies and gentlemen, the employment policies of the Member States should focus on clear priorities, taking into account the current economic climate, the requirements of an enlarged European Union and better implementation of the Lisbon strategy. Lifelong learning, employment for the elderly and combating undeclared work are all priorities which must be emphasised, as the rapporteur, of course, rightly states. Although it outlines the importance of common priorities, this report approaches certain areas less successfully. These areas are:
Firstly, the Stability Pact: applying the employment strategy is the responsibility of the Member States, who should ensure that sufficient financial resources are made available, bearing in mind the need for sound public finances in accordance with the broad economic policy guidelines and the Stability Pact. The Stability Pact is an essential instrument for guaranteeing good public finance management on the part of the Member States and for ensuring sustainable growth and the smooth functioning of Economic and Monetary Union. Reference to the Pact and compliance with its provisions is thus crucial to European employment strategy.
Secondly, immigration as a response to the overall job creation strategy should be strictly regulated. Recruitment of immigrant workers should be done selectively. Checks must be carried out to see if the conditions for entry, residence and employment prescribed by the relevant legislation have been fulfilled, in order to avoid uncontrolled immigration. Illegal immigration into the Member States is the object of extremely uneven national legislation and has been on the increase in recent years, bolstered by the traffic in human beings and the activities of facilitators. It should be left to the discretion of each Member State to define the type of qualifications needed, as well as the number of workers it intends to recruit, based on the needs of its labour market, its population trends and its ability to integrate immigrants. Furthermore, the battle against undeclared work should be joined with renewed vigour, reducing labour costs and making the creation of new jobs less burdensome.
Thirdly, the definition of targets such as, for example, reducing unemployment or increasing the participation of women in the labour market, should be challenging but realistic, and the different starting points of the various Member States should be taken into account. These aims should be thought of as progressive steps to take rather than as levels to attain. Otherwise, we run the risk of their becoming unacceptable and badly implemented in national employment plans.
Finally, I would like to congratulate Commissioner Vitorino, who expressed very well the need for a balance between security and flexibility as essential factors for competitiveness and productivity in Europe.
Mr President, Commissioner, I too would like to thank the Commission for its proposal for guidelines and the Commissioner for his words. I would also like to thank the rapporteur, for I feel that he has endeavoured in a short space of time to take into account all the different viewpoints in the House, without compromising on quality objectives.
I would like to focus on a number of considerations. If we take into account the economic climate and the experience we have gained in recent years on the European employment strategy, it would appear that the Commission has already endeavoured in its proposals to define specific objectives which I consider to be particularly important because they are in line with the recommendations made by the Commission on the basis of the evaluation of national employment plans. I therefore believe that this strategy is becoming increasingly specific. If the Community institutions are to foster this tendency towards specific measures, we need firmer support from many Member States.
In this regard, I would like to focus on a number of points. The Commission, the rapporteur and the Committee on Employment and Social Affairs have defined precisely a number of aspects of the Commission's communication, such as the need to invest in quality and services to make female employment a reality. In all the countries, some of them in particular, this aspect of the employment situation is distressing, in that there is both a high inactivity rate and a high unemployment rate. Matters can be improved by providing training for women and the services necessary to make the market favourable to female employment. The amendments adopted in committee are along these lines. Then we need a more effective partnership at Member State level involving governments, national Parliaments and local authorities in their respective roles. I feel these are tangible goals. This is a point on which we all agree but which is incompatible with cutting taxes across the board, for we cannot have it both ways: either we have investment resources or we reduce taxation.
Mr President, the Treaty states that there must be guidelines concerning the Member States' employment policy. Even though I am very dubious about the value of EU guidelines, there is no point in discussing the whys and wherefores of them right now. I shall therefore concentrate on the Commission's proposed guidelines and, above all, comment on Mr Herman Schmid's report, as it appears following the vote in committee.
There is much that is good in the Commission's proposal, although even that is too detailed. The debate in committee has led to further detailed requirements and measures having been added. If guidelines are to be of any value, they must be firmly established in the relevant Member State. It does not make sense to cite, as now in this proposal, an ever-increasing quantity of measures and detailed objectives. At present, it is a question of 15 Member States; tomorrow, of 25. Offering at least 33% of children under three years of age childcare is, in my view, an issue that EU guidelines should have no bearing upon whatsoever.
Apart from the general defect of being too detailed, the report before us has the fault of containing points that I very much doubt could do any thing at all to help increase employment. The rapporteur writes that responsibility for implementing a successful employment policy lies with the Member States. That is quite true for, as long as the governments of the Member States are not themselves prepared to take the necessary measures to reform the labour market, employment will not significantly increase. I am thinking mainly of reforms aimed at making it easier to employ staff, but also at reducing staff numbers. It is unfortunately the case that, for a small company to venture to employ one further person, its managers must know that, if it were to become necessary, they could reduce the number of staff. Germany is an example of what happens if a rigid labour market is not reformed. Unemployment has increased very considerably, partly because of rigid labour law. The fact is, too, that the longer the delay in reforming the labour markets, the more difficult the situation becomes.
It perhaps seems odd that, as a Swedish Moderate in this Chamber, I am going to refer to something said recently by the British Chancellor of the Exchequer, but what he said is worth quoting. He said that structural reforms are needed if the European economy is to be given new impetus, that more trade liberalisation is required and, above all, a liberalisation of labour markets by means of fewer regulations and healthier levels of labour protection. There are at present 13 million people within the EU who do not have any work to go to. Chancellor Gordon Brown thought that flexibility was not a threat to full employment but the prerequisite for increased employment.
The guidelines should therefore be more overarching and concentrate on measures that, together with the economic policy guidelines, genuinely lead to economic growth and consequently to more people employed and thus to the provision of resources for things like education and health care.
Mr President, I would like to congratulate the rapporteur at the outset on his tremendous work on this report. Given the short deadline, he has made a very reasonable and consensus-based approach towards getting an opinion from this Parliament that can be presented to the Council meeting. Of course, we have a right to be consulted under the Treaty obligations and we should always utilise such opportunities to put forward the ideas that we as representatives of the citizens of the European Union wish to see promoted.
I have difficulty with some aspects of the report, in particular regarding the introduction of issues related to the Stability and Growth Pact. I do not believe that we need to expand further on what the Commission has already said on this matter. Ultimately our role and our aim should be to try and create more and better jobs for people and to ensure that the guidelines as laid down are more focused; that they are flexible in the sense that they can respond to new opportunities which arise; and that they are based on competitiveness to ensure that companies are encouraged to take on more people and not to move their production abroad or outside of the European Union.
One of the key areas with regard to creating more jobs, if you look at the empirical evidence, has been sound public finances with a proper tax regime, to ensure that people are rewarded more for their work and entitled to keep more of their money in their pockets, rather than being penalised for working. This does not just apply to workers, it also applies to companies that employ those workers. We have to ensure that the social partnership model, which has been so successful in creating industrial harmony, is maintained and strengthened. We must also in this year, the European Year of Disabilities, take account of people with disabilities, some 70% of whom are unemployed. New innovative measures and research must be promoted to integrate people with disabilities into the labour market.
I commend this report to the House and also thank it for supporting my amendments to it.
Mr President, ladies and gentlemen, I thank the rapporteur for his proposals, which are supported by our group as well. In our view, there is a need to put forward ambitious objectives and pragmatic specific measures, with new and innovative approaches and more local and regional initiatives - all of which you have included in your report. For a long time, we have been passing resolutions demanding that the national parliaments be more involved - not only Denmark's and Scotland's, but those right across the European Union. However, the fact that the European Employment Policy allows national objectives and decision-making leeway is another indicator of how astute it is. What I would like to tell the honourable lady Member from Sweden is that the German labour market might well be in need of reform, but there is not one Member State of the European Union in which the removal of protection against dismissal has helped to create jobs.
I want to say, though, that there are two points on which we are critical of the Christian Democrats. One, which has already been referred to, is Amendment No 62. The Commission has proposed the use of immigration policy to govern the way in which the potential labour becoming available through immigration is used. I think there is a need for the Christian Democrats to face up to this fact and for this not to be taken, as it were, ad absurdum by means of special bilateral arrangements between the Member States, with conservatives remaining silent in the face of this practice. We cannot support tax cuts across the board, and I find it regrettable that this amendment is being treated as the most important. Europe's entrepreneurs expect something different: their expectations are for the security that makes it possible to plan for the long term, for qualified workers, the best possible infrastructure, promotion of science and research, the weeding-out of rules and regulations, and investment. There is a need for such measures, and they cannot be brought about by tax cuts across the board.
Mr President, the adoption of the guidelines on employment is of particular importance to Parliament, especially today with the Commission presenting a revised proposal with a limited number of objectives, which constitute the pillars of the European social model in the new economy. In this light, the adoption of the rapporteur's report by a broad majority in Plenary is not just the only way forward, but is also an obligation towards the European citizens whose interests we represent.
The initiative taken by the Commission appears to confirm the priority of quality competition, which is bound up with the quality of employment and the quality of public services. The policy of promoting not just cheap labour but cheaper and cheaper labour, which the amendments by the PPE-DE will bring about, is a non starter because, while it brings about a gradual reduction in the standard of living, it also facilitates the survival of companies with low productivity and little growth capacity, as the rapporteur also rightly underlines. So instead of insisting on the link with the stability pact, which restricts initiatives for interventions in the labour market and measures to modernise public services, without which they will be handed over to the private sector on a plate, we should be calling consistently for other guidelines. Thus, we should be calling for maximum coordination with the European Charter for Small Enterprises, which places emphasis on promoting enterprises based on knowledge and innovation, and urging a rapprochement between industrial policy and the demands of the European social model. Industrial policy to date, instead of following this direction, marginalises employment-related matters.
It would be a pity if the PPE-DE stood by its initial choices which, instead of resulting in the exploitation of the competitiveness of quality, which is the advantage of the European economy, insist on more and more exploitation of cheap labour.
Finally, I should like to congratulate the Commission, which is placing particular emphasis on very close, more active participation by the national parliaments and on the mobilisation of local societies, with corresponding, specific commitments to increase employment, an idea which I too have supported in the past. In this way, we shall achieve not only a broadening of responsibilities on employment issues, but also the development of healthy competition between the individual regions of a country.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by thanking Mr Schmid for his excellent work. I should also like to thank him for his effort to find common ground, even though we might not all agree on everything.
The Lisbon European Council set a strategic objective for the European Union. The Union was to become the most dynamic and competitive knowledge-based economy in the market. It was to be capable of sustainable economic growth and of generating more and better jobs. Social cohesion was to increase. The European Union's commitment to jobs was consolidated and strengthened at the European Councils of Stockholm and Barcelona held in 2001 and 2002 respectively. I therefore believe that at a time when the European economy is stagnant and enlargement imminent, it is right to reiterate the ambitions stated at Lisbon and Barcelona. These ambitions should be adjusted to suit the current economic situation.
Furthermore, the right of each and every citizen of the European Union to work is enshrined in Article 15 of the Charter of Fundamental Rights of the European Union. Economic activity, jobs and favourable conditions for development cannot be isolated and dealt with as a self-contained area. I would therefore like to focus on some cross cutting ideas. I am aware of the time restrictions and only intend to offer a few suggestions, given that Mrs Regina Bastos has already emphasised the need to abide by the Stability Pact, to continue combating illegal immigration and to ensure the integration of legal immigrants when appropriate.
I have in mind specific ideas, such as the commitment to more and better jobs. These should be jobs in which flexibility and stability need not threaten workers' rights. There is also the idea of making social policies such as those on accidents in the workplace horizontal. I refer to developing a culture of prevention, and to combating such accidents. After all, this report does contain specific commitments on reducing the number of accidents in the workplace. Then there are the policies on equal opportunities. It is important to go beyond issues relating to earnings and women's access to the labour market. As I see it, it is also essential to ensure that the demands of the workplace can be reconciled with those of family life. National parliaments, regional assemblies, national and local authorities all have a part to play in this. They are in a good position to identify needs. As Commissioner Vitorino stated, they are also well placed to help explore new employment opportunities with all the parties involved.
Mr President, I am going to use the time allocated to Mr Andria and Mr Mantovani too, who have asked me to express their regret because they have been detained in Italy by strikes and other such serious matters. I shall briefly summarise their views too, insofar as I am able.
The task of the European ruling class, and the European Parliament in particular, is to rewrite the model of the social market economy, to modernise it, to revise it without reducing the social undertaking. Job security must no longer be sought on the basis of acquired rights but through skills, hard work and lifelong learning. Wage differentiation, which has consistently been advocated in theory but has often been disregarded in practice, must become a genuine goal for Parliament, which must specify clearly and resolutely the process to be followed to achieve it.
This commitment to reform must be upheld first and foremost by the active parties, in other words by all the social elements who will have to make responsible commitments to promoting training, innovation and flexibility, without, however, subsequently going back on them when the time comes to implement them. The dialogue on the bargaining structure will have to reinforce both the company level and wage differentiation; where the company level is reinforced, productivity is enhanced and individual contributions are appraised. Clearly, in order to achieve these goals, it is necessary to match bargaining at national level with bargaining at company level. In order to provide secure jobs, we need, however, above all, as has already been said, to boost investment, the real spearhead, especially in future initiatives targeting the countries of Central and Eastern Europe. Joint ventures are another way of boosting SMEs, which, we must not forget, provide over 90% of jobs in Europe.
When applying flexibility, care must be taken to ensure that it does not become an easy option for certain companies which would like to exploit this solution by creating atypical jobs such as collaboration contracts, which do not represent a secure future, especially for young people. If we abuse this instrument, we will be in danger of creating future generations of precarious, insecure workers, but also, above all, of creating low-income future pensioners, in other words poor future pensioners. We must therefore avoid giving way to populism in these major reforms and endeavour to take resolute, practical, achievable steps forward.
Mr President, I too wish to thank Mr Herman Schmid for his constructive work on this report.
For the benefit of Commissioner Vitorino, I wish to mention a couple of amendments that we Christian Democrats, including myself, have been involved in wording. It is a question of the demographic challenge which, in Stockholm in March 2001, was identified as one of the Union's most important issues for the future. It is estimated that, by 2050, the European Union will have 40 million more pensioners than at present and, thus, 40 million fewer people of working age. This is stated in Amendment No 1, as an important part of Mr Herman Schmid's report. I want to ask Mr Vitorino how he regards the crisis in the pensions system in relation to economic development and the survival of whole districts within the European Union against the background of the serious demographic trend.
It is encouraging that a number of amendments, including Amendments Nos 28 and 38 concerned with the reconciliation of family and professional life, are now part of Mr Herman Schmid's report. This is an incredibly important issue, but it is not good that Amendment No 43 states that work and family life will be reconciled notably through commitments to develop childcare services. It should be more a question of children having the right to more time with their parents than of our necessarily having to develop a form of childcare that gives children less time with their parents.
Amendment No 9 is also important. It is about the need to strengthen the taxpaying ethic, about competition on equal terms between companies and about stepping up the fight against undeclared working.
Allow me in conclusion to put in a good word for Amendment No 60, which emphasises the value of families, family enterprises and the transition from one generation to the next. If we are to do anything towards creating long-term jobs, the issue of how such transitions are carried out needs to be resolved.
The debate is closed.
The vote will take place today at 11.30 a.m.
The next item is the report (A5-0172/2003) by Mr Hernández Mollar on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the proposal for a European Parliament recommendation to the Council on the EU-USA agreements on judicial cooperation in criminal matters and extradition ((INI)2003/2003).
Mr President, I think that during our debate in the House on 14 May I stated what we perceived as the positive and negative features of the agreement now before us.
I believe the recommendation I am presenting today on behalf of the committee I chair gives a faithful account of our views.
Firstly, it is important that these agreements serve as instruments for broadening the scope of the protection of fundamental rights. This should be in line with the concept developed by Europe on the basis of our constitutions and the jurisprudence of the courts at Luxembourg and Strasbourg. The European Union cannot base negotiations on standards lower than those it demands of itself. This seems obvious to us and we cannot agree to extradition or to cooperation in criminal matters if the death penalty or an unfair trial might ensue. Military tribunals are an example of the latter.
Secondly, these agreements can provide an opportunity for both parties to improve their respective procedures and even their legislation. The issue of data protection to be implemented on both sides of the Atlantic should be a case in point.
Thirdly, no international agreement can make sense unless a reciprocity clause applies to both sides. We therefore call for the situation of those European citizens detained at the Guantánamo base to be resolved once and for all. My group does not wish signature of the agreements to be conditional on resolution. Nonetheless, we wish to state in the strongest possible terms that this situation must be resolved immediately.
Fourthly, these agreements should also provide an opportunity to strengthen our internal legislation, making it more efficient. Existing arrangements between Member States should therefore take precedence. The European arrest warrant is a good example. These agreements should not compete with other relevant treaties such as that of the International Criminal Court.
Fifthly, agreements as important as those signed with the United States must be monitored by the Council and the Commission. The agreements must also be monitored at parliamentary level by a joint committee comprising Members of both the European Parliament and the United States Congress. It is in both parties' interest to set up such a committee as soon as possible.
Finally, I should like to turn to the most sensitive issue, namely the procedure announced by the Council in the course of the most recent debate in plenary. We have failed to note a positive response to our request for formal consultation between the decisions on signature and ratification of the agreements.
These are the first international European Union agreements based on both the second and the third pillar. Regular consultation of Parliament is therefore required for a number of reasons.
One reason is because consultation must be the norm for the adoption of acts pertaining to the third pillar, including acts that fall into the category of international agreements.
Another is that parliamentary monitoring of this type of agreement is the rule in all Member States. Such monitoring must therefore be deemed a common principle, and the European Union is bound to take account of it pursuant to Article 6 of the Treaty of European Union.
For all these reasons we believe that consultation with Parliament is the only procedure that would comply fully with the principles of democracy and the rule of law referred to in Article 1(6) of the Treaty on European Union.
Let me put a question to you, Mr President. Now that we are drafting the a new Constitution for Europe, how could we justify to the citizens of Europe that agreements impinging directly on their human rights might come into force without being reviewed by the European Parliament?
We feel that a Council decision to consult the Parliament concerning ratification of the treaties based on Articles 24 to 38 would be very much in line with the Treaty. It would also be entirely appropriate from the point of view of institutional policy, as has already been suggested by the Commission.
Mr President, we trust the General Affairs Council will change its stance in the light of these arguments. It can only be in its interest and that of the Union as a whole for it to change its attitude and avoid creating a serious democratic deficit.
. Mr President, I wish to begin by thanking Parliament, in particular Mr Hernández Mollar, the chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, for this report on such an important and sensitive issue. I welcome the fact that the draft agreements have been declassified and that the opportunity has been given to the European Parliament to examine them in parallel with the examination by national parliaments in the Member States.
One must recognise that these agreements under Articles 24 and 38 are negotiated by the Council. The Commission is not the negotiator of these agreements in the external arena. Therefore, in this debate the Commission participates as it is associated to the negotiating process, but the Council of Ministers has the final word.
We would like to recognise the efforts made by the Belgian, Spanish, Danish and now the Greek presidencies to launch these agreements following the decision taken by the European Council after the events of 11 September 2001. On the basis of this authorisation, and the directives for negotiations that were adopted by the Justice and Home Affairs Council, the Commission welcomes the fact that this consultation procedure should be concluded in time to allow for signature by the European Union and the United States of America during the summit at the end of this month.
Pursuant to the authorisation given by the Council to the presidency to negotiate the agreements with the United States in April last year, the Commission assisted in the negotiations from the beginning, so it is particularly well-placed to appreciate the real difficulties experienced therein.
We understood that the Commission's role was to help to reach a positive result. Like Parliament, in its draft recommendation, the Commission is of the opinion that stronger solutions would have been preferable on a number of points covered by these agreements. I had the opportunity to have a constructive discussion on a number of the concerns raised by Parliament in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, together with the Greek Minister of Justice. The Greek minister also discussed a number of these concerns in the debate that took place in plenary last month on the EU-US agreements.
Let me stress that the United States side did not get satisfaction on a number of points of major importance to them and which were strongly opposed by the Union, such as the extradition of European Union nationals and the limitations of the political offence exception to extradition.
We now need to make an overall assessment of the result of the negotiations. One of the criteria for this assessment is the added value of a Union agreement compared with the situation that currently exists on the basis of bilateral agreements between Member States and the United States of America. This assessment has to be made taking due account of the fact that this is, as the President mentioned, the very first Union agreement in the field of Justice and Home Affairs, and it will be a historical precedent.
In addition to the incontestable advantages that the agreements on extradition and mutual legal assistance with the United States will bring in terms of concrete judicial cooperation in criminal matters and the fight against organised crime and terrorism, I would focus on the following, trying to address some of the major concerns raised by this Parliament.
Regarding protection against the death penalty, the draft extradition agreement compares with the strongest anti-death penalty clauses that can be found in existing bilateral treaties, whether an agreement with a Member State or one with a candidate country. This means that as far as all the other bilateral agreements are concerned, this anti-death penalty provision is stronger in the current European Union agreement than in the vast majority of others. In addition it allows the invoking of all grounds for refusal available pursuant to a bilateral extradition treaty between a Member State and the United States, and will open the possibility of consultation in the event that constitutional principles or final judicial decisions binding upon a requested state may impede the fulfilment of an extradition. This provision, combined with specific references in the recitals to individual rights, fair trial and an impartial tribunal, offers significant guarantees.
I would insist that Member States be bound by the European Convention on Human Rights and its protocols. Nothing in these draft agreements should lead to decreased compliance with these international obligations.
It is also my deep conviction that the European Convention will conclude positively on the inclusion of the Charter of Fundamental Rights in the future constitution, thus giving it a legally binding and constitutional status.
As regards Article 10 of the draft extradition agreement, and in particular the situation of an extradition request that conflicts with a European arrest warrant, a Member State confronted with such a situation of conflicting requests shall take into account a number of criteria in order to take a decision that widely corresponds to the lists of such competing requests already provided by the framework decision creating the European arrest warrant.
The designation of the competent authority is left to the requested Member State. This can be a judicial authority unless the existing bilateral treaty between the Member State in question and the United States foresees an executive authority.
In addition, the final wording of the agreement drafted very recently at the last negotiation session has improved in the sense that it better underlines the fact that the framework decision on the European arrest warrant could be amended in the global context of further European Union integration. This might in turn lead to the adaptation of the agreement with the United States in line with the natural evolution of the legislation on the European arrest warrant.
Finally, regarding data protection provisions, the relevant provision in the draft mutual legal assistance agreement with the United States is modelled on the two most recent European texts: the European Union's Convention on Mutual Legal Assistance in Criminal Matters of 2000 and the Council of Europe's Convention on Cybercrime.
Mr President, Commissioner, ladies and gentlemen, the agreements under discussion today are important and positive, as already pointed out by both the Commissioner and Mr Hernández Mollar, who has produced an excellent report on this matter on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. As has already been mentioned, this is the first time that extradition and legal cooperation agreements have been concluded between the European Union and a third country. Closer cooperation between the United States and the European Union is also to be welcomed, since this will make the fight against international crime more effective, as well as providing appropriate protection for our democratic societies, our common values and our citizens.
I add my voice to those critical of the secrecy surrounding the negotiations, and of the Council's attempt to classify the text of the agreements as confidential, thus excluding Parliament. This attitude is incomprehensible, since we are dealing with something which is going to have a direct impact on the fundamental rights of our citizens. Fortunately, the Council reconsidered this absurd and unacceptable classification.
Overall, we support the two agreements before us, but there are certain aspects which it is essential to safeguard. Firstly, the treatment received by the United States in relation to the European arrest warrant must never be the same as the treatment given to Member States of the European Union, since the US is subject neither to Community law, nor to the Convention on Human Rights, nor even to European data protection legislation. Secondly, any request for execution of a European arrest warrant or for attendance at the International Criminal Court should take precedence over requests for extradition to the United States. Thirdly, there should be a guarantee that extradition to the United States cannot take place if the defendant could be sentenced to death, or tried in exceptional or military tribunals. Fourthly, there should be an explicit reference to Article 6(1) of the Treaty on European Union, as well as to the European Charter on Fundamental Rights. Fifthly, a demand for effective and proportionate data protection provisions, to guarantee, at the very least, the same level of protection as that provided by the Council of Europe Convention.
I hope the necessary guarantees will be made in these areas when the agreements are signed at the European Union-United States Summit on 25 June.
Mr President, this is indeed a significant agreement. It is the first time the European Union has negotiated an agreement of this nature in its own right. A precedent is being set. In my view therefore the concerns raised by the Chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs concerning the conduct of negotiations and approval of the agreement are entirely justified, and I support his views. I believe Mr Hernández Mollar has done good work. I would also like to congratulate him on his presentation, on what he was explaining to us.
Regarding content, I think it would be very positive to come to an agreement with the United States. It is however impossible to disregard the differences between our two systems. In particular, it is impossible to disregard the death penalty. The reservation on extradition is therefore quite clear. I believe the situation concerning legal cooperation is less clear, and consequently find Article 9 inadequate.
I do not think it is reasonable either that a request submitted by a Member State should not take precedence over one submitted by a third country, as stated in Article 10. I also have problems regarding the United States position on the International Criminal Court. The same is true of other European states. I believe the text of the agreement should make it clear that a request submitted by the International Criminal Court takes precedence over one submitted by a third country. It would be ridiculous for this not to be the case when the European arrest warrant takes precedence even over a Member State's request.
Finally, I should like to revisit the issue of the political wisdom of signing the agreement without dealing with the situation in Guantánamo. I do not believe it would be wise to do so. Accordingly, I shall support the view that signature should be conditional on finding a solution to a problem affecting many European citizens. We are actually unaware of how many of our citizens are being held in Guantánamo together with citizens of other countries around the world. I find the situation quite unacceptable.
I very much hope that the Member States and Community institutions will really pull out all the stops. Habeas corpus really is a basic right. It is enshrined in all the conventions. Politically, we simply cannot enter into a special agreement with a third country that continues to hold people in these conditions.
Mr President, it obviously makes sense to smooth out the difficulties involved in making two sets of legal systems work together to catch criminals and terrorists. Often in the field of law enforcement and intelligence different agencies are jealous of their patches and prerogatives, reluctant to share information because knowledge is power, and bureaucratic requirements must be examined critically. However, it is another matter altogether to justify brushing aside legal safeguards, defendants' rights and privacy concerns in the name of the war against terrorism.
We have objections to these agreements on grounds of both procedure and content. As others have said, the degree of unwarranted secrecy imposed by the Council has been utterly scandalous. I am sorry to see that the Council is not here today. No adequate explanation has been given. The only possible explanation is the wish to avoid accountability to Parliament. The failure to consult the European Parliament formerly is a disgrace, and the justification for this democratic deficit - that the agreements fall under foreign rather than justice policy - is thin in the extreme. I very much hope the new EU Constitution will stop this ever happening again because we will have future agreements of this kind. I wish the European public could understand - and one day they will - that the real threat to their rights comes not from this Parliament or the Commission - the Community institutions - but from the arrogant, executive powers wielded in intergovernmental cabal by the Council.
I just hope Commissioner Vitorino is right that the preamble and the text will ensure that no extradited European citizen or resident will face the death penalty, and that no European will end up in Guantánamo Bay without charge or without trial or will face a military tribunal which has the power to impose a death penalty without appeal. I also hope time will prove that the Member States' obligations to the International Court are not compromised, because otherwise there really will be outrage in the European public. We must solve the disgrace of Europeans in Guantánamo Bay before ratifying this agreement. I do not have the confidence in the Council that I have in Commissioner Vitorino. I am sorry the Council is not here today to hear our objections.
Mr President, my group has grave concerns about the agreement that the Council wishes to conclude with the United States. Problems arising as a result of greater police and judicial cooperation are being glossed over for political reasons. Greater cooperation does of course enable us to catch wrongdoers more effectively, and that is a good thing. However, this cooperation has to be subject to strict conditions regarding the rights of suspects, because, otherwise, people's trust in the authorities is undermined. We must make sure that we do not shoot great holes in our rule of law in order to please the Wild West.
My concerns regarding the legal system of the United States extend beyond excrescences such as the death penalty and Guantánamo Bay. My concerns go to the heart of the US system. Upwards of 92% of all convictions are based on plea bargains. This means that, in more than 92% of cases, evidence is not examined, but, rather, punishments are negotiated with suspects driven by the fear of absurdly severe sentences. That is not a fair process, and indeed I welcome the reference in the resolution to the European Convention on Human Rights, because that prescribes a fair process.
Another positive aspect of the report by Mr Hernández Mollar is that it emphasises that there are alternatives to the extradition of European nationals to the United States, particularly with regard to crimes committed on European soil. The United States just passes the evidence against a suspect on to the competent EU Member State, then we can try our citizens according to our own traditions, with our own guarantees, and people can serve their time close to home. That is what I would call a testament to constructive cooperation between equal partners.
Mr President, Mr Hernández Mollar's report is full of good intentions and we will no doubt approve it. It also, however, suffers from a most curious naivety.
How can we conclude legal agreements - or even discuss the law - with a state, the United States, which has no concept of or respect for the law, for the very notion of the law? How can we contemplate extraditing our nationals to a country, a state, which does not obey the same legal conventions as us, or does so less and less? That is the question asked by this report. For, in the final analysis, we are negotiating with a state which enforces the death penalty, and to which we are thinking of extraditing our nationals; a state which does not respect fundamental human rights, particularly in relation to anti-terrorist legislation; a state which submits ever more cases to its military tribunals, so that we may perhaps see our own nationals judged by a US military tribunal; a state whose personal data transfer legislation is in flagrant contravention of our laws. Ultimately, we might ask ourselves, in view of all this, why we pass laws on these matters, and on many more besides, if we are then to put ourselves into the hands of a state which deliberately breaks those laws.
Lastly and most importantly, this state behaves like an ancient tribe, kidnapping our nationals, imprisoning them without even taking the trouble to charge them (I am thinking, of course, of Guantánamo Bay, but I believe there are other examples) and even, in all probability, indulging in a few acts of torture, sadly far from the prying eyes of any journalists.
In fact, the state in question does not respect the law, and, in my opinion, we do not have to honour any legal ties, or at any rate judicial or penal ones, with it. I doubt, however, that the European Union will be capable of taking a firm stand, since it has sprung this trap with its own hands and behaves towards the US with a type of passivity which will sooner or later end up by leading us into ruinous situations. I might add that we are seeing the first signs of some examples of this.
Mr President, I would like to congratulate our chairman, Mr Hernández Mollar, on the contortions he has had to perform in order to bring this text to plenary. It has not been an easy task. If we are to understand the importance and, above all, the scope of the agreement, we must remember what prompted this initiative. It was not the emotion immediately after September 11 so much as the urgent need, following those tragic events, to create a network to monitor and combat the terrorist organisations operating throughout the world. To quote the resolution adopted by Parliament in December 2001, any agreement on judicial and police cooperation signed by the European Union must respect the Convention on Human Rights.
The primary concern - as has already been said - is not to permit the extradition of prisoners who would be liable to face the death penalty in the United States. Now, without prejudice to this principle, I cannot see what other concerns there might be. We feel it would be excessive in any case to presume to make the implementation of this agreement conditional upon an undertaking to do something about the situation at the Guantánamo base. We can demand clarity and transparency from the United States with regard to what is happening at that base, but we must not hinder the progress of an agreement whose effect is much wider than that, which is, in other words, in the interests of world security, not just US security. That is why we voted against the amendment on Guantánamo in committee, seeing it as a separate issue which can, if necessary, be addressed on its own. As for accusing the United States of being a country which fails to respect human rights, all I can say is I would not want to be the council for the prosecution. We must remember that the United States was the first genuine democracy to be created in the world in the history of civilisation. My opinion is that some views are to be considered to be decidedly partisan.
The agreement is a major step forward in combating not just terrorism but financial crime, the drug trafficking multinationals, money laundering, cyber crime and the trafficking of human beings too. These may appear to be unrelated issues, but they are, in actual fact, linked by the urgent need for resolute, timely, unconditional action.
Mr President, Mr Vitorino said at the beginning of this debate that it is important and sensitive legislation. Nobody would dispute that. Equally nobody would deny that in today's climate there is a need for strong international cooperation, sharing ideas, thoughts, data and intelligence. But I hope that Council will look at the report of this debate and will not use this legislation to ride roughshod over accepted values and practices in the European Union.
Mr Hernández Mollar, the rapporteur, said that we cannot accept standards lower than those we would demand ourselves in the European Union. Mr Coûteaux a few minutes ago echoed these ideas. I believe that we are not just talking about Europeans - we are looking at the fundamental rights of people in the United States too. A number of Members in this House have serious reservations about that, and that is why we are concerned about some elements in this piece of legislation.
President Bush has promised that the United States will always stand firm for equal justice. If that is true, he and others must call an immediate halt to the practice of executions in the United States. Over the last 25 years over 840 people have been executed following many of the murders in the United States. Murders are carried out equally by white people and black people, and yet some 15 times as many black Americans have been executed as white people. Black people are often tried before all-white juries, so we should have great concern about any Europeans being extradited to the United States and we must question even more the whole American legal system that allows that.
My second point regards Guantánamo Bay, Camp Delta, a kind of US-run gulag for foreign captives held indefinitely without being charged. Mr Santini says we should leave that to another time. Mr Santini, your PPE-DE Group voted against this in committee, and you represent the Christian Democrat party. I have looked at all the details of Guantánamo Bay and I cannot see that it satisfies any Christian or democratic principles. I am surprised that you voted against it in committee. I hope you will think again when you come to vote on it in this vote today.
Mr President, there are three fundamental questions to be answered: does this agreement make the fight against crime any more effective, will it strengthen the European Judicial Area, and is there any added value with regard to guarantees for the accused?
These questions cannot yet be answered in the affirmative, in my opinion. That is partly due to the procedure followed. Commissioner Vitorino said that this is the first Union agreement. It is a milestone, but milestones require a different procedure. Back-room discussions, confidential documents and a lack of appreciation of the European Parliament and the national parliaments - that is not the stuff milestones are made of. The fault for this lies entirely with Europe. The Justice and Home Affairs Council deserves to be graded an emphatic 'unsatisfactory'. It beggars belief that here in Europe we have to fight for fundamental democratic rights such as parliamentary scrutiny.
The subject matter of the agreement also raises a lot of questions. In itself there is nothing unusual about this, but, that being the case, one has to be able to discuss them. For example, who ultimately takes the decision on extradition: the judges or the Ministries of Foreign Affairs? Who is extradited? How do we deal with the system of plea bargains? Mrs Buitenweg went into detail about that. For example, an in-depth analysis of the impact of the recent Homeland Security Act on data provided by the Union or its agencies is lacking. There is a risk of undermining the International Criminal Court. There is still no clarity as regards legal aid or the use of data for other purposes.
Then there is the point about Guantánamo. Various speakers - Mr Hernández Mollar, Chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, in particular - have spoken wise words on this subject. Something really has to be done about this.
In short, this is an agreement that cannot just be rushed through. The Council started in plenty of time, but has systematically had its back turned to both the national parliaments and the European Parliament, in contrast to the United States, which at least still consults its Congress.
Is this a milestone, then? Not yet.
The agreements between the United States and the EU are, of course, really about integrating the EU countries' and the United States's criminal law and rules of criminal procedure or, at any rate, essential aspects of these. The agreements should provoke protests from any serious politician specialising in the law. These agreements represent the current low point in the development of the EU's legal policy. In the Nordic countries, specialists in the field thought that the low point had been reached with the two framework decisions concerning the European arrest warrant and measures for combating terrorism, but matters are now still worse. Note that the only professional investigation implemented by the institutions of the EU concerning these crucial issues of legal policy are open to serious criticism on the grounds of principle due to the fact that, in the context of the rights that are a crucial part of our democratic basis of values, the EU's acts violate a range of basic principles in the fields of criminal law and procedure.
We are concerned here with what is termed the EU network of independent experts in basic rights which, on 31 March of this year, issued a comprehensive report on, as they put it, the balance between freedom and security. Has anyone within the EU system attended to the criticism by the group of experts that the acts compromise legal certainty? Definitely not.
As I say, these agreements make matters still worse. The EU system and the Member States will now, in the first place, accept the extradition of citizens of the Member States for criminal prosecution and imprisonment in the United States, which is a banana republic in terms of legal policy. Quite a few speakers have referred to the scandal in Guantánamo Bay, where EU citizens are being detained and mistreated under circumstances that decisively violate international law and basic legal principles.
It is incomprehensible that an agreement can be entered into with a juridico-political banana republic. The American investigation services will, moreover, subsequently be permitted to operate within the Member States. A year's secret negotiations were conducted in advance and, as the Council put it, protecting the Council's negotiations was a more important interest than democratic scrutiny. Can we sink any deeper? I also refer to the minority opinion on the report, which I have been a party to issuing on behalf of the Confederal Group of the European United Left/Nordic Green Left.
Mr President, Commissioner, I regret that the Council is not present, because the Council is the one that does the negotiating, and it could at least listen to what Parliament has to say. Clearly there is reason to go on the offensive against internationally organised terrorism and internationally organised crime by means of cooperation. However, the question facing this Parliament at this moment is: have the conditions under which this cooperation is to take place been satisfactorily fulfilled?
I think that Parliament - through the voices of the Chairman of the Committee, Mr Hernández Mollar, and very large numbers of fellow Members - has indicated the minimum conditions which are required by Parliament and which really must be fulfilled. For example, there must be no cooperation with exceptional or military courts, and no extradition if this could lead to the death penalty. Parliaments must be consulted on the procedure for concluding the agreement and regarding the scrutiny of its implementation.
I have heard quite a few questions, and I concur fully with these, for example regarding the unilateralism which is displayed by the United States in its foreign policy and which may result in extraditions, too, displaying a unilateral aspect, and in European countries having very little to expect in return.
Mr President, the Hernández Mollar report provides an excellent commentary on the content of the extradition and readmission agreements between the US and the EU. The report rightly supports the two agreements, but the tone of the resolution with regard to the United States is too critical. It is true that the legal systems of the EU Member States and the US are different, but the US, too, is a democratic nation that safeguards human rights. The sense of moral superiority exuded by the resolution and this debate, too, is therefore inappropriate.
Finally, I should like to say a few words about democratic scrutiny, another target of criticism in the resolution. The agreements have to be approved by all the national parliaments before they can be ratified. If, say, their content contravenes the existing bilateral treaties between individual Member States and the US or the human rights conventions, I am confident that the national parliaments will be capable of exercising their democratic rights. There certainly will be scrutiny, therefore.
Mr President, the present text of the resolution leaves nothing to be desired as regards clarity. The European Parliament's message is: the draft agreements must not be concluded unless the Council removes some fundamental objections on the part of Parliament. I continue to hope that the Presidency will duly take these objections into account, as, after all, it is obliged to do on the basis of the European Convention.
It is the first time that the EU as such is concluding an agreement with a third country regarding judicial cooperation in criminal matters, but it is setting a bad example. In future, the Council should involve the elected representative bodies of the Member States and the European Parliament in the negotiations at an earlier stage. The texts of the draft agreements have been kept secret for too long. That is inadmissible, especially as fundamental civil rights seem to be squandered under the pretext of the United States's fight against crime. Stating this fact has nothing to do with a sense of moral superiority or anti-American sentiment. The administration of justice in the United States does not provide sufficient guarantees for the rights of suspects. The negotiated procedures common in criminal proceedings mean that it is not precluded that suspects may be convicted although innocent, or convicted on insufficient evidence. This situation is exacerbated by the new legislation and practices in the United States since 11 September. If the European Union wishes to take its own legal protection seriously, it must only conclude the two agreements with the United States once the guarantees called for by the vast majority in Parliament have been incorporated into them.
The Council has to redo its homework, and it is an illustration of the weakness of the democratic system in Europe that the Council has up to now been able to take the liberty of ignoring the views of the elected representative body - but of course we are not stupid.
Mr President, ladies and gentlemen, although these agreements on judicial and police cooperation are extremely important, our values must still be respected. I would like to ask two questions. Given that the death penalty still exists in the USA, even if we conclude an agreement that would prevent it from being carried out, the problem remains: the death penalty is counter to our values.
Given that, if crimes are committed, there is a hierarchy between US citizens, who cannot be tried before the International Criminal Court, and European citizens, who can be extradited to the USA in order to be tried before the US judiciary, such discrimination is also counter to our principles. The case of the Guantánamo Bay prisoners is the most flagrant illustration of the fact that the USA does not respect fundamental rights, insofar as it has brought these men before special courts and completely violated their right to defence. They are suffering degrading, inhumane treatment, counter to international law and to the universal declaration of human rights. In these conditions, do you truly think it possible for the Union to accept extradition to the USA of any individual, regardless of their nationality?
In conclusion, what guarantees do we have that the USA will in fact respect an agreement signed with the Union, when it does not respect its international obligations, ignores international law, and considers itself above the law and entitled to take unilateral decisions as shown in its attack on Iraq?
Mr President, the events of 11 September were tragic and deeply unforgivable. No one wishes to see them repeated, but it would be almost as tragic to see them exploited for the purposes of violating fundamental human rights and guarantees of legal certainty by which, as EU citizens, we are normally protected.
As the minority opinion rightly points out, the agreements between the EU and the United States do not merely contain dubious measures for combating terrorism; the agreements are a slippery slope towards extradition and legal cooperation on criminal matters generally. According to the agreements, European citizens who are alleged to have committed a crime carrying a sentence of at least one year may be extradited to the United States - a country that, as many have pointed out, practises the death penalty.
In no way can I support the thinking behind these international agreements, and I am therefore voting against the report, but I should like to call for support for the amendments tabled by the Confederal Group of the European United Left/Nordic Green Left.
Mr President, I wish to say that it is indeed infuriating that the Council is absent from a debate such as this, especially when the European Parliament had already given the Council advance warning during the previous Plenary. It would be good if the Commission and the Council were to pay attention when the European Parliament gives advance warning, especially on such important issues. Perhaps the Council's only justification for not being here would be if its President-in-Office were locked away somewhere reading the Amnesty International report for 2003, which tells us that the big threat to rights today are the measures being taken by the United States at global level on the pretext of 11 September in the aim of undermining and withdrawing citizens' democratic and other rights.
The case we are examining now in connection with the agreements on judicial cooperation and extradition is an export from the United States of restrictions on rights, notably on the question of the death penalty. The United States are exporting them to us and we, with no shame whatsoever and, unfortunately, with a Greek Presidency, are importing them under these agreements.
I should like to ask Commissioner Vitorino to give us his opinion. Commissioner, as long as you are here and are not yet Secretary General of ????, why in your opinion in Article 13, which refers to the question of a request for a person who may face the death penalty to be extradited, does the agreement read: 'the request for extradition may be denied' by the European Union to the United States of America rather than ' will be denied'? Why? Please explain it to us in terms we can understand.
. Mr President, in this debate the Commission acted like an amicus curiae because it was not the negotiator, it assisted the successive Council presidencies in their negotiations. Therefore, I will just try to clarify some of the points raised and give the Commission's opinion on those points.
I shall begin with Article 13. I shall try to make myself clear. The US-EU agreement is a bilateral agreement that regulates the relationship between the European Union and the United States of America. It does not regulate the relationship between the Member States of the European Union among themselves or the obligations that Member States have under other international legal instruments. All the Member States have subscribed to the European Convention on Human Rights and to the specific protocol that forbids the death penalty. This means that, acting in accordance with their international obligations under the European Convention on Human Rights, Member States will refuse extradition where the death penalty is concerned.
That does not derive from an obligation between the European Union and the United States of America. It derives directly from the obligation of the Member States to be in line with the European Convention on Human Rights, with the protocol and, I hope, with the Charter of Fundamental Rights of the European Union that will have constitutional status and be legally binding after its inclusion in the new Constitutional Treaty.
When it comes to the International Criminal Court, I would draw your attention to the fact that Article 10 of the agreement does not apply to the International Criminal Court because that court is not a state and Article 10 only regulates the criteria to be used when there is simultaneously, in regard to a same person, a conflicting request by a third state - like the United States of America - and by a European Union Member State. It does not deal with requests from the International Criminal Court. Therefore, nothing prevents the Member States from deciding what they want to do as far as a request from the International Criminal Court is concerned, irrespective of any bilateral agreement with the United States of America.
When it comes to the European arrest warrant as such, I can even agree with Parliament. However, unfortunately, the Council did not adopt the Commission's proposal on the primacy of the European arrest warrant. Therein lies the problem. We are not talking today about a fully comprehensive primacy of the European arrest warrant over any other request for extradition. It does not exist. The framework decision on the European arrest warrant already recognises that when there is a demand under a European arrest warrant and a simultaneous demand for extradition by a third country, there are a number of criteria that will have to be taken into consideration in order to decide which demand has primacy. So we are not changing the legal system of the European Union. The Commission regrets that this primacy was not recognised in the past when the Council adopted the European arrest warrant. However, today this primacy does not exist and therefore cannot be affected by the terms of a bilateral agreement with the United States.
What we were careful to say was that the possibility of recognising in the future the primacy of the European arrest warrant could not be undermined or limited by this kind of bilateral agreement. There is a specific provision on the revision of this kind of bilateral agreement with the United States in case we decide to recognise the primacy of the European arrest warrant in the future. I hope that sooner or later we will do that.
Finally, on the matter of special courts. It must be said that the key issue for me - and I have always said this to Parliament - is not the nature of the court, it is not the question of special courts as such - even some Member States have special courts in the European Union. The question is one of due and fair process and guarantees, so that extradition is only granted where there are guarantees that the requesting Member State will follow a due and fair process. There are two recitals in the agreements that address this issue. The first one concerns due regard for the rights of individuals and the rule of law; the second one concerns the guarantees and the respective legal systems which provide for the right to a fair trial of an extradited person.
Above all, there is Article 16a on non-derogation, which in paragraph 1 maintains all grounds for refusal relating to a matter not governed by this agreement available under a bilateral extradition treaty in force and which in paragraph 2 calls for consultation where the constitutional principles of the requested state may pose impediments to the fulfilment of its obligation to extradite. In my interpretation, everything that might be considered as a demand for extradition to a court where the rule of due process is not respected can give leverage to the application of this Article 16a on non-derogation.
Finally, I sincerely hope that in the future Constitution we will have specific provisions not only on consultation of Parliament concerning these kinds of agreements, which will become more frequent in the future, but also concerning the competence of the European Court of Justice to guarantee the full compliance of these agreements with the future Constitution of the European Union.
The debate is closed.
The vote will take place today at 11.30 a.m.
The next item is the report (A5-0137/2003) by Mrs Roure on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the proposal from the Commission with regard to the adoption of a Council directive (COM(2002) 548 C5-0502/2002 2002/0242(CNS)) on the conditions of entry and residence of third-country nationals for the purpose of study, vocational training or voluntary service.
Before we embark on the debate, I would like to ask you all to keep strictly to your speaking time, or otherwise we will have difficulties when it comes to the votes.
. (PT) Mr President, ladies and gentlemen, I would like to begin, first of all, by congratulating the rapporteur, Mrs Roure, for the work she has done, and by thanking her for the admirable spirit of cooperation she has shown in preparing this important report.
With this text, which complements the other three proposals, on family reunification, economic immigration, and the status of long-term residents, the Commission brings to a close the legislative work aimed at laying the foundations of a joint legal immigration policy, since we have decided not to table a proposal designed to cover all individuals not included under the previous proposals.
I welcome the fact that Parliament has responded to the Commission by adopting this report so quickly. This proposal targets migration by third-country nationals for the purpose of studies. This is a special type of immigration to the extent that it is temporary and lasts no longer, in principle, than the educational course itself. It also brings reciprocal benefits for both the countries of origin and the host countries, not to mention, of course, the migrants themselves, who profit directly from it.
This proposal integrates immigration policy but should also be viewed in the context of Community action in the field of education. Clearly, our aim is to promote migration for educational purposes, above all by accepting the greatest possible number of third-country students into higher education. The proposal for a directive was devised in this spirit. The entry conditions anticipated in it were rendered as objective as possible, in order to guarantee the quick and easy processing of applications. They are also phrased clearly and thoroughly so that the Member States can combat attempts to abuse them. This is also, I believe, an innovative proposal which fits into the context of the growing internationalisation of education, especially the recognition of students' right to move to another Member State to continue their studies, after previously being admitted into a first European Union Member State.
The proposal also covers the vocational training sector, setting entry conditions for unremunerated trainees such as those who come to take up a placement with a company. It is thus designed to complement the proposal for a directive on the admission of workers that covers remunerated traineeships. Following meetings held with non-governmental organisations, provisions on secondary school pupils and volunteers arriving in the European Community were introduced into our proposal. The aim is to facilitate exchange programmes for secondary school pupils. Encouraging the discovery of culture by pupils who will later be tempted to return as higher education students will reap enormous benefits for the Community. In addition, a provision regulating the admission of volunteers was added to the proposal, protecting such individuals from a potential legal loophole. It must be obvious that the Commission did not lose sight of public security considerations. The proposal contains a public order and security clause providing Member States with enough room to manoeuvre for them to take precautions against the terrorist threat, in particular.
Mr President, Commissioner, ladies and gentlemen, by way of introduction to my speech, I would like to thank most sincerely all the shadow rapporteurs from all the groups. Thanks to the work we have carried out together, we can send a strong signal in this highly sensitive field. I would also thank the Commission for its support, which was particularly welcome.
It is vital that our countries offer an appropriate welcome to foreign students, just as it is vital to have a common policy on this welcome. In this way we can contribute in a positive manner to the training of future executives in third countries and increase cooperation with these countries in terms of education in order to meet the challenge of the internationalisation of teaching.
This proposal for a directive would make it possible to achieve significant progress that we can all support. We would point out that a legal basis has at last been provided for volunteers. We would also point out that this instrument might enable us to catch up with the United States, where residential study programmes are broadly encouraged and facilitated. We are entering into a strategy that aims to increase cooperation with third countries in terms of teaching as set out, for example, in the Erasmus World programme.
The votes in committee allowed a few clarifications to be made and I shall now cite some of these. We would call for the introduction into the directive of researchers, who are no longer students but do not carry out paid work. We would also emphasise that we wanted to contribute to the fight against brain drain from South to North. Receiving third-country nationals for study purposes must not lead to an increase in brain drain from these countries.
We would similarly like to see an improvement in procedural guarantees and we therefore propose reducing the deadline for notifying applicants of decisions on applications for admission or renewal from 90 days to 60 days. We also propose greater flexibility concerning the student residence permit. Where the study programme is shorter than one year but longer than nine months, like many programmes, it would be a shame not to grant a one-year residence permit to enable students to work during the holidays preceding or following the study programme in order to earn some of the money required for their stay, or to improve their knowledge of their host country for a few weeks.
The proposal for a directive grants students and unpaid researchers the possibility of working for a maximum of 10 to 20 hours per week. This right is essential in order to allow third-country nationals to boost their income in order to live decently. Furthermore, with regard to unpaid researchers, I believe it is very important for trade union representatives to be informed of their specific situation in order to be able to monitor compliance with the provisions of the directive. Withholding the right to work in the first year of residence or withdrawing the right to work if students do not make sufficient progress in their studies is unjustifiable and would tend to encourage illegal employment and exploitation of these nationals. Where there is insufficient progress in studies, attested to by the teaching establishment, the Member State could possibly have the option of reducing the number of working hours so that the student could devote more time to their studies. That is why I believe the amendment tabled to that effect to be satisfactory.
We have the concerns of some Member States about the possible effects of the right to mobility and the right to work granted to students. I understand these concerns, but the proposal for a directive itself contains responses to this, in particular with regard to the mobility of students, which is very clearly defined, with specific conditions, in Article 7. Thus, the proposed directive does not apply to the mobility of students wishing to exchange student status for immigrant worker status. This status, granted by a working residence permit, is the subject of the Terrón i Cusí report that we adopted in plenary last February. A change in status from student to immigrant worker is of course possible, but is outside the scope of the directive in question.
We would point out that the Commission is simultaneously for an open policy with regard to the admission of students from third countries, in accordance with the wishes of the Member States, and for a policy of firmness with regard to persons or networks which voluntarily abuse the system. I therefore believe, ladies and gentlemen, that we should seize the opportunity to send a strong message to the Council calling for it swiftly to reach an agreement on this important matter in order to ensure a welcome that is worthy of our Member States.
Mr President, I should first like to thank Mrs Roure, the rapporteur, for her hard work. In particular, I should like to pay tribute to the great effort she made to reach a consensus across the political groups.
As stated previously, this Commission initiative supplements others regulating immigration for reasons of employment, self-employment or otherwise. It also supplements the directive on family reunification. In so doing it contributes to approximation of national legislation in this area, as recognised at the Tampere European Council.
Students enjoy ever-greater mobility. They are always on the go, and third-country student exchanges certainly contribute to our cultural enrichment. It would therefore also be beneficial to promote exchange visits by European Union students to third countries, although this is not the aim of this directive. It is undoubtedly beneficial for Europe if third-country students undertake part of their studies here. Europe certainly gains, but it is also important to ensure those students receive the best training so that they will be able to make a useful contribution to the development of their countries of origin.
Whenever there is discussion of immigration from developing countries it is always stated that promoting growth and development is the best way of combating illegal immigration. I therefore share the concern expressed by the rapporteur. I believe the European Union must grant entry to immigrants wishing to study here. It is however essential for those students to return to their countries of origin on completion of their studies. They should be able to put the knowledge they have acquired to good use. We must not be party to creaming off the most able individuals from developing countries.
Turning to the entry requirements we are currently considering, namely specific requirements to regulate immigration for study purposes or for volunteering, we should take account of the circumstances of each Member State. This is stated in the Commission's proposal. A monitoring system is called for, to help combat illegal trafficking networks and exploitation in the workplace. Consequently, I support the Commission's proposal to grant Member States authority to order the expulsion of a migrant for reasons of public order, or to refuse to renew a residence permit. Immigration for study purposes needs to be regulated to prevent ghost centres from springing up. The latter could then set up illegal immigration networks.
It is important to ascertain that the higher education or vocational training institutions are legally recognised. In addition, these centres should be in a position to guarantee quality learning for the students. In the case of apprentices, it is also important to ensure that they can gain practical experience in specialised centres or companies. Care should be taken to ensure that entry permits for apprentices do not become a cover for illegal employment. The centres need to be properly equipped too.
Turning to residence permits, it is certainly appropriate to be able to renew a residence permit for student exchanges when all the conditions have been met. This would allow students to complete more than one academic year in the same institution. The period of residence granted could even exceed the duration of the studies, though as Mrs Roure stated, a limit must nonetheless be set. My group tabled an amendment providing for a period of residence of one year if the higher education course was of nine months' duration. That is the usual length of an academic year
In addition, safeguards or restrictions applying to students who fail to make satisfactory progress in their studies must also be put in place. Failure to do so would amount to opening the floodgates to students whose sole intention was to come to work. There would be little incentive to make good progress on the courses of study. My group has therefore also tabled an amendment allowing Member States to reduce the period in which students may work if they do not make satisfactory progress in their studies.
The rapporteur has included in the report a number of amendments aimed at ensuring that this directive covers third-country nationals who are unpaid researchers. I am not opposed to the idea. It might however be appropriate to have a specific Commission initiative on the subject.
Nonetheless, it is certainly the case that unpaid research and vocational training could be dealt with in a similar way.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by congratulating Mrs Roure for the work she has carried out, and to underline what Mr Oreja Arburúa has just said about ensuring that the measures we are about to approve benefit their intended targets and are not cynically exploited.
I would also like to remind you of the Lisbon strategy, approved at the European Council on 24 March 2000, in which the challenges facing the Union in the new knowledge-based economy were set out. In that strategy, mention was already made of emerging teaching, research and training needs, which must not be confined within the Union's geographical borders. At the same time, it is necessary to ensure that every one of these areas exerts a potential attraction all over the world, as befits Europe's extraordinary cultural and scientific heritage.
It is thus the responsibility of the European Union and the Member States to implement policies which attract third-country students. We therefore welcome this proposal, which is another step towards approximating national legislation on admission and residence conditions for third-country nationals, the final goal being to create a comprehensive legal framework regulating admissions on the basis of the reasons for immigrants' visits.
The internationalisation of education and the increased mobility of students is in line with the aim of developing quality education, as laid out in Article 149 of the Treaty Establishing the European Community. It helps in promoting inter-cultural understanding, energising European educational systems and attaining high-quality teaching standards. For all these reasons, I think that the Commission's proposal is quite positive. It constitutes a forward step in strengthening cooperation with third countries and in developing that quality education. The admission of third-country nationals for the purposes of studies, vocational training or voluntary service has the peculiar distinction of being temporary and independent of the host State's labour market.
Mr President, we are all agreed that never has so much been achieved to promote the future of Europe with so little money as through the Erasmus programme.
Offering young people from other states the opportunity to spend some of their formative years in Europe is something we should all be seeking to do, because we all stand to benefit from it. I do however believe that establishing clear, specific and common standards is crucial to the success of these programmes. This will avoid subjecting students to difficult procedures that could also be humiliating. The criteria for choosing a place to study or to undertake voluntary work should always be its appropriateness or excellence. The existence of entry or residence facilities should not influence the choice.
Clear rules and flexibility are certainly needed to allow a student to earn money legally in reasonable conditions for his or her stay. Common principles are called for, such as the Commission's proposal. I believe this proposal is very helpful. We recognise that reasonable restrictions are required. In particular, this is to ensure that the students return to their countries and put what they have learnt to good use. They can also spread the new skills and approaches developed during such an experience. That is probably even more important. It cannot and must not be achieved solely through strict regulations.
I venture to suggest to the Commission that this proposal should be included in future generous and ambitious actions involving the countries of origin of such students. There needs to be scope for mobility, for example, to maximise the benefits the Union can gain from hosting these individuals.
I trust no further difficulties or reasons will emerge that will prevent the Council from adopting the proposal on this occasion. I have in mind a threat to the security of Europe, for instance. The proposal needs to be fast-tracked through the Council.
Mrs Roure deserves to be congratulated on her work. I commend this helpful report to the House and call for it to be endorsed by a substantial majority of Members. Hopefully this will be achieved for once, and a precedent set.
Mr President, the proposals presented to us aim to encourage further the entry of immigrants into the European Union. The most obvious example of this is the last report concerning the right to family reunification, the Fourtou report, in which the concept of family had become unrecognisable, such was the extent to which it had been extended and denatured.
In its frenzy to allow needy foreigners from all over the world into a Europe that it would like to be respectful of human rights and to have a humanist, not to say humanitarian, vocation, the Commission is planning the death of nations by drowning and suffocation.
It should be noted, however, that this report, even though it supplements the measures that have already been presented with regard to immigration for the purposes of employment and family reunification, does not take the same approach. It concerns students and school pupils who would enter the Union in order to study. In this regard, nonetheless, we need to establish the length of stay, methods of monitoring their studies, and procedures for non-renewal of the student residence permit.
This exchange and this form of cooperation between Europe and third countries is clearly a source of intellectual enrichment between students of the country of origin and the host country. Should we not, however, devote our efforts more to aid to development in less advantaged countries, in order to allow these countries to train their elite at home and keep them there, in order to prevent brain drain, which, unfortunately for them, is often inevitable?
Of course, this would require a genuine cooperation policy with disadvantaged third countries and a sea change in immigration policy in Brussels. Sadly, we are far from achieving this.
Mr President, this is a very timely report. We know the importance of the entry of third-country nationals for temporary periods of study, which brings enormous benefits and advantages for the host country and the student alike.
The number of students undertaking such international exchanges is greater than ever and demand continues to grow. This must be welcomed by all sides, apart from the previous speaker. Indeed we need to put into place measures to ensure that the European Union continues to remain a centre of excellence in this field. I congratulate the rapporteur on this report. It sets a broad framework to encourage third-country nationals to enjoy the best educational facilities available in Member States without over-prescribing and over-regulating. Common practices to facilitate the movement of third-country nationals can only be a good thing.
However, I am afraid certain elements of this proposal are problematic for my country, the United Kingdom. Colleagues will be aware that the United Kingdom and the English language have a magnetic appeal for huge numbers of students, not just from European Union countries, but from all over the world. Whilst this is welcomed and understandable, it creates special challenges, not least of which are the proposals here and how they affect the national minimum wage in the United Kingdom. The national minimum wage is one of the greatest steps forward in the United Kingdom since 1997. It requires employers not to take on third-country nationals unless they are paid at least the going rate for the job. Unfortunately aspects of this report, referring to volunteers, undermine the minimum wage in the United Kingdom, which seeks to protect the rights of both migrants and nationals, ensuring that those engaged on a voluntary basis, without adequate conditions of service, are not there in place of a full- or part-time worker.
The concerns are specific to the United Kingdom. In general the report is balanced and sensible. I shall be voting for it in the hope that the UK will be joining later on, as in other cases.
Mr President, Commissioner, I shall adopt a technical approach, but please also allow me to make some more general comments. The Europe of the future must become a land of exchange, of meetings and mixing. What could be more important than knowing our neighbours, their culture and their language? In any case, that is what we say every morning. For fifty years, we have been building a multicultural Europe, not a one-sided Europe. Our Europe, that melting pot of cultures, languages and people, is possible thanks to free movement and study programmes. Furthermore, we would like to build a Europe based on knowledge and lifelong learning. However, a knowledge-based Europe can only exist through exchanges, in particular exchanges with third countries. As the Nobel Prize-winner Octavio Paz so rightly wrote, 'every culture is born of mixing, meeting and confrontation; quite the opposite, it is isolation that destroys civilisations'.
Thanks to Mrs Roure's excellent report, we have the privilege of enabling young people from all over the world to come to this old Europe of ours in order to learn a language, study, or hone and share their knowledge. As Mrs Roure so clearly pointed out, knowledge-sharing is a source of enrichment both for immigrants and for countries of origin and host countries. By allowing easier, more homogenous access for students, researchers and volunteers, we are also allowing Europe and our fellow citizens to enrich and share their knowledge and experiences. We cannot, therefore, close our doors to all these people who wish to learn, share and understand. All the conditions must be met in order to allow third-country nationals to come to Europe to train or hone their knowledge, because knowledge is the only thing that increases when shared.
. (PT) Mr President, ladies and gentlemen, I know that we are late for the vote, and will therefore be very brief. I want to thank Mrs Roure for her excellent report. I want to express the Commission's preference for not including rules for researchers in this directive, since Mr Busquin and I intend this autumn to present a general proposal on third-country researchers in the European Union. The Commission will consider further the rapporteur's proposals on brain drain, the stand-still clause and on reducing the decision period from 90 to 60 days. Finally, I would encourage Parliament to seek a broad consensus in favour of adopting Amendment No 37, on conditions of access to work.
Thank you, Commissioner Vitorino.
The debate is closed.
The vote will take place today at 11.30 a.m.
Mr President, on a point of order, yesterday in order to come to Strasbourg I left my home at 6 a.m., flew to Dublin, flew to London, flew to Paris and flew to Strasbourg, arriving at 6 p.m.
My point is that Air France has cancelled direct flights from Britain to Strasbourg which means that it is now enormously difficult for Members from Britain or Ireland to come here unless they take the whole day to do so. I could go to America and back in the same time! For that reason the time has come for this Parliament to consider whether or not it can recreate direct access to Strasbourg. If not, then it will have to relocate to a place where it can do so and be more efficient.
Mr Hume, personally, I very much appreciate your remarks because I come across the same problems myself. To add insult to injury I was even stopped by the police for speeding on my way here this week.
As far as I am aware the Strasbourg authorities are currently looking into the matter. I hope that it will be resolved before too long. I believe that the more pressure that is brought to bear, the better the result will be.
Mr President, on a point of order, in relation to the point that has just been made I would like to thank President Cox on behalf of my group. As soon as that suspension took place, he wrote on behalf of Parliament, having received representations in relation to this issue from the leaders of the three largest groups from the UK. The work that is now being undertaken by the Strasbourg authorities, and also by the French authorities, has been prompted by the very swift action taken by the President.
My point, however, is that we are meeting on a day when there is a national air strike in France. I look around the Chamber and see that many Members are absent. Our democratic legitimacy, in terms of the votes that we take on important issues, is bound to be diminished if Members are prevented from participating in the democratic process because of action of that sort. I ask you, therefore, to convey to the President a request from the House that an analysis be undertaken of attendance here in part-sessions, on the occasions when, with alarmingly increased frequency, industrial action has been taken, which has made our job as representatives of the people of Europe infinitely more difficult.
(Mixed reaction)
Mr Evans, that message will certainly be passed on to the President of Parliament. I hope we can look at it within the Bureau.
Mr President, although I feel it is legitimate for Mr Hume to raise a practical issue, the need to improve air connections, and I support his request, I also find it shocking that a Member of Parliament should challenge the right to strike in the countries of the European Union.
I would point out that this case is not specific to France. On 13 May, Austria experienced its first national strike in fifty years, on the same subject: pension protection. I welcome this. If we want to remedy the mistrust that currently separates the European institutions from the citizens, therefore, we should not follow Mr Evans' bad example. Quite the opposite, we should show solidarity with our fellow citizens.
The next item is the vote.
Report (A5-0178/2003) by Caroline F. Jackson, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 999/2001 as regards the extension of the period for transitional measures (COM(2003) 103 - C5-0068/2003 - 2003/0046(COD))
(Parliament adopted the text)
Report (A5-0161/2003) by Carlos Westendorp y Cabeza, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal for a Council decision concerning the conclusion of the Agreement for scientific and technological cooperation between the European Community and the Republic of Chile (COM(2003) 82 - C5-0067/2003 - 2003/0035(CNS))
(Parliament adopted the text)
Report (A5-0149/2003) by Horst Schnellhardt, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive repealing certain Directives on the hygiene of foodstuffs and the health conditions for the production and placing on the market of certain products of animal origin intended for human consumption, and amending Directives 89/662/EEC and 91/67/EEC (COM(2000) 438 - C5-0379/2000 - 2000/0182(COD))
(Parliament adopted the text)
Report (A5-0148/2003) by José María Gil-Robles Gil-Delgado, on behalf of the Committee on Legal Affairs and the Internal Market, on the draft Council decision amending Article 23 of the Statute of the Court of Justice to insert the amendments adopted by Council Decision 2002/653/EC of 12 July 2002 to allow participation by non-Member States in preliminary-ruling proceedings (6282/2003 - C5-0056/2003 - 2003/0804(CNS))
(Parliament adopted the text)
Report (A5-0166/2003) by Marcelino Oreja Arburúa on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council decision setting out the criteria and practical arrangements for the compensation of the financial imbalances resulting from the application of Council Directive 2001/40/EC on the mutual recognition of decisions on the expulsion of third country nationals (COM(2003) 49 - C5-0050/2003 - 2003/0019(CNS))insert (A5-0166/2003)
Before the vote on the proposal for a recommendation:
Mr President, I should like to thank the House for rejecting this draft directive. This is consistent with the House's rejection of an earlier draft directive that led to the one before us today.
Mr President, I must ask for an oral amendment to be made that has been negotiated and discussed with the political groups. Instead of having the quantitative targets found in two of the clauses, that is to say instead of writing 50% etc, we just want to write 'significant reduction'. This is noted also in the voting list.
Mr President, this is about the Stability Pact. We had a long discussion between the groups yesterday. The problem is that the Stability Pact is not completely binding upon all the Member States. What, of course, we have here is a document with guidelines for 25 Member States. Of these 25, only twelve are part of the Stability Pact. We therefore agreed to add something to the wording for the purposes of clarification. The words 'within the euro zone countries' should follow 'Stability Pact'.
Mr President, criticism has already been expressed this morning of the ways in which strikes are bringing life in France to a standstill. Although, along with the criticism, there has also been sympathy, I do not comprehend how it is that strikes in France are a reason for this House's air conditioning not working. All morning, it has been quite impossible to do any work in the offices on the side of the building facing the sun.
As far as the current temperature in the Chamber is concerned, the union probably would not allow work to be done under these conditions.
(Applause)
I will ensure that the college of Quaestors is aware of what you have mentioned.
Mr President, I would just like to clarify one point with regard to the voting list. I would ask that we vote against the Committee's Amendments Nos 21 and 26 in order to be able to support the compromise amendments tabled by the Group of the European People's Party (Christian Democrats) and European Democrats.
Mr President, I just want to clarify something in the German text. Rather than 'translated', it has to read, 'interpreted'. The term has to be incorporated in all versions of the original Article 12.
The services are aware of the problem. They will make sure that the proper definition is used. The texts will all be aligned with each other.
Before the vote on Amendment No 10:
Mr President, the adoption of Amendment No 6 makes it necessary to make a technical correction to Article 33 (1) and to Article 34 (1). I take it as read that the plenary is happy that this technical correction should be made by the responsible Committee.
The linguistic and legal services will ensure that is done.
Before the vote on Amendment No 23:
Mr President, my name has been added to Amendment No 23. I did not sign that amendment and do not support it. I shall therefore vote against it.
Mr President, I should also like to congratulate the rapporteur. We now have a majority. The House has been divided and different groups have had the opportunity to put on the record their preferred optimum solution amongst the options available.
I came to vote today with my colleagues in the ELDR. I departed only once from that list: to show support for what was available. Tomorrow, when we vote in the light of a Commission opinion, I would make the strongest appeal to Members of this House to give the largest possible consensus. I understand that many people have deep reservations about aspects of what this final statute may contain. However, I and the rapporteur will need to go to other institutions, and we have to go fortified by the weight of this House. We can go with a 'yes' or we can go with a 'no', but there is no debate on the basis of 'yes, but...'.
I ask people to reflect overnight and when we come tomorrow to vote in the light of the Commission's opinion, to give to those charged to represent this House the widest, most thorough mandate possible to say: 'This is what is available; this what we bring forward; and this commands the support of a great majority of Parliament'.
That is my appeal - to reflect overnight and tomorrow to put our collective weight behind what is available, for that is what we shall work with.
. (FR) The European Parliament has just rejected the proposal for a Council decision which aimed to establish practical measures for the application of the directive on mutual recognition between the Member States of decisions that each one might be led to take in order to expel third-country nationals. Fortunately, this House was only consulted for an opinion, and this draft can therefore at last undergo the adoption procedure. We feel that its content is entirely justified, and that Parliament is trying to start an unreasonable quarrel.
Most of the House maintained that Article 63(3) of the EC Treaty could not constitute a valid legal base: it does concern the adoption of common measures to repatriate illegal residents, but this provision would authorise measures concerning content rather than procedure. This is a specious distinction, which even the Committee on Legal Affairs and the Internal Market could not support.
Here, in fact, Parliament is showing its normal pro-immigration bias: what it does not like about this draft is that it might facilitate the repatriation of illegal immigrants. Of course, we did not support it.
. (PT) Due to the need for consistency with the position previously adopted by the European Parliament in plenary session on 11 December 2000, when the French initiative - which lacked any legal basis - proposing the adoption of a directive on mutual recognition of decisions concerning expulsion of third-country nationals, was rejected, I do not feel able to adopt any other stance on this initiative than a similar rejection.
As was already the case with the Directive itself, the issue is not the proposal's substance or its actual political content, which in fact I consider quite positive, since it seeks to introduce rules and suitable practical methods for correcting any possible financial imbalances resulting from the implementation of the Directive in question. In other words, the Member State responsible for the expulsion decision must reimburse the Member State which enforces that decision, on the basis of the real costs of the operation, up to a maximum level, which should be reasonable, comparable and balanced, and should cover transport, administration and accommodation.
Nevertheless, since we have before us an initiative on the application of Directive 2001/40/EC, which was rejected due to its lack of a legal basis, we are once again unable, by the same logic, to adopt any stance other than a rejection of this initiative.
. (PT) I concur with the position of the rapporteur, who, while substantially in agreement with the proposal's content, advocated its rejection due to its legal basis. Fundamentally, the draft directive does not in fact seek to establish substantive conditions for expulsion, but only deals with the mutual recognition of expulsion decisions already in force. In other words, it does not specifically cover Community expulsion decisions on the basis of a rule adopted according to the terms of Article 63 of the European Community Treaty. Rather, it covers expulsion decisions taken on the basis of national law. This directive, then, concerns the applicability of decisions; it does not define the substantive law on expulsion. Article 63(3) of the EC Treaty, however, only provides for the latter and says nothing about the mutual recognition of decisions taken on the basis of national law.
. (FR) With regard to the annual reports, this document is basically of limited value. However, it provides us with an opportunity to praise slavishly and in public, as is our wont, the legal federalism in which the Community judge, as the painstaking executor of the political project of the Founding Fathers, plays a key role.
I shall omit the inevitable congratulations to the Commission, the regrets concerning the limited competence of the Court of Justice in terms of justice and home affairs, and the role-call of main principles, which are genuine Tables of the Law of federalist thinking, on which the government of judges at European level is based.
On the other hand, I shall point out the need for increased cooperation between national parliaments and the European Parliament and between their respective Members. I would also point out that, sadly, the report does not aim to foster genuine participation of parliaments in drawing up Community law, but simply to increase monitoring of the application of this law.
What is very clear is that to the European Parliament, the national parliaments have only a supporting role to play: organising the sly policing of their own governments!
The democrats will appreciate this?
. (PT) I voted against this report, because I believe that it says nothing new. It simply synthesises a vision of Community law, in an obviously tendentious manner, and gives voice to expansionist desires which, though not new either, are no less surprising for the clarity with which they are declared. In her argumentation, the rapporteur completely forgets the basic principle of Community legal intervention (whether from above or from below): the principle of subsidiarity. In doing so, she provides national legal legislators with proof of their own subordination.
The rapporteur's vision is centralist rather than federalist. She reduces national legislations and legal ordinances to an unacceptable level of subordination, in the belief that blanket application of Community law is the panacea which will solve all Europe's problems.
This is not to mention the subordinate role which the rapporteur unfortunately confers on national parliaments.
I am profoundly doubtful of the usefulness and benefits of this type of interpretation of the application of Community law. It merely serves to turn the application of the principle of subsidiarity on its head.
Mr President, last night, I dreamed that the Italian, French, German and Portuguese Ministers for Finance and the Finance Ministers of other countries said to me: 'You see, Mr Fatuzzo? Mr Belder's report on macro-financial assistance provides for aid to be given to states which need money for their budgets. Can it be a good thing to have a budget deficit, then? Why do we not do the same here in Europe - we can reward those who have a deficit and launch an infringement procedure against the states which manage to balance their books?' I put the question to the House.
. (PT) I supported this report, which reviews the logic hitherto underlying European Union Macro-financial Assistance (MFA) to third countries, with a view to proposing a more structured approach and, in particular, guaranteeing democratic legitimacy and a fundamental principle of accountability. The fact is that we often know nothing about how MFA is handled once it is transferred directly into the budget of the beneficiary country's central bank. Above and beyond that, moreover, given the exceptional character of MFA, it should be an occasional, short-term and one-off subsidy, in contrast to current practice in several beneficiary countries. I also think that it would be a positive step to make MFA exceptional by definition, for example, and to transform it, through suitable inspection provisions, into a crisis prevention system. Additionally, like the rapporteur, whose approach I warmly applaud, I think that the decision-making process, follow-up and assessment should be carried out with the greatest openness.
Mr President, I voted for Mr Schmid's report on employment but, as representative of the Pensioners' Party and all pensioners, I would stress before the House - which listens equally carefully to the explanations of vote of all the Members and, in particular, as we know and as we can see, to my own - that it is possible to both balance states' books and increase pensions if we can only manage to administer better the money handed over to the state by workers and citizens during their working lives which is to be restored to them subsequently when they grow old. There is too much wastage, too many people interested in receiving money who do not deserve it. If we put our finances in order we will be able to have lower taxes and duties, smaller contributions and larger pensions.
. (SV) We Swedish Social Democrats support the proposal for the employment strategy. It is important for the European Parliament to give its support to this strategy.
The proposal contains many positive features. For example, the aspects relating to equality are emphasised, improvements demanded for disabled people in the labour market and full employment declared to be an overarching objective.
A proposal by the Group of the European People's Party (Christian Democrats) and European Democrats is based on the view that a general reduction in taxes is beneficial to employment. We do not share this view. The facts show that there is no connection between tax levels and employment.
We choose, however, not to vote against this proposal, but to abstain. The reason is that if the PPE-DE Group does not get this proposal through, that group will vote against the whole report. If the whole report were to fall by the wayside, that would be far more serious than this individual proposal going through.
That is why we are abstaining on this point.
. I have voted for the Schmid report because I believe it supports and makes a contribution to the achievement of the three main goals of the 'European Employment Strategy', namely full employment, increased productivity and greater social inclusion within society of marginalised and disadvantaged groups.
I believe that the report's addition of a fourth goal, namely, mainstreaming of male-female equality is laudable.
The implementation of the guidelines on the 'open coordination method' is the correct way forward, as it involves national parliaments fully in the discussions and adoption of national employment plans. This will make the report meaningful in constituencies like mine where unemployment is concentrated in small pockets of poverty in London despite the low unemployment nationally of the UK.
. (EL) The spread of flexibility and atypical forms of work, in order to share out unemployment, entrepreneurship, the extension of working life on the pretext of the ageing of the population and sustainable pensions and lifelong learning are the basic Commission guidelines on employment.
At the same time, by making not only relative but also absolute cuts in wages and linking them to productivity, cutbacks in the welfare state and social protection and the non-application of what are inadequate safety regulations in the workplace are being promoted.
Unemployment is rising constantly and exceeds 10%, not counting hidden unemployment. This situation, especially the large number of long-term unemployed and unemployment among the young and women, who are unable to enter the labour market, is giving rise to acute manifestations of poverty and social exclusion.
The term employment policy is completely misleading. The proposed measures are essentially measures to reinforce the unaccountability of big business by granting it new privileges. This policy represents an escalation of the attack on workers' rights, the objective being the further promotion of plans for a cheap workforce, with no employment, insurance, wage or trade union rights, and increased profits.
The workers are not only rejecting these measures, but are also reacting proactively and en masse against pro-monopoly choices by stepping up their fight.
. (SV) We believe in the principle of subsidiarity whereby decisions should be taken as close as possible to those they affect. That is why we are actively pushing the issue of a constitution for the European Union in which the distribution of responsibilities is clear to everyone. It must be perfectly clear to everyone that the EU must only deal with those issues it is best placed to tackle, namely cross-border issues. All other issues should be dealt with at local, regional or national levels.
Social policy is an example of an area in which the EU should only have limited competence, except where freedom of movement for people within the EU is concerned. Every Member State should have full responsibility for determining its own social security systems, together with the right to do so. Health care, childcare and care of the elderly are clear examples of areas that are not directly cross-border. The same applies to labour market policy. That does not, however, prevent the Member States from cooperating and exchanging ideas in the social sphere.
At the same time, we wish to emphasise that we fully share our fellow MEP's, Mr Schmid's, commitment to social cohesion, integration and, especially, equality.
. (FR) Lifelong learning, work and the elderly are all highly important subjects that are highlighted in this report, and employment strategies are vital. We want more jobs, but also better-adapted jobs. The fight against poverty is key. We cannot accept that families should still be living below the poverty line today. It is a matter of solidarity. The objectives we set must be accessible.
We need to invest in high-quality services so that women can reconcile employment with family obligations. We need a more effective partnership between the Member States. In order to foster the participation of women in social life and the labour market, we need to define a series of specific actions aiming to provide services that correspond to childcare needs, but which also enable us to provide assistance for families with other dependents.
It is essential to invest in public services in order to respond to the needs of families and society as a whole and it is vital for all the actors concerned to be involved in implementing employment strategy. Furthermore, the existence of high-quality public services requires appropriate taxation.
. (FR) The Committee on Employment and Social Affairs proposes that we ratify the draft Council directive laying down a global employment policy for the European Union for completion by 2010. This policy falls within the context of the Lisbon strategy which aims to make Europe the most competitive and dynamic knowledge-based economy in the world, capable of sustainable economic growth with more and better jobs and greater social cohesion.
The amendments made to this legislative resolution improve the initial text in certain aspects, in particular with regard to gender equality objectives and taking account of qualifications and vocational training.
The amendments, however, do not challenge the liberal idea of reducing company taxation and flexibility in the labour market. What is even more important is that the resolution retains the objective of increasing the average age at retirement by five years at Community level by 2010, while millions of people are demonstrating in France and in other European countries against this idea and to protect their pension systems.
For this reason, I did not vote for the report.
. (PT) Whilst not playing down the significance of the report's more contentious aspects, I agree with the Commission's view, supported by the rapporteur, according to which this form of immigration is a source of mutual enrichment, both for the migrants directly concerned and for the country of origin and the host country. It contributes to promoting intercultural understanding, to the dynamism of training in Europe and to the quest for high standards in education. Information sharing and 'best practices' must become a reality beyond the Union's territory. The training of students and researchers is a key sphere of action for increasing well-being, information and the quality of life, to which the Union is committed, in particular through the various association agreements and development funds. In fact, because of the special contribution it makes to personal development, which will hopefully also benefit the countries of origin, this proposal should be carefully studied by the Member States in the context of their individual immigration policies.
What is particularly interesting is the Union's commitment to finding jobs for nationals in their country of origin and to regulating the system of voluntary work.
In the end, I voted in favour of this report, because Amendments Nos 36 and 37 have been adopted, adding considerable balance to the arrangements laid down in Articles 11(1) and 18(2)...
(Explanation of vote abbreviated in accordance with Article 137(1) of the Rules of Procedure)
Mr President, ladies and gentlemen, I would like to point out, on behalf of all my colleagues in the French Socialist delegation and on my own behalf, our position on the report on the adoption of a Statute for Members. The Statute needs to be adopted as a matter of urgency due to the imminent completion of the current enlargement process. We are in favour of the principles underlying this step, even though we disagree with certain provisions concerning the sum and taxation of remuneration for Members.
The compensation system for Members did need to be rendered more comprehensible, but the text proposed does not seem to us to respond fully to this need. That is why the French Socialist delegation wished to amend the text by voting for Amendment No 8 to Article 7 of the draft Statute, which it tabled alongside other political groups. We feel that intelligent implementation of this principle means that remuneration would be adapted to different standards of living in the various Member States, even if certain inequalities would have to be corrected. We are sorry that this amendment was not adopted.
In the current context, increasing remuneration for Members of the European Parliament would run the risk of causing an unfavourable reaction, at a time when the legitimacy of differences in remuneration between the economic and political elite and the rest of the population is in question.
When I woke up this morning, Mr President, I thought I was Mr Rothley and, on my way to Parliament in the car with which we are provided, I thought, 'I want to table an amendment to my report' - speaking as Mr Rothley - 'which gives Members of the European Parliament a salary which is twice as large as that paid to judges'. When I got to Parliament, however, I looked in the mirror and saw that I was Mr Fatuzzo. I had no hope of succeeding and so I had to resign myself to voting for the motion: it is better to be half a judge than to be a nobody.
Mr President, I would like, first of all, to ask you to take note of the following correction. I actually wanted to vote in favour of Amendment No 8 to Article 16, rather than against it, as I am of course in favour of differential weighting of living expenses.
Now, by way of an actual explanation of how I voted, let me say that I have always been in favour of a Statute for Members of the European Parliament, but the reasons why I voted against the Rothley Report were as follows: I cannot understand why, today, we have not managed to make the actual costs of travel transparent and take them into account. Before now, the Statute always had to serve as a pretext for such a rule not existing. Now, we want a Statute, but we are rejecting transparency and the accounting for the real costs. I find that dishonest; we cannot explain it to the public, who, when they travel on business, can of course claim only the actual costs. Nor do I think it right that we have not substantially raised the pensionable age. (Applause) In Germany, we have just had a debate on increasing the retirement age for people at large, and I think the same should obviously apply to us. Apart from that, I am also in favour of us paying the same taxes as those who elected us, so as not to give the impression that we are establishing special rights for Members of this House. That is why I had to go against my original intention and vote against the Statute. I think that Parliament?
(The President cut off the speaker)
Mr President, ladies and gentlemen, I can, fundamentally, do no other than agree with Mrs Breyer. For years already, we have been wrestling with a solution to the issue of MEPs' salaries, and opinions can differ very widely, particularly when it comes to whether the current national system is preferable to one applicable right across the EU. The one thing, though, that the creation of a new Statute must not do under any circumstances is to create privileges and new rules that cannot be got across to the public. In view of the ongoing debate about how best to secure Europe's pension schemes, people will see the idea, contained in the Statute and in an amendment, of pensioning MEPs off as early as 60 or 63, as a provocation.
It is not only in my own country that people are, at present, being told that they will have to work for longer; in the European Parliament, on the other hand, the intention is obviously to guarantee politicians early retirement, which is not what social policy demands. Neither can I, nor will I, vote for a Statute for the Members of the European Parliament in this form.
The same goes for the rule on lump sums for expenses. In future, the reimbursement of expenses - of whatever kind - must relate only to those actually incurred, and it must no longer be possible to draw additional expenses under any circumstances. It is imperative that rules for travel costs should be transparent and comprehensible.
Mr President, I want to offer an explanation of vote on behalf of the ELDR Group for our final vote on Mr Rothley's report on the Members' Statute on which we mainly abstained. We have the greatest respect for President Cox, and this group, under his leadership, and subsequently, has always fought for reform. We have been able to compromise on some matters but there are others of principle on which we will not compromise.
We, therefore, abstained on the following issues: we wanted reform now, not reform later at an uncertain date; we wanted equality for our colleagues from the acceding states. If we want to be treated equally here ourselves, why should we offer them a worse deal? We wanted the option of national tax so we could be treated with equality with the citizens we represent; we wanted a clear message that expenses should be transparent. Those items did not find favour with the majority in this House. Whilst Parliament has given its decision, it pains me as a parliamentarian to say that I hope the Council makes a better fist of it than we have.
. Members of the European Parliament are elected as representatives of the Member States and they should receive salaries and pay taxes similar to members of the national parliaments (MNP).
Attempts to differentiate between MEPs and MNPs will not strengthen any links between the two and extreme salary increases combined with EU taxation will alienate voters further.
We strongly support any efforts to make the remuneration and allowance system more transparent and in accordance with prudent accounting standards. At the same time, we believe it is hypocritical to legislate on corporate governance while not being able to apply the same standards to an institution ultimately funded by taxpayers' money.
We have voted against the Rothley report as a consequence of the attempt to establish the idea of MEPs simply being 'European' and completely removed from their national settings as well as increase salaries substantially, but without a thorough 'cleaning-up' of the allowance system, cf. Article 27.
. (SV) We Swedish Social Democrats wish to account for our reasons for voting against the draft decision in the report on the Statute for Members of the European Parliament.
We cannot support the draft Statute, since our Amendment No 30 on national taxation has been rejected. For ourselves as Swedish Social Democrats, it is extremely important for us to be able to retain national tax, since that is the system to which we adhere and of which we make use. Joint funding via income tax is required for funding our common welfare policy. We therefore believe that Members of the European Parliament should pay national tax in their own countries. Elected political representatives should follow the same rules as everyone else.
Another key issue has been the way in which travel allowances are accounted for. We have demanded that the new rules be based upon open accounts that are easily accessible to public scrutiny. That is why we have worked for an open and fair system where allowances are concerned. At present, travel and other expenses are paid out on a flat-rate basis. We want to see a system in which refunds are made on the basis of actual costs.
We believe that salary levels too cause offence, since the new levels are very high.
. (FR) Under the aegis of the new Article 190(5) of the EC Treaty, introduced by the Treaty of Nice, this House has just drawn up a draft unified Statute for Members of the European Parliament, which should be submitted to the Council for its decision - no longer to be reached unanimously, but by a qualified majority.
The text addresses a number of technical issues that needed to be resolved in any case within the context of the recognised autonomy of the European Parliament to organise its correct internal functioning. It also goes much further, however, by presenting a statute that standardises at European level all aspects of the situation of members of parliament and cuts essential links with their countries of origin, in particular remuneration.
As we have said a hundred times, Members of the European Parliament need to be paid - as they are today - by the citizens of their country, who elected them and whom they are supposed to represent.
Parliament's current actions correspond implicitly to the objective of establishing a super-State, where Members would represent the Union as a whole, rather than the country that elected them. This is a fundamental, if surreptitious, change, of which, once again, our voters are unaware. Out of honesty towards them, we refused to vote for this draft.
. (NL) Mr President, I should like to make a couple of points by way of explanation of how I voted on the Members' Statute.
First of all, I believe that our salaries should be the same as the salaries of the members of the national parliaments. I consider myself to be a Dutch politician, not a European official. This is why I voted in favour of Amendment No 8 as well as Amendment No 5.
Secondly, I disagree with a net increase in our salary of at least EUR 2 800 per month. This amount is set to increase even more if a decision is made in favour of imposing European taxes. Such a substantial increase is unacceptable - especially since we hear it stressed on every side how necessary pay restraint is in order to maintain employment.
Taking advantage of the fact that, as a result of the Nice Treaty, the Council's decision on the 'Statute for Members of the European Parliament' must now be taken under qualified majority voting rather than unanimity, the EP is once again insisting on a proposal that contains aspects with which we disagree.
One such aspect concerns setting a monthly parliamentary allowance that is the same for all Members, regardless of which country they represent. Members of the EP are elected in national constituencies. Consequently, they are, and must remain, bound to these constituencies. Establishing a single monthly allowance fits in with a federalist view of the mandate of an EP Member, by seeking to transform today's national Members of the EP into future 'European MPs'. This is a vision that we do not share.
Furthermore, as we have emphasised, the social realities in the countries of the EU differ greatly, making it inevitable that if this measure is implemented, in various countries, including Portugal, there will be enormous inequalities and disparities between the pay of workers and that of representatives and holders of public office, which would be quite incomprehensible. In other words, the salary of Members of the EP must be based on the salary of the Members of the national parliament of the country in which they are elected. Hence our vote against the report.
. (DE) One of the Statute's most controversial features is the amount of remuneration involved, and I welcome the agreement that we have been able to reach on this. I have worked in the field of equal treatment for men and women for decades. Our constant watchword was 'equal pay for equal work'. Discrimination on the grounds of nationality is no more defensible than that on the grounds of gender. Legally speaking, too, Article 12 of the EC Treaty prohibits any discrimination on the grounds of nationality. Although the European Court of Justice has been consistent in adhering to this principle in its rulings, the fact that MEPs are a special case meant that it could not apply it here.
The amount of remuneration is a matter of dispute. Comparing it with the present parliamentary salary, a Dane would regard 50% of a judge's salary as a lot of money, whilst others wonder why the work of an MEP is meant to be worth only half that of a judge. Whatever the case may be, it is not the MEPs who determine what they are paid; it is the Council of Ministers that has to approve this proposal. Moreover, this new regime will not apply until the next Parliament, that is, to our successors.
As regards the pension, I am amazed that the draft report proposed that it be payable from the completion of an MEP's sixtieth year.
(Explanation of vote cut short in accordance with Rule 137 (1) of the Rules of Procedure).
. (NL) The Statute for Members of the European Parliament has for years been the subject of two debates along completely opposite lines. One, in which I have joined, is about the way in which we can call a halt to the financial privileges that cause the electorate to regard MEPs in a suspicious light. The other is about the way in which membership of this House can be made more attractive by higher salaries, lower taxes and the highest level of Member protection against legal cases. I have always been in favour of a uniform salary for all MEPs, provided that this salary is significantly lower than that in France, England and particularly Germany and Italy. This uniform salary must remain subject to the national, regional and local taxes in the Member State of residence, as is the case for uniform salaries received by people working for international companies in different countries. Guaranteeing the same net income by extremely low European taxes is a completely superfluous privilege for MEPs. In addition, immunity must only protect freedom of speech of those elected and not lead to impunity in other matters. The EU's enlargement must not affect political diversity. The allocation of ever fewer seats in this House to each Member State prevents smaller movements from being represented. Unlike some other Dutch people, I have only ever seen a statute as a means to an end, never the main aim. Since the final document serves the opposite from what I have upheld, I am unable to give it my support.
. The EPLP is concerned about a number of points in the report as it currently stands: -
On tax we are of the view that Member States should be allowed to level tax at national rates.
On salaries the wise persons' report produced a formula that was acceptable to the majority of Member States and MEPs and we see no reason for the unjustified change to a salary which is 50% of that of a European Court Judge.
On expenses we firmly believe that the European Parliament has an opportunity to rectify the longstanding anomalies by introducing a system of travel at cost.
The report's stance on immunities would require changes to primary law and we feel that this is not the appropriate report in which this should be included.
Finally, on the question of the implementation date, the EPLP cannot accept under any circumstances a possible post 2004 implementation date. The EPLP wants to go into the 2004 election campaign with this issue clearly resolved. As the European Parliament has just voted for a date beyond that period we cannot support the final vote on this report.
. (FR) At a time when the peoples of Europe are facing so many difficulties (unemployment, social breakdown, insecurity, etc.), I am not convinced that they will truly appreciate Parliament's determination to get its uniform statute for Members of the European Parliament adopted.
I believe it to be an entirely secondary concern and that it is being pursued for material and ideological reasons.
So far as the material aspect is concerned, there is no point in going on about it at length, but I think it is obscene to take advantage of the occasion to give MEPs a whole series of excessive sinecures and privileges.
Regarding the ideological aspect, no one is taken in: this statute's primary objective is to detach the elected representative from his State of origin completely. Even though, in legal terms, we sit in this Parliament as the representatives of our respective peoples, they want to make us out to be the representatives of some mythical European people, in other words rootless. It all follows on logically from Parliament's earlier vote in favour of a uniform electoral procedure, the principle of transnational constituencies or European political parties.
This report proves once again that Eurofederalism is divorced from the reality of the man in the street.
For years now, we have been wrestling with a solution to the issue of MEPs' salaries, and this is something on which opinions can differ. They certainly can when it comes to whether the current national system is preferable to one applicable right across the EU.
The one thing, though, that the creation of a new Statute must not do under any circumstances is to create privileges and new rules that cannot be got across to the public.
In view of the ongoing debate about how best to secure Europe's pension schemes, the popular view will be that the idea, contained in the Statute and in an amendment, of pensioning MEPs off as early as 60 or 63, is a provocation. It is not only in my own country that people are, at the present time, being told that they will have to work for longer; in the European Parliament, on the other hand, the intention is obviously to guarantee politicians early retirement, which is not what social policy demands. Neither can I, nor will I, vote for a Statute for the Members of the European Parliament in this form.
The same goes for the rule on lump sums for expenses. In future, the reimbursement of expenses - of whatever kind - must relate only to those actually incurred, and it must no longer be possible to draw additional expenses under any circumstances. It is imperative that rules for travel costs should be transparent and comprehensible.
. (PT) The grounds for establishing a statute for Members of the European Parliament appear, at first sight, to be quite uncontroversial: to meet the need for equality amongst Members and to provide the public with greater transparency. Such aims could be achieved, according to the rapporteur, by applying the same legal and financial arrangements to all Members, which would result in there being a single level of allowance and to this being subject to Community tax.
Adopting the Statute will, however, have significant consequences for the concept of the parliamentary mandate itself, specifically with regard to the nationals of the State in which those Members are elected - an aspect which only the rapporteur appears not to have fully understood. A single European system would mean: subjecting Members to tax arrangements different to those applied to the citizens who voted for them; establishing Members as representatives of a hypothetical 'European people'; detracting from their standing as representatives of their own peoples, whereas they are genuine equals of the members of national parliaments, and disengaging them a little further from national and popular ties of belonging to a Member State.
Consequently, despite having voted in favour of some specific aspects, I have in the end voted against the report, because I wish once again to adopt a position of principle at a time when institutional reform, by autocratic methods, with the Convention at the very centre, appears to wish to develop in a very negative way and balance in the context ...
(Explanation of vote abbreviated in accordance with Article 137(1) of the Rules of Procedure)
. (SV) We have today voted against the European Parliament's report on a new Statute for Members, which was however approved by 294 votes, with 171 against and 59 abstentions.
Without a system of travel allowances in which refunds are made on the basis of actual costs instead of, at present, on a flat-rate basis, the new Statute will not lead to increased openness. Certainly, Parliament's Praesidium determined on 29 May 2003 to investigate a new system of travel allowances, but that still does not solve the problems. A decision to refund actual costs should come into force automatically at the same time as a new Statute for Members is implemented.
In future, we should ideally like to see MEPs' salary levels set in relation to salary levels in the national parliaments.
Because MEPs live in, and represent, their Member States, tax should, in the future too, be deducted on a national basis in order to take account of the cost of living and of social insurance systems in different countries.
. (FR) Since being elected to the European Parliament, I have heard a lot about the Members' Statute. I believe Mr Rothley and the Committee on Legal Affairs as a whole have devoted a lot of time and energy to it, too much in my view since I have the impression that, as with the statute for European political parties, it is really about money. These are not the great breakthroughs in democracy that will bring the European Union closer to the citizens.
What is in fact the point of these proposals, since they amend a text of higher legal status and will therefore remain inapplicable?
What is the point of this attempted standardisation that creates a rift between the elected representatives of the present 15 Member States, the new ones, the old ones, and those of the ten states that will be joining us in a year's time?
Many want a statute in order to improve an image tarnished by the abuses of a few. Unfortunately, nothing in this statute can be considered a real improvement in transparency.
But offering the representatives of the peoples of the Member States a European system that differs from national law will further widen the gap we are wanting to bridge.
That is why I voted against this draft statute.
. (DE) I hereby declare that I have voted in favour of the Rothley report on the Statute for Members of the European Parliament, as I believe it to be essential that there should be, as soon as possible, a uniform statute with the same conditions applying to all Members of the European Parliament.
This also means that major differences between the salaries of Members from the different Member States are unacceptable. In the European Parliament, as elsewhere, there must, in the medium term, be equal pay for equal work.
I am, moreover, of the opinion that salaries must, as a matter of urgency, be made transparent - it is not acceptable that MEPs should have to use the reimbursement of travel expenses as a way of topping up their incomes.
I will, nonetheless, not be availing myself of the rule's provisions. I took my seat under the conditions that have prevailed to date, and I will, for my own part, continue to be subject to them.
Mr President, this morning, on my way to Parliament, I dreamed that I met the Prime Minister of Brazil, Mr Inácio Lula, who said to me: 'Mr Fatuzzo, this European Parliament is amazing, these regional free trade areas on which Mrs Mann has tabled a draft are amazing, and I urge you to vote for the motion. The extension of this free trade process which you Europeans were the first to implement is so important for us and for the whole world that I dream of becoming the Romano Prodi of Mercursor.' I immediately started to wonder whether Romano Prodi, the President of the Commission, is really Romano Prodi or whether he is Inácio Lula pretending to be Mr Prodi?' However, Mr President, as you know, it was a dream.
. (FR) We voted against the Mann report because it calls for the complete 'communitisation' of the European Union's trade policy, which would be harmful, as I said in yesterday's debate. But we also reject this report because of the trade strategy it advocates, which is in our view mistaken on at least two important points.
Firstly, it says quite clearly that the objective of opening up to international trade is world integration, including 'regulatory convergence'. But while it is possible to support the idea of increasing trade to the benefit of all, it should also be added - which the report fails to do - that every country, or every region, has the right to protect its model of society.
Secondly, it is much too indulgent towards the European Union's trade policy, in particular its all-out adoption of free trade areas. Such areas are useful if they reflect a desire for controlled opening. But in reality Europe has so many of them and they overlap so much that no one knows what their real effects are and they are causing us to lose control over our trade relations.
. (FR) A trade strategy reflects a particular view of the world: a pure liberalisation of trade exacerbating inequality or a fight for real development? As the Mann report again shows, the chief aim of creating regional free trade areas (FTAs) is to ensure the EU has political and economic stability in its relations with the countries concerned (the 'strategic geo-political interests') so that nothing can get in the way of the sacrosanct free movement of goods, services and capital. But what of peoples' access to basic rights? What about an assessment of the social, environmental, cultural and economic consequences of such liberalisation? What about genuine cooperation on equal terms and respecting the distinctive nature of each partner? WTO rules must not be allowed to interfere with the EU's - still privileged - relations with its partners.
The EU cannot reduce its policy towards countries and whole regions to free trade areas alone; there is too much of that in the Mediterranean, for example, while what is urgently needed is real political dialogue and economic and social cooperation built without any concept of domination.
. (PT) The main aim of this report by the Committee on Industry is to use free trade areas (FTAs) and bilateral agreements as a 'Trojan horse' to ensure the liberalisation of world trade under the control of the WTO and the 'Doha Agenda', and perhaps even to exceed the ambitions of these by including political aims.
We read in the report that '...the constraint placed by the need to obtain consensus among WTO members complicates and slows down multilateral negotiations. By moving faster than the global trading system and sharing its goals, FTAs serve as catalysts for change. While FTAs undermine the non-discriminatory principle of multilateralism, as long as they are WTO-compliant and WTO-Plus, they are incentives and complementary models for new global trade initiatives...', putting the EU forward as a model to follow. What is the point of these words?
The report also claims that the EU institutions should have exclusive competence 'for all areas of trade', and that 'QMV and co-decision should apply to all trade matters', which would clearly make it hard for Portugal to protect its national interests.
Hence my vote against the report.
. The subject of this report is an extremely important one. That is why the Green/EFA Group was one of the instigators of an ITRE own-initiative report on the subject of regional integration, particularly with respect to its potential effects on multilateralism and on efforts to achieve sustainable development.
However, the final title and scope of this report was much less precise than we had anticipated, and its conclusions are at significant variance from our own.
Although some amendments that capture a number of our concerns were adopted, many others were not, and much of the report continues to give very uncritical support to ever greater economic integration.
One of our most important amendments would make the implementation of Free Trade Areas (FTAs) conditional on a prior in-depth sustainability impact assessment, to ensure that the FTA does not exacerbate inequalities among partners, and to establish mandatory rules to promote social justice and sustainability. Since this - and amendments in a similar vein - were not adopted, we have been forced to abstain on this report.
. (PT) Recalling what could be called the 'relevance' of trade agreements concluded in recent years, the rapporteur emphasises that these are also driven by the desire to promote political stability, which consequently makes them an integral part of the Union's external policy.
Although the benefits of these free trade areas are undeniable, because the WTO has not clarified the situation, these areas are developing in a framework which lacks legal certainty. Furthermore, we must bear in mind the potentially damaging consequences of a 'harmonising' strategy in the least-developed countries, whose ability to participate in trade negotiations is sometimes limited and cannot be overstretched, if we really want to see fair results. Consequently, although I broadly agree, I feel that more prudent and gradualist guidelines needed to be defined and this is why I was inclining towards abstaining from the final vote.
The result of the vote on paragraph 21 of the proposal, however, has persuaded me to vote against the report. In this field, which is so sensitive, it is crucial to uphold the decision-making procedure that was agreed on by consensus in Nice, as proposed in Amendment No 12. By once again imposing the original wording, however, the majority is causing Parliament once again to persist with an approach that I believe to be unrealistic and unacceptable. I therefore voted against the report.
. (EL) The report on Euro-Mediterranean cooperation once again conceals the EU's arrogance towards the Mediterranean countries.
'Civilized' Europe is prepared to teach democracy and the free market to its 'uncivilised' neighbours. It is becoming the appraiser of everything, especially when it comes to human rights, at a time when a huge network of dictatorship, repression and police states is unfolding in the EU itself. It is disseminating its own version of terrorism, it is imposing special clauses in association agreements, while it has not a single word to say about Israeli state terrorism. It is taking advantage of its economic supremacy not to assist in the development of the countries of north Africa and the Middle East, but to impose its terms on trade and on their internal affairs. The report goes as far as to call on partner countries to implement policies for convergence with the euro, while pressing for the development of the private sector.
Despite pronouncements to the contrary, Euro-Mediterranean relations were and remain unequally priced. They were and are a vehicle for intervention in the internal affairs of Mediterranean countries, in the aim of supporting the economic, military and political interests of the ?U. This policy will be stepped up given that, following enlargement, the ?U's attention is turning towards the Mediterranean.
In voting against the report, the Communist Party of Greece is expressing its support for the peoples and their fight, which is the only road to progress.
. (SV) We Swedish Moderates are in favour of the report on the annual report on the MEDA 2000 programme. We believe however that, with its major problems in establishing a fixed budgetary framework, the EU cannot, in the current economic climate, take upon itself the increase in costs involved in this activity.
. (FR) With Mr Piétrasanta's report the European Parliament must express an opinion on the state of relations between Europe and its Mediterranean partners.
This report raises the fundamental questions underlying the partnership and gives pertinent answers which I support, in particular the need to stress the political dimension of the Euro-Mediterranean partnership in order to foster democratisation and peace, support for Mediterranean civil societies, the systematic inclusion of the human rights issue in follow-up, and the establishment of a genuine Euro-Mediterranean parliamentary assembly at the next EuroMed ministerial conference in Naples in December 2003.
I shall vote in favour of this report in order to give strong backing to the inclusion of these objectives in the MEDA programme. But this programme alone is today insufficient to cover relations between the EU and its Mediterranean partners.
No additional resources have in fact been provided to this day (for 2003 the MEDA regional funding plan will have EUR 32 million and the 'Euro-Mediterranean investment and partnership facility' EUR 25 million), and the discrepancy between Europe's financial effort for the ten new members and its commitment to the Mediterranean is spectacular, not to say scandalous: EUR 185 of aid per capita for the East, half a euro per head for the Mediterranean.
(Explanation of vote abbreviated pursuant to Article 137 (1) of the Rules of Procedure)
. (PT) I voted for this excellent report.
As everyone knows, the main aim of MEDA, which, in 1995 simplified and combined a disparate series of instruments, is 'to reform economic and social structures and mitigate any social or environmental consequences which may result from economic development' in the Mediterranean basin, in three areas: 1. Strengthening political stability and democracy; 2. Creating a free trade area; 3. Attaching priority to the social and cultural spheres.
The MEDA programme has therefore become the main component of financial cooperation in the Euro-Mediterranean partnership (through non-refundable aid from the Commission or through other instruments coordinated with the EIB). The results achieved by the MEDA I programme and the first two years of MEDA II, however, are such as to indicate that this model of cooperation should be continued and even stepped up (as the rapporteur suggests), substantially for the same reasons that led in 2000 to this successful programme being extended and relaunched for five more years, as the best possible means of achieving the aims of successive European Councils - Lisbon (1992), Corfu (1994) and Essen (1994): to enhance the EU's Mediterranean policy, to enable the Mediterranean Basin to become an area of cooperation guaranteeing peace, security ...
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (FR) The EU-USA agreements on judicial cooperation in criminal matters and extradition are entirely necessary, especially in the fight against terrorism. However, they raise for the first time the question of the interpretation of Articles 38 and 24 of the EU Treaty, introduced by the Treaty of Nice, concerning the conclusion of international agreements by the European Union in the fields of the second and third pillars.
Those articles were drawn up and adopted with culpable negligence despite the warnings I gave in my counter-report on the Treaty of Nice. We are seeing the consequences of that today: the national parliaments used to have the right to ratify such international agreements, but they have lost that right today and the European Parliament for its part has gained no equivalent right.
It is true that the States are now trying to find a national power of scrutiny by way of the 'constitutional reservation' that may enable them to go back to their national parliaments. But that is far from being a perfect solution.
We see here the consequences of badly negotiated treaties. The Convention on the future of Europe ought to correct that and bring the national parliaments back into play. Unfortunately, it seems to want to go in the opposite direction.
. (PT) This is a matter of the utmost importance and one which should fundamentally fall within the competence of each individual country. For this very reason, it is unacceptable that the Council should have declassified the text of the two draft agreements with the USA, only one month before these, the first agreements in this sphere between the EU and a third country, were due to be signed.
These agreements are all the more significant in political terms because they are being signed at a time when 'security' measures are being implemented that endanger citizens' rights, guarantees and freedoms and when the US is holding hundreds of people under arrest at its military base in Guantánamo, without having accused them or put them on trial, or when it demands that other States give it total immunity from the International Criminal Court.
The current wording of the agreements raises some fundamental issues, such as extradition to a country which still applies the death penalty and which has legislation that in the name of the 'war on terrorism', breaches fundamental rights; personal data protection, applied retroactively, and a lack of control, specifically of the so-called joint investigation teams.
Whilst criticising some aspects of the agreements' content, the EP's recommendation supports their broad thrust, and so we have voted against it.
Even the debate on this issue, just a few days after the criminal invasion of Iraq by the British and American forces, constitutes provocation.
Under this agreement, the ?U can hand the citizens of its Member States and their personal data over, with no strings attached, to the jurisdiction of the USA, the prosecuting authorities of which will do as they please far from any democratic control. Joint EU/USA investigating teams will operate uncontrolled in the ?U, in violation of national constitutions and domestic law.
This is an agreement at the expense of the citizens of the Member States of the ?U. It does not result in any differentiation in the domestic law of the USA, such as the repeal of the death penalty or the discriminatory provisions in the 'patriotic law' which deny non-US citizens legal aid, changes to the legislation of states in the USA which are incompatible with European law, or an end to the inhumane detention of prisoners of war, including citizens of Member States of the EU in Guantánamo.
We call on our peoples to organise mass demonstrations against a dangerous agreement which, on the pretext of combating terrorism, will escalate prosecutions against the grass-roots, anti-imperialist movement by extraditing the fighters at its vanguard to the USA, together with anyone in general whom the USA considers suspicious; to prevent the legalisation of uncontrolled activities by the US prosecuting authorities in the ?U and to stop their governments from ratifying any such agreement.
. (NL) In the past, countries did not extradite their own nationals. These days, the EU functions as a single state, with a number of guarantees in place to prevent people from being punished for something that is allowed in their own countries. Extraditions from the EU to other countries outside it go even further than that and are downright dangerous. This is certainly true for countries using a different penal system, such as the United States of America, where prisoners of war are locked up without any rights in camps that do not fall within the scope of American law and where the International Criminal Court is not recognised. It is a matter of some importance to us Europeans that capital punishment exists over there and that innocent suspects first need to admit their guilt before they can negotiate a reduction of their sentences. People living in Europe need to be protected from being subjected to that American system. Anyone who does not travel to that country of their own free will and on their own initiative must have the guarantee that nobody forces them to go there. This is why I reject the draft agreement on extradition and judicial cooperation, discussed in the Justice and Internal Affairs Council on 8 May. I support the rapporteur's attempts to at least take a stand against military courts of justice, against what is going on at Guantánamo, and against discrimination against European citizens, and I fully share his view that any future change to this agreement should not be made outside the normal, parliamentary procedure.
. (FR) While this agreement could have been a real step forward in the fight against serious crime and international terrorism, this Parliament believes its support should be made subject to extravagant conditions and to considerations that are humiliating for the United States.
The reservations concerning the lack of democratic control or the requirement for a reference to the Charter of Fundamental Rights seem almost fanciful in view of the serious accusations levelled against the United States.
Is it some kind of joke when the report says that the judicial system of some US States does not offer the same level of guarantees that the European Court of Human Rights and EU measures seek to provide for EU Member States?
And what are we to make of the remarks about the untimely nature of an agreement with the United States when several European Union citizens are still being held at the US military base at Guantánamo Bay, quite unlawfully and without the slightest guarantee that they will receive a fair trial?
When otherworldliness reaches such proportions and produces such absurdities - how can terrorists be equated with ordinary prisoners under common law? - it is bordering on stupidity.
. (PT) I have voted against the report because I believe that the rapporteur has exceeded the competences conferred on the European Parliament by the Treaties, and is seeking, through interpretive methods with which I do not agree, to increase the number and the volume of dossiers that will be subject to consultation.
In fact, my interpretation of Article 21 of the Treaty on European Union diverges from the one put forward in this report, and I believe that the words '... main aspects and... basic choices' of common foreign and security policy must not be understood to be 'practical agreements' and 'specific countries', however wide-ranging the agreements or however important our counterpart might be.
The assumption that the silence of the law lays down a specific obligation for the Council and that this supposed specific obligation results in a general rule laying down the obligation to consult Parliament is an interpretation with which I clearly cannot agree.
I believe that the attempt to impose the State model at Community level does not reflect the current State of the Union. There is no basis for attempting to give the European Parliament competences similar to those of a national Parliament.
Most particularly, I regret the fact that the original proposal for a recommendation should have been replaced by quite aggressive initiatives, which do nothing to encourage the signing of the EU-US agreements that are the basis for this recommendation.
That concludes the explanations of vote.
(The sitting was suspended at 1.30 p.m. and resumed at 3 p.m.)
The next item is the joint debate on the following reports:
A5-0197/2003, by Mr Cunha, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on establishing common rules for direct support schemes under the common agricultural policy and support schemes for producers of certain crops (COM(2003) 23 C5-0040/2003 2003/0006(CNS));
A5-0182/2003, by Mr Olsson, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and repealing Regulation (EC) No 2826/2000 (COM(2003) 23 C5-0041/2003 2003/0007(CNS));
A5-0174/2003, by Mr Souchet, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on the common organisation of the market in cereals (COM(2003) 23 C5-0042/2003 2003/0008(CNS));
A5-0175/2003, by Mr Souchet, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation on the common organisation of the market in dried fodder for the marketing years 2004/05 to 2007/08 (COM(2003) 23 C5-0044/2003 2003/0010(CNS));
A5-0183/2003, by Mr Bautista Ojeda, on behalf of the Committee on and Rural Development, on the proposal for a Council regulation on the common organisation of the market in rice (COM(2003) 23 C5-0043/2003 2003/0009(CNS));
A5-0177/2003, by Mrs Jeggle, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation establishing a levy in the milk and milk-products sector (COM(2003) 23 C5-0046/2003 2003/0012(CNS));
A5-0181/2003, by Mrs Jeggle, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 1255/1999 on the common organisation of the market in milk and milk products (COM(2003) 23 C5-0045/2003 2003/0011(CNS));
A5-0189/2003, by Mrs Rodríguez Ramos, on behalf of the Committee on Agriculture and Rural Development, on multifunctional agriculture and the reform of the CAP (2003/2048(INI)).
Mr President, Commissioner, my voice is not making it easy, but I shall try to speak clearly. In January, the Commission presented its legislative proposals for a new reform of the CAP. In addition to the significant adjustments proposed for some sectors, the proposal's main innovations can be seen in what is known as the decoupling and modulation of direct aid paid to producers.
The aim of decoupling is to convert the current form of aid into a single payment per holding, which would be decoupled from the volumes produced. Farmers would then always receive this amount, regardless of what they might grow in future and they could even grow nothing, provided that they maintain the land in good farming conditions. Through modulation, the Commission is attempting to apply an aid reduction rate that would amount to 19% by 2012; around two-thirds of the appropriations thereby freed up would fund future reforms and around one-third would be reserved for strengthening the CAP's second pillar - rural development. Only farmers receiving less than EUR 5 000 per year would be exempt from this aid reduction.
The proposal that is now being presented here in plenary was adopted by a large majority in the Committee on Agriculture and Rural Development, on the basis of a compromise proposal tabled by the rapporteur and negotiated with all the political groups. The essence of this compromise, which I hope will become the position of the European Parliament, is the following:
Firstly, to support only partial and gradual decoupling of direct aid, limited to the arable crop and male bovine sectors. Consequently, all remaining premiums would continue to be awarded on the basis of the current model; secondly, to support a much more limited form of modulation, of only 6% in the less-favoured regions and of 8% in other regions, since revenue generated in this way will go mainly towards strengthening the second pillar. Exemptions would also apply to farmers receiving less than EUR 7 500.
By adopting this position, the European Parliament intends to send certain political messages. The first is that it unequivocally supports a reform of the CAP that makes it more rational from the economic point of view, that will make it easier to implement in an enlarged European Union and which helps to unblock negotiations in the World Trade Organisation.
The second message is that changes of this nature must be undertaken prudently and realistically. In fact, our position is that aid totally decoupled from production as proposed by the Commission is an interesting model in theory, but poses risks in its practical application and ignores the reality of European farming, the great instability of the markets, which still need border management and protection instruments, and the extremely heterogeneous nature of European farming, in which there are huge differences in income levels and degrees of competitiveness and, consequently, greatly differing effects on the implementation of a decoupled payment scheme.
The third political message is that the risks of production being abandoned following the introduction of a decoupled aid scheme are particularly serious in the outermost less-favoured regions, which have the lowest levels of productivity and which are therefore the least competitive. This is why Parliament has proposed a lower rate of modulation for these regions, why no decoupled scheme would apply to the outermost regions and why the particular situation of all of these weaker regions would be taken into account, in order to continue to ensure that farmers have alternative means of production.
Fourthly, Parliament also wishes to state that there is no justification, at this stage, for deciding on such a high rate for reducing aid in order to fund future CAP reforms, since we do not yet know either the costs or the timetable of these reforms.
Fifthly, I also wish to emphasise Parliament's commitment to playing a role in strengthening the second pillar of the CAP, particularly by funding new actions to guarantee food safety and quality.
Lastly, it is also worth recalling the proposal that, from 2007, the future decoupled aid scheme will no longer be based on historical reference criteria and will from then be based on two main criteria: the surface area and employment situation of each holding. To conclude, the European Parliament is thereby making its contribution to adapting the CAP to the new needs and realities that are emerging, but is doing so in a way that avoids or at least minimises the risks of production being abandoned, of increased unemployment and of creating further serious imbalances in some farm schemes, particularly in the less-favoured and outermost regions. I therefore hope that the Council of Agriculture Ministers, the body responsible for taking the final decision, shares these concerns of Parliament's and forces the Commission to amend its proposal in the negotiations that are now underway.
. (SV) Mr President, Commissioner, there are few things that will be as important in the world of the future as sustainable and environmentally friendly agriculture. From the start, I have supported Mr Fischler's far-sighted ideas about coming up with proposals as to how we are to reform European agricultural policy. Unfortunately, these ideas have deteriorated and are still in the process of deteriorating. I believe it was a deterioration when President Chirac and Chancellor Schröder agreed upon a ceiling which was to have been applied, rather, as a floor for the costs of agricultural policy. I have to acknowledge, unfortunately, that, in my view, what we have arrived at here in Parliament does not improve the proposal but, instead, exacerbates it. I am concerned that, when they meet, the ministers too will make it still worse.
Not even European farmers seem to understand what is in their own best interests. Opposition to the Commission's proposal for agricultural reform among farmers, among ourselves in the European Parliament and among agricultural ministers must have to do with their not wishing to see the broader context. I do not intend to talk about the details of any report, but I intend to concentrate precisely on the bigger picture in my speech.
We must remember that most of the world's food is produced at costs that are not covered by today's low prices on the world market. Most farmers in industrialised countries therefore require aid if they are to be able to produce food, and farmers in the developing countries need to be paid more. Aid for agricultural production in the industrialised countries increases production, and the surpluses are exported with the help of subsidies. That reduces prices on the world market. We must change the systems in order to create a healthy world market. It should be possible for prices on the world market to rise to a level that enables most farmers to produce food, and it is therefore quite obvious that all forms of aid that distort trade must be done away with. The EU cannot change this situation by itself but, together with the United States, we should be able to do a lot in this area. The negotiations within the WTO and the Commission's proposal for agricultural reform are steps in the right direction in this connection.
We must remember, however, that the world is not quite as simple as that. Even with fair prices on the world market, large areas of small-scale European agriculture would still not be competitive. We have tough requirements in terms of the environment and animal welfare. We insist upon food safety and quality. We demand worker protection. We wish to conserve the cultivated landscape and natural and cultural environments, and we want to improve social conditions in the countryside. The market could in theory pay for account to be taken of values such as quality. Our requirements could be financed through direct aid from society and, more specifically, from the EU when it came, especially, to matters of collective benefit. The route from high subsidies and collapsed prices on the world market to healthy trade and pricing must, however, be achieved via a change to the way in which aid is at present provided, that is to say through a decoupling of aid from production.
That is where my report on rural development comes in. Unfortunately, there was too little money when the Commission drafted its proposal. Thanks to helpful and kind-hearted fellow MEPs in Parliament, I have obtained a little money from Mr Cunha and a certain amount of money from Mrs Jeggle and have thus been able to add a little more for rural development. That is because the proposed decoupling puts less favoured areas at most risk, and we must deal with the risks as quickly as possible. I believe that Parliament has come up with an improvement where that matter is concerned.
Mr President, Commissioner, ladies and gentlemen, if, in the EU, we do not in good time modernise our arsenal of aid to agriculture - that is to say, by moving the aid from the Blue to the Green Box, or however one wants to put it - the WTO negotiations may, if they are to lead to any result that is encouraging in a global perspective, forcibly divest us of the weapons we use to protect European agriculture and the European agricultural model. There would then be nothing for us to have recourse to. Prevention is better than cure. That is something we Europeans should also appreciate. When they meet for negotiations next week, the agricultural ministers will hopefully realise that a poor decision, or no decision at all, may in actual fact lead to a disaster for farmers, the countryside and also consumers who want to see good food in Europe.
Mr President, Commissioner, ladies and gentlemen, as I am rapporteur on two counts, I will begin, if I may, by presenting the report on reform of the common organisation of the market in cereals, which our Committee on Agriculture and Rural Development adopted by a very large majority, and I will then go on to present my second report, on reform of the common organisation of the market in dried fodder, which was also adopted by a very large majority.
Let us begin, then, with the common organisation of the market in cereals. In its proposed reform, the Commission departs completely from the mid-term review of Agenda 2000, advocating the dismantling of all the vital components of the COM. What are the Commission's proposals, in fact? First, a reduction, a further reduction I should say, in the intervention price, taking it to a price below the cost of production, an approach that is both uneconomic and unsustainable. Then, the abolition of monthly increments. Then, the abolition of intervention for rye, the abolition of the minimum price for starch potatoes and the abolition of production refunds for starch.
The Committee on Agriculture and Rural Development considered this dismantling of the oldest and most emblematic of the COMs to be neither timely nor justified. On the intervention price, as rapporteur I had proposed that account be taken of inflation, which is 25.5% since the 1992 reform, bringing the effective decline in internal prices for cereals in real terms to 56%. I do not need to remind you that the intervention price for cereals is the earnings index for hundreds of thousands of farmers.
Our committee did not want a further reduction, for which there is no justification, not even the trend in world prices, which the Commission itself believes must rise in the years ahead. The zero price reduction our committee recommends requires no compensation and there is therefore no need for degression.
So far as the monthly increments are concerned, our Committee on Agriculture and Rural Development was anxious to point out that these are intended to cover a real economic and financial cost, namely the cost of storage, including the modernisation of silos and bringing them up to standard, especially in the matter of security, and that their abolition would be equivalent to a further reduction in the intervention price, without compensation. Consistency therefore required that the Commission's two proposals, concerning the intervention price and the monthly increments, be treated in the same way.
For rye, where there is a real problem of surpluses, we propose cutting the amounts allocated for intervention so that cultivation of this cereal can in future be concentrated in areas where it is the last resort before leaving the land fallow and where there is no profitable alternative.
As to starch and potato starch, Commissioner, we find the Commission's determination to abolish the schemes that enable European industry to compete against imports on equal terms hard to understand. It is a gift to third-country starch producers, with the European Union receiving nothing in return. The Committee on Agriculture and Rural Development's proposals therefore differ from the negative measures placed on the table by the Commission, which do not seem to us to give the cereals sector any real prospects of development.
I will turn now, if I may, to the common organisation of the market in dried fodder. For my part, I had never before seen an explanatory memorandum to a Commission proposal based on so weak an argument. Relying in fact on an outdated comment in a Court of Auditors report, the executive - the Commission - intended purely and simply to abolish this common organisation of the market from the 2008-2009 marketing year on the grounds that, and I quote the Court of Auditors report, 'production relies on the use of fossil fuel for dehydrating and, in some Member States, on the use of irrigation'. How casual and offhand can you be, Commissioner, to threaten the future of an entire industry on such a slender basis? And not just any industry, but one which provides 15% of the fodder protein produced in the Community, an industry of 150 000 producers and 500 000 hectares, an industry whose dehydrating sector consists of 350 fodder processing and packaging units, most of which are farmer-owned cooperatives providing no less than 15 000 jobs. Have you calculated, Commissioner, the amount of public rural development budgets that would have to be mobilised to preserve the rural activity and jobs that would be destroyed by this industry's euthanasia?
Our Committee on Agriculture therefore had no difficulty in realising that, given the Union's fodder protein deficit, it would be perfectly irresponsible to abolish aid for dried fodder. If our Parliament adopts the report that its Committee on Agriculture is laying before it, it will be clearly reaffirming the position it previously adopted in the Stevenson report, which called on the Commission to quickly find and put in place the necessary means for reducing this very serious handicap, this strategic dependence, this monstrous vegetable protein deficit, which amounts to more than 75% of our needs. I recall that the Americans, for their part, had no compunction or hesitation, after the Blair House Agreements, about introducing direct aid for soya, and the WTO did not object. So why shouldn't we do the same?
Our Committee on Agriculture also considered that the environmental balance in dried fodder could in no way be limited to a vague and unimaginative consideration of fossil fuel consumption. If all economic activities that consume fossil fuels were banned, you would have come to Brussels on foot, Commissioner.
Alfalfa, on the other hand, which accounts for over 80% of the Union's dried fodder production, has exceptional qualities in two vital fields - soil renewal and savings on phytosanitary products. Moreover, there are no genetically-modified varieties of alfalfa in Europe. This crop, which ensures that fodder derived from it is fully traceable, can therefore replace imports that raise a host of GMO issues.
As to dehydration, the amount of fossil energy used has already been greatly reduced over the past few years. There is still room for improvement, it is true. We therefore propose, in agreement with the sector, that 'contracts for progress' be concluded, whereby dehydration units will be able to commit to improving their efficiency, their yield, their energy balance. It seems to us to be more constructive to put schemes in place for this sector with environmental conditions attached than to abolish aid to them completely.
Finally, our Committee felt that the sector was capable of making further agronomic and environmental progress. That is why we are proposing the creation of a research fund financed from a small levy on aids granted to the sector. These seem to us, Mr President, Commissioner, the positive directions that the executive - the Commission - ought to take in order to offer a particularly sensitive and strategic sector quite a different prospect than the destruction, without more ado, of a common organisation of the market, which up until now has managed to preserve one of the Union's few sources of vegetable protein.
Mr President, I should like to thank members of the Committee on Agriculture and Rural Development for supporting my report on rice by such a large majority. I would like to thank them too for the amendments tabled concerning the report. These also enjoyed a broad degree of consensus within the committee.
Commissioner, the least protected open markets are also the most vulnerable. Areas that have long been cultivated and are a haven for biodiversity are now at risk. They are threatened by climate change, prolonged drought, and by the considerable pressure exerted on wetlands and protected areas by developers and indeed administrations.
It happens that the largest and most important areas of bird life habitat in Europe are located in such traditional rice-growing areas. It is our responsibility to conserve this habitat regardless of the cost.
The Commission has put forward a proposal for reform of the common organisation of the market in rice as part of the mid-term review of the common agricultural policy. The proposal takes account of the imbalance caused by the significant increase in imports and in domestic production. Together with the restrictions concerning export refunds, this has resulted in substantial surpluses. The situation is set to be exacerbated in 2006, as tariffs are to be significantly reduced following implementation of the Everything But Arms programme.
The Commission does itself recognise that it is impossible to estimate the full impact of this initiative. Nonetheless it does maintain that intervention stocks will be unsustainable because of third-country exports.
The whole philosophy of the COM reform proposed by the Commission is based on doing away with intervention. No consideration is given to the special significance of this crop in Europe. Account must be taken, moreover, of the fact that small regional economies dependent on crops such as rice are more threatened than ever in a globalised and liberalised world.
The COM in rice must be reformed to adjust it to the new spirit of competitiveness prevailing in the markets. Nonetheless, producers must be assured of a reasonable income. Reform should also be compatible with fair trade and promote the interests of less developed countries. Further, the European Union must continue to play an important role with regard to landscape, as well as social and environmental conditions.
None of this appears in the Commission's proposal. It does not feature in relation to management of the market, specific rice payments or decoupled aid. If there is no intervention, if there is no protection at the frontiers, if the quality and safety we demand for our products is not guaranteed, this sector will cease to exist.
Effectively, through this proposal, the Commission is passing the burden of responsibility for finding solutions to famine in the third world on to rice producers. This is unfair. A crop such as rice requires special agro-climatic conditions and is therefore bound to be concentrated in specific areas. If single-crop agriculture ceases in these areas, drought, neglect, or salinisation will inevitably ensue.
In its report, the Committee on Agriculture and Rural Development endorsed the Commission's decision to reduce the intervention price for rice so as to bring it into line with world prices. On the other hand, the committee rejected the proposal to set up a private storage regime whenever the price of rice falls below the effective support price.
Consequently, a new concept has emerged, that of the effective support price, which is used to calculate tariffs on the basis of the maximum price system. This is then transferred to the market management system. This price does not amount to any kind of support for the producer and therefore differs, for example, from the intervention price. Rather, it is a virtual system used to trigger a further imprecise and poorly defined measure. I refer to private storage. The latter will not work. It has not worked for other sectors, and will only aggravate the producer's financial situation. This will in any case be precarious, as the producer will have to bear the consequences of more capital being tied up and also the high costs of maintaining and preserving the product.
I would now like to comment on the special EUR 120 price, that is, the proposed safety net. Allowing prices to stabilise at around EUR 120 amounts to allowing rice growers to go to the wall. Public intervention must therefore be retained as a regulatory mechanism with an institutional price guaranteeing competitiveness and self-sufficiency.
Regarding protection at the frontiers, the exchange regime was designed to comply with the unfortunate Marrakech Agreements for this sector. Consequently, it provides for a system of maximum import prices. The price of husked cargo rice would therefore not be above 180 or 188% of the intervention price, depending on whether the rice is Indian or Japonica.
This price does not take account of the costs of processing from unhusked to cargo. Further, it results in better quality, more expensive rice being imported into the Community at lower tariffs.
The Commission has called for a mandate from the 15 Member States to allow it to negotiate replacement of the current system of variable import duties with fixed duties, within the World Trade Organisation. There does not appear to be agreement, however.
The Committee on Agriculture believes it would be wise to do away with the maximum price system that has resulted in the current situation. It follows that a number of amendments to the report refer to the need to set up appropriate control mechanisms to avoid any irregularities. Other amendments concern the need to guarantee the origin of imported rice and to avoid social and environmental dumping. Still others concern preventing social phenomena such as triangulation, and call for strict traceability and labelling procedures to guarantee food safety.
For all these reasons, the Committee on Agriculture feels a report assessing the consequences of tariff reductions further to the Everything But Arms initiative should be prepared as a mater of urgency. Such a report must also take account of our concerns and of the economies of third countries.
Mr President, I have reservations as to whether decoupled payments as proposed by the Commission are appropriate for the specific environmental characteristics of rice growing. I am also concerned that cessation of cultivation might be detrimental to the environment in these areas. In addition, a proportional penalty system is required, not a progressive one. This is because rice producers are already unfairly penalised in comparison to other producers. Further, the reference areas must be those predating the reform proposal. I agree with Mr Cunha's decision in that rice should be a special case, and that it should not be affected by decoupling.
Mr President, Commissioner, ladies and gentlemen, when, at the beginning of this year, the Commission's legislative proposals on the mid-term review of Agenda 2000 and the timetable for them were put before us, we were under considerable pressure of time. Parliament was meant to produce its positions by this week. The task before us seemed almost beyond our capacities. Few of us dared to believe that we would manage it. As the rapporteur responsible for the reports on the dairy sector levy and on the common organisation of the market in milk and milk products, I can say, with a great deal of satisfaction, that we have done it, and done it together.
Cooperation at an early stage across group boundaries, which was our experience particularly with the milk sector, has finally paid off. From the very outset, I was able, in the drafts of my reports, to take into account the concerns of my colleagues in the Group of the European People's Party (Christian Democrats) and European Democrats, as well as those of the other groups, which meant that there was a manageable number of amendments in the Committee on Agriculture and Rural Development, and that the result that you have before you is coherent and consistent. Finally, the small number of amendments tabled in the plenary is evidence of general agreement, which was also reflected in the outstanding voting results in the Agriculture Committee. This is a splendid piece of work, for which I would like to thank most warmly all those Members of this House who have worked with me with this end in mind, showing goodwill, expertise and a willingness to compromise. I also wish to thank the Committee's secretariat, which was a valued and ever-reliable support to me in my task as it did its coordinating work behind the scenes.
The Commission has presented a package of legislation on the dairy sector, and it is one that we very much welcome, including as it does such measures as the retention of the milk quota up to 2015. In order, though, to achieve its goal of bringing the dairy sector into line with WTO requirements, the Commission is offering instruments which - taken as a whole - are highly problematic: further price reductions, quotas raised still further, and the decoupling of milk production from milk premiums. What would be the consequences of such a course of action? If the massive price reductions were implemented as planned hand in hand with extended quotas, the milk quota system would in fact be nullified. In particular, small and medium-sized rural dairies in disadvantaged areas would find it practically impossible to cope with the competition, at which point the decoupling of the sector would do the rest, so that milk production would move very rapidly from grassland and disadvantaged areas to what is termed prime land. The adverse structural, social and environmental consequences in the areas affected could not then be ignored. In order to make dairy farming in the EU more competitive and more efficient, the Commission is frustrating, by means of its proposals, its own structural and rural development policies. It makes no sense, though, to destroy today businesses and jobs, especially in disadvantaged, structurally weak areas, whether this be done out of anticipatory obedience to the WTO or, conceivably, for ideological reasons, since we will, tomorrow, have to replace or create anew these jobs, with a great deal of effort and expense to public funds, using rural development programmes to do it?
The need for a gradual transition if such conflicting objectives are to be avoided in this area is therefore plain to see. With the Committee on Agriculture and Rural Development, then, I have taken another approach. We aim to maintain sustainable and extensive production of milk, especially on grassland. What is clear is that, if dairy farming dies out on grassland and in disadvantaged areas, a great deal of public effort will be needed to maintain the landscape in the state that we all know today, as a valued place in which to relax and go on holiday. This makes the retention of the milk quota system until 2015 right and vital, and - as we want to make reliable policies - let there be no bringing forward of what was decided under Agenda 2000.
The price reductions decided on in Agenda 2000, some of which have already been implemented, have already given us more room to manoeuvre in the WTO. This room to manoeuvre was originally to have been made use of in the negotiations. If the outcome of those negotiations is that further price reductions really are necessary, my reports will give an indication of what further price reductions might be like.
In order to keep the dairy and cereals sectors on a par - at least to some extent - we are calling for a higher level of compensation for price reductions. The 50 cents proposed are definitely inadequate.
The WTO's argument is irrelevant to the extension of quotas unless the Commission were to have as its declared objective the use of these measures to exert renewed pressure on prices. No representative of the Commission, though, has put it to me in these terms, so we urge that we meet the quota-hungry Member States halfway on this by introducing a flexible system. This means a 'yes' to increased quotas, but it must be dependent on the market situation.
We propose that a gradual approach be taken to decoupling. At this point in time, there should be none. The Agriculture Committee proposes that this be reconsidered in 2008, when experience will have been gained of decoupling, re-coupling, or simplification in other sectors. We will then be able to have some idea of the likely effects and consequences and fashion the instrument accordingly.
It is important, as regards both the milk reports, that a similarly good voting result should be achieved in the plenary as in the Committee on Agriculture and Rural Development. Let us join together in sending a clear signal to the Council and the Commission. Sustainable land use can take the place of much environmental, social and regional policy. The European Union is committed to extensive and sustainable agriculture, at the heart of which, in many of Europe's regions, is the dairy industry.
Mr President, Commissioner, last June you presented us with a document on reform of the CAP which established the objectives which this reform should pursue: food quality and safety, the strengthening of rural development and more extensive production methods which are compatible with the environment. Nobody could oppose these objectives, but today we have to tell you that the instruments you wish to use are not only mistaken, because they are not valid in terms of achieving the proposed objectives, but that, most seriously, they move in the opposite direction.
One of the key elements of your reform - the decoupling of subsidies - may have adverse effects if we do not manage to modify it. The decoupling proposed to us for certain sectors as an instrument capable of creating a new model for agricultural policy is not viable if you maintain the criterion of historical references in order to set the decoupled aid by farm.
The direct aid, as laid out, corresponds to the logic of the market and is directly linked to quantities produced and the yields allocated. According to the information that you yourself have provided, in 2001 5% of European farmers received 50% of the direct subsidies. You cannot ask us to accept the validity of this great imbalance in the distribution of aid in order to support the implementation of a new CAP.
In the herbaceous sector, a model in which you propose total decoupling, 3% of farms receive 40% of the support. If we work on that basis, if we allow that situation to continue, Commissioner, we would be changing everything so that everything can stay the same.
Please allow me once again to ask you to change the criteria for allocating decoupled aid; use multifunctional criteria in order to establish genuine multifunctional aid by farm. Agricultural multifunctionality means that agriculture contributes to the maintenance of the rural population, creating jobs. It also helps to preserve the environment, preventing depopulation and desertification of our territory.
You should therefore introduce the criterion of territory, the criterion of agricultural surface area, the criterion of employment generated and of the environmental benefits contributed by the farm and then we will be in a position to talk about genuine multifunctional aid. Of a genuine decoupling of aid to production, but of a genuine coupling of aid to producers and their farms.
You yourself recognise that this proposed decoupling will create serious problems for many small and medium-sized farms, in less favoured and less productive areas. If that is the case, change it, Commissioner, because otherwise we will be banishing many of the European Union's small and medium-sized farms from the agricultural system.
Another key element of this reform is modulation. In June I applauded and supported it. Let us reinforce rural development by means of significant modulation, transferring funds from the first pillar to the second pillar. What is now proposed to us following the budgetary Council in Brussels on 24 and 25 October - where the Community budget was cut - is that just 6% of the modulation should go to rural development, leaving the rest to fund sectoral reforms in the first pillar.
It is true, as you say, that this is a Council agreement and that the Council therefore has political responsibility for it, as do those people who, like my government, applauded it and who lied to the farmers, telling them that they would guarantee sufficient budget until 2013. That is not true. In 2008 there will be problems, as you have acknowledged. I would ask you to be a little more rebellious, to make a little more effort, if you really believe that rural development has to be strengthened in order to create a more sustainable and fairer CAP.
I say no to a linear modulation, which would mean that the cut in direct aid would affect all farmers equally in order to fund the budgetary gaps in the Brussels agreement. And I say no to a modulation which is the same regardless of differences between favoured and less favoured areas, and which does not take account of the farmers' incomes. And I say no to dealing with the person who receives EUR 5 000 in the same way as the person who receives EUR 50 000 or more. That is not fair, Commissioner.
For all these reasons, I would ask you, please, to show flexibility, not to expel the small and medium-sized farms from the market. Those smaller farms guarantee the viability of a rural framework which take up more than 80% of European rural territory. This reform, essentially, does not provide cohesion, it does not contribute more social justice to an agricultural policy which is in great need of it. I would ask you to reflect and to modify this proposal.
Mr President, ladies and gentlemen, when the Greek Government took over the Council Presidency on 1 January 2003, the reform of the common agricultural policy was one of its focal points. Thus, negotiations to close this dossier were one of the main objectives of the Greek Presidency, in cooperation of course with the European Commission and the European Parliament.
Our Council discussed the Commission's proposals at its meetings in February, March and April on the basis of the Presidency's questionnaires, which focused on reform issues of particular importance. The Presidency drew positive conclusions from this procedure and decided to give impetus to the negotiations by creating a High Level Group. The role of this group was mainly to prepare the crucial summit of Council ministers in June.
The push towards reaching an agreement was reinforced at the Council on 26 and 27 May, when Commissioner Fischler and I met each minister in order to identify basic problems and possible solutions and reach an honest compromise. Both the Commissioner and I found to our satisfaction that we have the support of the majority of ministers for our timetable. This majority is convinced that, provided that we achieve the right mixture in the content of the dossier, we shall be able to take decisions before the end of the Greek Presidency, in other words at the June Council.
I should like to point out to Parliament that the Ministers for Agriculture of the 10 new states participated in the tripartite consultations. The European Parliament is a particularly important factor in the procedure to formulate the future common agricultural policy. Your resolution in November 2002 on the Commission communication gave the Commission important pointers for the orientation of its legislative proposals.
The opinion of the European Parliament on the Commission's legislative proposals for the reform of the CAP is exceptionally important and is awaited by all with keen interest. I should like at this point to thank all the rapporteurs, the chairman of the Committee on Agriculture and, of course, all the members of the Committee on Agriculture, who managed in such a short space of time to complete their efforts and vote on the truly interesting reports on the Commission's package of proposals.
This consistency on the part of the European Parliament, and especially the Agriculture Committee, will allow the House to give its opinion on the European Commission's proposals in good time, thereby enabling our Council to pursue an honest and sincere compromise. This compromise will not ignore the European agricultural model based on family holdings or the multifunctionality of agriculture or, of course, the needs of less favoured areas, as confirmed by the European Council in Brussels in October 2002.
Allow me now to refer to the most important issues in our overall endeavour. The first is decoupling. This is without doubt the core of reform. This is what is causing the greatest difficulty in finding a commonly accepted solution. The approaches to this vary between the Member States, with the consequence that, so far, material reservations have been expressed on a series of individual elements.
One initial issue is the entry into force of the system. The view expressed by certain members of our Council with so-called partial decoupling is also particularly important. Although this sort of approach could, in principle, constitute one element of a compromise, we must bear in mind that various interpretations of differing content are given to the term partial decoupling. There are also Member States who have expressed themselves in favour of the derogation from decoupling for certain products while, on the other hand, other Member States have come out in favour of the integration of more products, in order to avoid competitive phenomena between the productive sectors. The opinion of the European Parliament on this crucial issue will, I hope, help us find a satisfactory solution.
Second issue: modulation. Most Member States have expressed reservations as to the franchise level of EUR 5 000 for the derogation from the obligation to gradually reduce support, whereas others wish for an intermediate scale to be provided for, which will allow for the more progressive application of gradual reductions on the larger and more competitive holdings.
Other issues on which the views of the Member States diverge are the need to safeguard small and medium-sized producers, the application of principles of social justice and the wish for more straightforward administration on farm holdings. We must not forget that the arrangements also aim to save resources, which will be used to fund future reforms of the common organisation of the markets. In other words, because agricultural resources are specific, any increase in the franchise or any other similar arrangement must not jeopardise either the funding of future reforms in dairy products, sugar or Mediterranean products or the financial ceiling.
The third issue is cross-compliance. Almost all the Member States take a positive position on this measure in principle. The problem lies in the fact that this endeavour is considered to involve an excessive administrative and financial cost, which is disproportionately high in relation to the objective pursued. Consequently, our efforts must tend towards finding ways which will allow demands to be restricted to the absolutely necessary, and making provision for greater flexibility in the Member States, with the possible gradual application of the proposed system.
Ladies and gentlemen, various measures have been proposed within the framework of the Community policy on rural development, in the aim of responding better to the concerns of society as regards environmental protection, compliance with Community standards in the agricultural sector, improving the conditions in which animals are kept and higher food specification standards. These ideas on the part of the Commission have attracted a great deal of support.
It became clear during the various stages of discussion of the new measures that the reform of the common agricultural policy must be the starting point for simplifying the Community farming development policy. At sectoral level, the European Commission's proposals need improving so that the Council can adopt them within the framework of an overall package. Finally, the reform of the common agricultural policy must include specific measures for young farmers, who represent the future of European farming, and specific arrangements for disadvantaged, isolated and problem areas of the European Union currently threatened with abandonment.
I should like now to refer to the financial aspects of the proposals for the reform of the common agricultural policy. Discussions in the Council have focused on the anticipated financial impact of the proposed market measures and the financial aspects of the main elements of the reform proposals from linked payments, gradual reduction and modulation. The Commission's expenditure forecasts show that the modulation and gradual reduction measures are required in order to safeguard compliance with the financial ceilings set by the summit in Brussels in October 2002. As the presidency, we shall endeavour to ensure that the solutions adopted are within the framework of the financial frameworks decided for the European Union budget.
Ladies and gentlemen, Mr President, our Council has accepted that the present economic climate is such that we need to go one step further in adjusting the common agricultural policy. We all need to recognise that the common agricultural policy was never static and that it has always responded to changing circumstances by adjusting existing and creating new means. These decisions have always been founded on the Community method, which means cooperation between the institutions and compromise between the Member States within the framework of the Council.
Today we are at a crucial stage in the overall process. With pragmatism and good will, which have always been demonstrated both by the institutions and the Member States, I am optimistic that we shall be able to reach political agreement over coming weeks. I should like to assure you, ladies and gentlemen, that the Council, like the citizens of Europe, awaits the views of the European Parliament with the keenest interest.
. (DE) Mr President, honourable Members, ladies and gentlemen, the reports by Mr Bautista Ojeda, Mr Cunha, Mrs Jeggle, Mr Olsson, Mrs Rodríguez Ramos, and Mr Souchet, as well as the proposals by the Committee on Agriculture and Rural Development are, in my view, truly impressive evidence of the commitment with which Parliament intends to tackle the pressing challenges facing European agriculture and the future of the common agricultural policy. For that, I wish to extend to you all my warmest thanks.
I do think that there is a large degree of unanimity among Parliament, the Commission and the Member States when it comes to analysing the problem and defining our general objectives. There is no doubt that this consensus is founded on the common denominator of the model of multifunctional and sustainable agriculture, the maintenance of which is of prime concern to all of us. This model is our programme. If the common agricultural policy is to claim to be sustainable, it must be consistently guided by economic, social and environmental objectives.
If we measure these objectives against the reality, the extent of what still remains to be done becomes apparent. The social function of agriculture, the general economic framework, the stability of international trade relations, the maintenance of the environment, the preservation of cultural landscapes and, above all, the production of high-quality, safe food - all these things, taken together, are the challenges that we must overcome in the interests of farmers and in the interests of all Europe's other citizens.
It is these factors that underlie the Commission's proposals for reform, which are being debated here today. We want to adapt market management mechanisms to future conditions of supply and demand, in order to avert crises before they develop. We want to make direct payments that are compatible with the market and with our international trading obligations. We have to offer farmers the legitimate expectation of adequate payments and determine the amounts paid in individual cases by reference to historic levels of support. The expectations of present-day society cannot be ignored; we have to tie the direct payments to criteria measuring the protection of the environment and of animals, the safety of food and safety at work. We want to facilitate uniformly productive farming and see cultural landscapes preserved by means of agricultural activity rather than through any other kind. To the instruments of rural development policy, we want to add elements guaranteeing quality and protecting animals. We are obliged to introduce degression in order to secure finance for new reforms, and modulation can help to develop rural development policy. Last but not least, we do not want our reforms to lose sight of the need for cohesion.
In listing these elements, I am treading upon the ground that is, to a substantial extent, common to all of us. I do not want to deny, though, that there are differences - some of them major ones - as regards the assessment of the situation and the choice of the appropriate instruments. I am of course aware that we still have some way to go before we reach agreement. As the President of the Agriculture Council said, however, this is for us the way forward, both in Parliament and in the Council of Agriculture Ministers.
Looking at the specific elements in the Cunha report, I have to acknowledge that it contains much food for thought, and I also thank Mr Cunha for his clear affirmation of the need for reform. I, too, am sympathetic to preferential treatment for disadvantaged areas, but I wish neither to repudiate nor to endorse the idea that applying different modulation rates is the most appropriate means of doing so.
There are also reasonable arguments to be adduced in favour of not granting farm income payments for certain vulnerable production sectors such as the keeping of suckler cows, sheep or goats, not least the maintenance of agricultural production in problem areas.
We do, though, have to consider the drawbacks of such a course of action, which includes such things as the market-distorting effect of coupled aid, or the constraints that prevent farmers from doing the most economically sensible thing for their businesses. There is sound reasoning, too, behind the idea of excluding fruit and vegetables from the land eligible for support, yet we also have to ensure that we do not, overall, go so far as to risk losing the advantages of decoupled aid.
In the Olsson report and the Committee on Agriculture's amendments to it, I admire Members' ambitious visions of the further development of rural areas. I agree entirely with Mr Olsson that we should all make the effort to avoid the proposals being watered down. This makes me sceptical about the large number of proposed amendments, and also about their scope. In my view, programme packages put together on the basis of Regulation 1257 should not be wholly dismantled halfway through the programming period. I might add that the existing Budget framework does not permit fundamental changes to the amounts and rates of aid. Ultimately, the Commission also has to take care that the whole package should retain its coherence. The same can be said of the rules for state aid and the regulations of the Structural Funds.
We should not forget that the great debate on the future of structural policy still lies before us. When the Commission presents the third cohesion report at the end of this year, it will also be putting forward proposals for the new, post-2006 structural policy.
This brings me to the reports on the market regulations, and I would like to start with the Souchet report on cereals and starch.
We have learned from the experience of recent years that, in Agenda 2000, we took too little account of market development. Our analysis of long-term prospects gives very clear indications that, without further changes to market support, the EU's cereals producers will be unable to find adequate markets for their produce. That, at the end of the day, is what counts. This dilemma is made even more acute by changes in the exchange rate of the euro against the dollar.
It is for that reason that we must regrettably cut intervention prices by 5% as scheduled, and stop increasing them on a monthly basis.
As is well known, this still involves a number of specific problems - with rye, for example, intervention stocks of which have increased to 5.3 million tonnes, equivalent to more than the harvest for a normal year. This state of affairs, already unsustainable, may well get even worse after enlargement in 2004. Responsibility for these structural surpluses lies primarily with the intervention mechanism, and so we should do away with the problem for good, rather than - as the Committee on Agriculture and Rural Development is proposing - fixing our sights on a partial solution in the form of the introduction of national indicative maximum quantities. As I see it, there is no alternative to abolishing intervention for rye.
From the point of view of economic principle, the retention of production refunds in the starch sector is no longer necessary, as market prices will correspond to those on the global market. Any minimum price for starch potatoes are made questionable by measures in the cereals sector, with which it competes. Moreover, the retention of a 50% coupled premium will provide sufficient economic incentive to grow starch potatoes.
Turning to dried fodder, I would like, in order that the Commission's position be better understood, to remind you of the trenchant criticism levelled at these rules by independent studies and the Court of Auditors' report, on the grounds of adverse effects on the environment. There is no doubt that the amendments aimed at using aid rules to promote technical progress, in order, in particular, to minimise energy consumption, are of interest, but I ask myself whether it really does make sense to do something of this sort within the framework of market support measures. Would the rural development programmes not be a better framework for such a scheme?
In view of the social, economic and environmental significance of the rice sector, I have no wish to question the need for a market regulation on rice, but there is no getting away from the need for radical reform, without which, we would end up with enormous intervention stocks, which - quite apart from the resultant cost to the Community budget - we would be unable to sell. I am glad that the Committee on Agriculture and Rural Development shares this view in principle and supports the essence of the Commission's proposals for dealing with this. A number of your amendments, such as the increase of import volumes and the obligatory price refund, have my complete support. As for your other proposals, I support their general tendency, but not the form of words you have chosen. I am convinced, though, that the guidance you have given me will help with the final negotiations in the Council.
As regards import rules, any change to the bound customs duties on rice would have to be negotiated under Article 28 of GATT. For that to happen, the Council would, ultimately, have to give the Commission a mandate to conduct negotiations on the subject. In addition, as I understand it, import duties for rough rice should be checked separately. If, however, a permanent intervention mechanism for rice were to be retained - albeit only at the level of EUR 150 per tonne - that would prove very expensive. I do, though, have an open mind as regards testing a standard mechanism at a price level that is compatible with the conditions expected on the markets and that prevents a renewed increase in stocks.
This brings me to the last two reports - Mrs Jeggle's - on market regulation. I note that the members of the Committee recommend the extension of the rules on milk quotas until 2015, whilst taking a critical view of the bringing forward of price cuts under Agenda 2000 from 2005 to 2004, as well as of other cuts in intervention prices and the limit on the intervention volume for butter. I am convinced, however, that these steps are needed in order to make the EU's milk sector more competitive. Being the world's largest exporter of dairy products, we also have to allow developments on global markets, and discussions in the WTO, to influence our decisions.
It is evident that the 1% increase in the milk quota in both 2007 and 2008 is another sensitive issue. Independent studies have shown that increased consumption means that the markets are able to cope with these additional quantities. I am therefore convinced that this proposal makes sense. If, however, you want first to wait for the changes to happen, the Commission will not stand in the way of a discussion on the subject.
I am sceptical, though, about the proposals for granting higher support payments, increasing them in disadvantaged areas, differentiating on the basis of quality standards or fixing prices in line with the costs of labour and production. I do, however, have an open mind when it comes to the amendments on the position of those who market their goods directly and the consideration of the question of to what extent the Member States might add part of the transferred quotas to their national reserves.
I share the general view of the Committee's members that the milk sector must remain profitable and that producers' incomes must be safeguarded. I can also assure you that I will give careful consideration to all the proposals you have made.
Finally, let me turn to Mrs Rodríguez Ramos' own-initiative report on multifunctional agriculture and reform of the CAP. You have said, Mrs Rodríguez Ramos, that you cannot bring yourself to oppose the objectives of reform, and that is quite something. We all want to build up the rural environment, especially in disadvantaged areas, and this is what the budget funds allocated, the use of sustainability as a guiding principle, and the payment of farmers for the performance of social services, are all about. It goes without saying that we have to apply funds in the most effective way, in the way most suited to the end in mind, but we also have to account to the taxpayer for this. Our concept of rural development and the use of modulation to strengthen it are tangible steps towards the achievement of the objectives you have set out. This is a more than adequate reward for agriculture's multifunctional nature. What you are demanding is a massive redistribution of aid funds, and I cannot agree to it. I am not convinced that the system would thereby, and automatically, be made more just, but I do understand that we, as a matter of necessity, have to give special consideration to cohesion; that is why we have included an element of cohesion in the choice of the allocation key of the additional rural development resources that will be available in future, and that must be retained.
All in all, I would like to thank you most warmly for all that you have done, and will add that I look forward with eager anticipation to the forthcoming contributions. I will be happy to reply to your questions at the end of the debate.
. (ES) Mr President, the European Parliament is debating today what should have been a simple revision of the common agricultural policy, as laid down in Agenda 2000, approved by the Fifteen in March 1999. However, the debate has a much greater scope as a result of the aspirations of the European Commission, which has wished to impose, without taking account of the will of the Member States and the European Parliament, an in-depth reform of the common agricultural policy, perhaps the greatest in its history. Furthermore, it has proposed providing itself with prerogatives which do not correspond to it at budgetary level.
This week, Parliament, on the one hand, should show responsibility towards those Community farmers whose investments require a minimum of stability. And on the other, it should also try to preserve its powers.
I have been draftsperson of the opinion of the Committee on Budgets on this reform, which has given me the opportunity to observe certain accounting contradictions in the European Commission's proposal. For example, the Commission proposed a modification of the common organisation of the market in the milk sector - which is no more than a reform of the reform already adopted in Agenda 2000 for this product - and the costs of which will rise to EUR 1 500 million in 2013, a figure which coincides in that year with the budgetary deficit which the Commission estimates in its financial record sheet.
Fortunately, in the debates held in Parliament's Committee on Agriculture and Rural Development the majority of political groups have demonstrated that they are against this reform, the high cost of which is not justified in any way because the provisions adopted in Agenda 2000 have not yet entered into force.
Furthermore, I would like to stress that the decision we adopt today in relation to the reform of the CAP will have repercussions beyond the current financial perspectives, and it is therefore appropriate to take the necessary precautions to prevent a reduction of Parliament's budgetary powers.
Any decision which profoundly modifies the common agricultural policy halfway through Agenda 2000 should be revised within the framework of the next financial perspectives, with the aim of preventing the rash adoption of measures which commit us beyond 2006.
In my opinion, it does not make sense, for example, to establish today, definitively and with closed percentages, funds which will be transferred to category 1 B as from 2006, when we have not taken a decision on the non-obligatory expenses in the agricultural budget for the next financial programming period. All this would do would be to create dissatisfaction today amongst European farmers, cutting subsidies and not telling them what that money will be used for and how it will be used.
I recognise that the text has been improved in the parliamentary debate, but not sufficiently so. The important thing is that this text does not guarantee balanced development of European agriculture and livestock breeding, and neither does it guarantee a territorial balance amongst the European rural areas. And this Parliament should not send unnecessary and discouraging messages to European farmers.
Mr President, the Commission's goals are laudable and certainly comprehensible in a macroeconomic framework, but it is hard to support them. The Commission advocates greater price competitiveness, but also respect for the demands of society, in other words, sustainability and quality. We need to ask ourselves how European farmers are going to manage to meet the demands of society, which is calling for extremely rigid rules on production methods, guarantees, food security and so forth, at a time when they are being forced to reduce prices and keep costs down if they are to continue to be competitive on world markets.
The Commission advocates simplification. In my opinion, an analysis of the proposals reveals that these are complex measures which will increase rather than reduce bureaucracy. Just one element of the proposals - the system of rights in respect of decoupling - suffices to make it clear by exactly how much bureaucracy will increase costs for our farms. I hold a pessimistic view - and I sincerely hope I am wrong - which can be broken down into three very simple points. Firstly, the proposal to reduce prices, together with decoupling, will lead to large-scale abandoning of production in many regions and many sectors, which will speed up structural changes and cause an exodus from rural areas. In addition to the impact on farms, decoupling will result in the dismantling of the agrifood chain, threatening jobs and having a severe impact on farming cooperatives. Secondly, the European market will be strongly influenced by the main world exporters, which, in our view, will certainly not be the developing countries. Thirdly, the only new measures that will be adopted to help farmers implement more stringent rules and safeguard quality will have to be financed by the farmers themselves through cuts in support. In view of this, I do not know how it is possible to endorse reform.
Mr President, Commissioner, ladies and gentlemen, the amendments voted on in the Committee on Agriculture and Rural Development - something like eight hundred of them - have made plain how controversial the Commission's proposals on the future of the common agricultural policy for Europe are. The spectrum extends from outright rejection to qualified approval. Despite that, we have managed to draw up a compromise that the Committee on Agriculture and Rural Development was able to adopt; this entailed a feat of strength the like of which has never before been seen, although it must be conceded that this was done under great pressure of time. This compromise represents, as a German weekly periodical puts it, a respectable staging-post on the road to an agricultural policy that will take us up to 2013.
The imminent WTO negotiations, the soon-to-be-accomplished enlargement of the EU, and a mandate to review Agenda 2000 - these were the constraints upon the Commission when, in January 2003 and at the Council's behest, it presented Parliament with its proposals for its consideration. If it is the case that, in the reports now being put to the vote in this House, much has been toned down, much added, and a certain amount rejected as currently impracticable, then that has, in the final analysis, happened under pressure from those who work in agriculture, whom it is our function to represent.
Many critics worked on the assumption that, just as opposing views on the proposals were to be found in the Council, it would not be possible, at the present time, for the Committee on Agriculture and Rural Development to come up with a workable solution. It may be that the Council had been covertly hoping that Parliament - because it was unable to do so or, above all, because of pressure of time - would not come to any decision, so that it would be this House, rather than the Council, that would be able to put the brakes on an agricultural reform that is much needed. I can tell the Ministers of Agriculture that they are way off the mark. Whatever the result of Thursday's vote may be, it will not be binding, as agriculture is still not yet subject to codecision, a situation which, it is to be hoped, will soon change. The result of this vote will, however, send a signal and impose on you, the Council, who are supposed to take final decisions, the duty of finding your own compromises before this Presidency's time is up. We in Parliament have done our homework, and, speaking on behalf of my group, I can only recommend to the Council that it act in accordance with this House's balanced proposals.
Mr President, Mr President-in-Office of the Council, Commissioner, we have gone from an Agenda 2000 mid-term review of the CAP to a reform that will be valid until 2013, in other words for ten years. It is therefore important that we make no mistakes in our fundamental choices. With this in mind, Commissioner, you have proposed two major objectives, multifunctionality and competitiveness in agriculture, both in the light of the desire to increase the European Union's room for manoeuvre in WTO negotiations.
On behalf of my group, I would therefore like to support this promotion of a multifunctional agriculture to meet the expectations of our society and underline the adequacy of resources, the conditionality of aids and the strengthening of actions in the second pillar. I would like to stress, however, that the rapporteur, Mr Cunha, has had the pertinent idea of increasing the modulation of aid rather than adopting your combination of degression and modulation, which is complex, administratively cumbersome and would leave few resources for the rural pillar.
Turning now to the objective of competitiveness which, you say, entails reductions in prices for cereals and milk, I would like to point out that the application of multifunctionality will result in an overall increase in production costs, while at the same time direct aid to holdings will fall in the 15 Member States. In this context, to follow your recommendations would be unwise, to say the least, especially since it seems to me that the idea of Europe as an agricultural exporter needs to be looked at again to take account of the new market of 450 million consumers that we will shortly be.
You seem, Commissioner, to see the decoupling of aid as a miracle solution, but it would be better if this were done partially and gradually, to put the Union in a better negotiating position at the WTO, but also so that we can make a first-stage appraisal before possibly going further. My group, the PSE, is proposing an amendment to this effect to increase decoupling to 50% for arable crops and male cattle from the time it is first implemented. It is a solution that combines boldness with caution and I ask all my fellow Members to support it.
Finally, as it is legitimate to make a better distribution between farmers, crops and regions of the aids intended for holdings, my group fully supports the Cunha report's Amendment No 61. This amendment in fact recommends that multifunctional credits be allocated according to the criteria of area and employment from 2007.
Over all, Commissioner, Mr President-in-Office of the Council, in the absence of co-decision I think we have contributed enlightened and well thought-out opinions. I therefore want to conclude by congratulating Mr Cunha on his excellent report, which is the basis of the debate, and those by the other rapporteurs, who build on it consistently.
Mr President, Commissioner, President-in-Office of the Council, I am on this occasion to express an opinion on behalf of the Group of the European Liberal, Democrat and Reform Party. In my previous speech, I spoke mainly on my own behalf as rapporteur. The difference is, in itself, marginal. I am all in favour of decentralisation and like to see things done on a small scale, but I want to say to my esteemed fellow MEPs that globalisation is on the way for agriculture too. It does not help to bury one's head, ostrich-like, in the sand and say that we have not noticed anything and that we do not wish to change anything. When I listen to my fellow MEPs, I find that many of them are in actual fact behaving like the proverbial ostrich. What is odd is that, in this Assembly, people appear to be more conservative the further to the left they are.
I should like to make a comment on the Commissioner's view regarding multifunctionality and sustainability. As those of us in the ELDR Group have said, it is important and a matter of urgency that we should in the long term deregulate agricultural policy, but now it is very important, in the near future, to guarantee aid to a form of agriculture that is multifunctional and sustainable. That is something with which we agree. We are trying to change the systems so that we have something to fall back on, the world being as it is.
Mr President, I wish of course to thank everyone for all the work that has been done. It is fantastic that we coped successfully with all these amendments in the Committee on Agriculture and Rural Development. As representative of my group, I also want to say that we support the compromise in Mr Cunha's report. We support it because it is in favour of the principle of decoupling. That is important, and even if we do not go the whole hog, we shall nonetheless make a little progress.
To the President-in-Office of the Council, I wish to say that, if now we have taken a decision, I regret that we do not also have the right of co-decision. I nonetheless think that the Council and the President-in-Office of the Council must make use of the opportunity that does in actual fact exist, not completely to fall in with Parliament but to go a step further. If you do that, you will in any case serve my, and perhaps also the Commission's, interests rather better.
Mr President, my political group considers the Commission's proposal for the mid-term reform of the common agricultural policy to be unacceptable. We are dealing with a reform of the CAP which is unprecedented in its scale, which is more a radical reform involving budgetary restrictions in view of enlargement, and the fundamental proposal is to dismantle the organisation of the markets. It coincides with a greater liberalisation of exchanges, with an increase in US competition, resulting from the increased support stemming from the Farm Bill and, in cases such as rice, from the increase in imports resulting from the application of the Everything but Arms initiative.
The Commission's proposals on the reduction of subsidies and on the reforms of the common organisations of the market will require increasing competitiveness, but this can only mean more intensive production which will increase food safety risks and environmental impact. Through its proposal, the Commission intends to improve the European Union's negotiating position within the World Trade Organisation, by anticipating supposed demands. However, in negotiations, to grant prior concessions sometimes leads to double concessions. The main problem with the Commission's proposal is decoupling. If it is applied, agricultural activities would cease in the least productive farms and areas. Faced with lower market prices and subsidies decoupled from production, the farms with less gross margin would decide not to face the production costs. In areas with lower yields, in addition to agricultural activity, the economic activities linked to it would also disappear, and this would create unprecedented problems in economic, social, environmental and land planning terms. We cannot expect aid for rural development, with all its restrictions, to compensate for these defects.
In my opinion, decoupling is ethically unacceptable. It would merely consist of remuneration for ownership of land, and therefore, as well as reducing agricultural activity, would lead to speculation in the land market. Furthermore, the granting of aid based on the average aid received over the last three years would perpetuate the existing imbalances between farms, sectors and regions.
A CAP based on decoupling would be contrary to cohesion because it would restrict the granting of aid to an historical basis, it would promote inactivity in areas with natural difficulties and would promote inactivity in areas with natural difficulties and concentrate activity in areas with the most intensive agriculture. It would create problems of depopulation and reduction in economic activity in the least-favoured areas.
Furthermore, decoupling would make land more expensive and promote speculation, creating a dual market of plots with the right to aid and plots without that right. This would make it difficult for young farmers to establish themselves, creating a delicate situation of generational contrast. It would increase costs and would allow only the largest farms to survive. However, it would be well received by farms whose owners are close to retirement age, who would see that it was possible to receive aid by reducing activity to a minimum.
In summary, all the negative aspects of the Commission's proposal boil down to a financial problem resulting from the intention to carry out enlargement with no additional budget. The Commission's proposal would benefit the food industry and distribution, which will be able to increase their profit margins by buying raw materials more cheaply. It is very unlikely that consumer prices will be reduced, consumers will not benefit and the consequences will be absolutely negative for farmers and for the whole of society.
We cannot reduce the protection of farmers by dismantling borders, demand that they produce food of a high quality and with a high level of food safety, look after the environment and keep the rural fabric alive, without providing them with adequate compensation. We must provide adequate compensation which stimulates them to carry on with their activities and not to abandon them.
We must rebalance the support given to the different types of farms, sectors and regions. Society needs active agriculture, with adequate numbers of farmers and farms able to guarantee a balanced management of land, with varied economic activity and products which are safe for the consumer.
But for us, unfortunately, the Commission's proposals move in the completely opposite direction.
Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the mid-term review has nevertheless been quite an adventure and it is no bad thing that we, the members of the Committee on Agriculture and Rural Development, have arrived at a possible compromise, which might, it seems to me, satisfy farmers.
We wanted the policy directions to be clear to all and that is why we have given the Cunha report a clear introduction. For us Greens, the positive aspect of this compromise is that it strengthens rural development. The thorough grooming proposed today allows European farmers to keep the positive aspects of multifunctionality by strengthening rural development, the system of modulation allowing them to pass from the first to the second pillar. I am thinking in particular of Amendment No 44 to Article 12.
This proposed modulation uses a territorial criterion for the application of different percentage points, taking account of less-favoured areas. Indeed, as the rapporteur says in his justification, the objective must be to consolidate the structure of producer organisations. Moreover, this amendment obliges States to commit themselves to rural development, since they will only get 100% of the EAGGF Guarantee amounts if they commit themselves to obligatory national co-financing. I am sure that will encourage States to correctly finance all the social, food quality and environmental aspects of rural development. The territorial farming contracts model introduced by France was an excellent precursor from this point of view.
It should be noted, since it is essential for the future, that Member States may use this modulation to fund their national contribution for the so very necessary establishment of young farmers. Similarly, States may - and in our opinion must - chose to finance the compensatory payments to less-favoured areas and to areas subject to environmental constraints or agro-environmental measures - all this without affecting the overall amount allocated by the State to the second pillar.
This strengthening of rural development is therefore a step in the right direction for two very good reasons: the first is to consolidate good farming practices, more extensive practices, protecting the health of the consumer, respecting the environment and biodiversity and producing a good social added value; the second is to protect the rural world from the vicissitudes of the aggressive commercial liberalism advocated by the WTO. Thus, the multifunctional specifics of European agriculture or the exploitation of products specific to a particular region will still be able to be paid for under the second pillar, which affords the best protection for small producers in less-favoured areas. In addition, there is the difference between the degression of direct payments to fragile areas (6%) and other areas (8%).
If it is to remain meaningful, this strengthening of the second pillar must preserve the milk quotas which have proved their effectiveness in safeguarding mountain stock farming. We must also protect and consolidate natural pasture land, but more than that we must continue to support the fodder and, more generally, the protein crops necessary for healthy, high-quality stock farming - the alfalfa mentioned by Mr Souchet - and maintain the necessary schemes. It ought to be possible to grow protein crops on all frozen land since Europe is in deficit in them and growing vegetable protein is also beneficial for the quality of the soil and the environment and for the quality of animal feed.
On the sensitive issue of decoupling, we had to decide between those who supported total decoupling and those who wanted none. We feel that the compromise of going a step at a time opens up a perspective that everyone can accept.
Mr President, Commissioner, the Commission's legislative proposal contains elements of reform of the common agricultural policy which we feel give some cause for concern. Total decoupling, proposed by the Commission, will lead to widespread abandonment of production, particularly in disadvantaged areas or areas classed as marginal, and cannot on its own, in any case, provide an exhaustive response to the need for substantial CAP reform. Indeed, although it gives us more room for manoeuvre in WTO negotiations, total decoupling of production aid could, in the long term, lead to the dismantling of all market management mechanisms.
We consider reform to be necessary, but it must be carried out with due regard for the goals laid down in the Treaties and for the principles of quality, environmental protection and, above all, employment. With a view to increasing employment, Member States must be given the tangible possibility of making employment a criterion in allocating a quota of the direct aid provided under the first pillar. In any case, we feel that preserving our farming system and fostering a future of security and dignity for our farmers must continue to be priorities, and we hope that it will be precisely these priorities which will influence any WTO negotiations, not vice versa.
For all these reasons, we believe that gradual, vertical decoupling of aid is possible, with a view to gradually limiting the application of the measure to a few sectors. It is far too early to extend decoupling to the animal-rearing sector, rice and durum wheat, considering, not least, the definitive nature of the measure. Then we cannot endorse the proposed differences in aid and we believe that money saved through modulation must be channelled principally into preserving rural development measures which include, not least, support for quality, with no distinction made between disadvantaged and non-disadvantaged areas.
These are the main reasons why we have tabled a number of amendments on behalf of our group, amendments which I hope will be accepted by the House. We have also, on behalf of the UEN Group, tabled a number of amendments seeking to introduce a more balanced system of aid to the nut sector, a system which, taking into account the different production situations in the Union, establishes a fairer distribution of support between the different Member States and more aid per hectare than was originally proposed by the Commission.
We welcome the introduction of a distinct animal-rearing sector, with the goal of preserving traditional rearing methods and the use thereof in the territory. We will firmly support all the genuinely important amendments which, like those tabled by our group, seek to establish a system of special benefits for young farmers with a view to facilitating access for new generations to production activities.
Lastly, as regards the dairy sector, we believe that it is desirable to move on from the quota system and that, 20 years on from the adoption of the temporary quota regime, it is now time to bring about an appropriate transition to normal market dynamics through a conclusive process with a reasonably short timeframe. In any case, we believe that the agreement in principle achieved on the key principles of the reform could serve as a sound basis for the future Council agreement.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I have only two minutes to speak so I will get right to the point, and you will no doubt understand, Mr Fischler, that two minutes to tell you everything I think about your proposal, which is, in fact, a complete overhaul of the CAP, is a very short time indeed.
What can we say about the decoupling you are imposing on us? Even the United States has abandoned the idea. That should give us some food for thought. Whether it is total or partial, fixed or degressive, it will result firstly in a divide between farmers and citizens, secondly, in additional administrative burdens, not to mention the audits you have added, and, thirdly, in speculation in land. What is happening as regards the transfer of rights? I have now asked you that question three times and you have still not responded. Perhaps I will be in luck today.
What can we say about the absence of any future prospects not only for our young people but also for our current farmers? What can we say about your silence regarding Community preference and border protection? What can we say about the lack of information on the impact of your proposals? The studies were launched very late in the day. What can we say about the sprinkling of information you have granted us regarding intermediary areas and less-favoured areas? What can we say about ecoconditionality and these 38 directives, some of which are the responsibility of the states? What can we say about the 1 200 amendments that have been tabled? They are proof that your proposal has not satisfied anyone in spite of the good will of the rapporteurs, which I commend today.
Commissioner, your proposal fills farmers with despair. You have been utterly deaf to their requests. They do not need a social worker; they are men and women who simply want to make a decent living from their work and their production.
Commissioner Fischler, you are very talented, above all in that you have packaged your reform perfectly. You use the phrase 'mid-term review' to describe what is actually a mid-term liquidation. Indeed, you justify it with popular, I dare not say populist, clichés: animal welfare, strictly sustainable development, food quality and environmental protection. In reality, the rural development will not be sustainable as young people will not settle in the countryside. As for quality, it will be the quality of global food, and we will align our prices.
However, the technical construction of your 2004 CAP is just as skilful. You present it as a new model, thanks to decoupling. Yet, back in 1992, farmers' incomes were decoupled from agricultural prices, and now you are decoupling direct aid from agricultural production itself. In fact, the long and short of the reform is that you are paying for the sickle and even the bone. How long are you going to pay this direct aid that is decoupled, partially decoupled, modulated, controlled, audited, 'ecoconditionalised'? That is where you have a great deal of talent, even extraordinary, Machiavellian talent.
The CAP is now 40 years old. Your objective is to make it last for another 10 years, until around 2013-2014, and all the curves stop in 2013. The CAP is only funded until 2012. The milk quotas stop around 2013-2014. In 2012, farmers aged 50 today will, for the most part, be retired. In the meantime, they are safe for 10 years, and if they are safe for 10 years, they are going to be paid for 10 years, quite apart from the young people. They have therefore no reason to protest, and if they do not protest, there will be no unrest in the countryside. If there is no unrest in the countryside, the French, who are the main opponents of the reform, have no reason not to back it. Even the United States, in Cancun, will accept your reform with the Group of Fifteen because it is a reprieve. Moreover, the distinction between compulsory expenditure and non-compulsory expenditure has been removed in the European Constitution itself.. As a result, Parliament will have the last word on agricultural expenditure and there is an ultraliberal majority here. That means that, by 2013, a majority will do away with direct aid, whether decoupled, partially decoupled, modulated or not modulated. European farmers will thus become extinct as they will be operating in a market where US farmers are bombarded with funds.
Commissioner, we will be left with a caricature of agriculture, strictly Austrian in nature. That is why, Commissioner, you are the ideal man, you are the man for the job, you are Sissi the Farmer Empress!
Mr President, thank you very much for your understanding of my request, and thank you to all the Members of the European Parliament. As you know, air traffic controllers are currently on strike and the aeroplane on which I have to return to Athens will not be able to take off after 5.30. I shall try to say a few things in reply to the very accurate comments by all the Members and the rapporteurs and spokesmen.
I can assure you that I have noted all your proposals with particular interest and shall take them into account in the compromise proposal which we shall submit to the Council of Ministers for Agriculture to be held in Luxembourg on 11 and 12 June.
I have noted with particular interest your accurate proposals on the repercussions of full decoupling, especially on small and medium-sized holdings, together of course with the repercussions which full decoupling may have on holdings in remote and disadvantaged areas, which is why I think that the Council will show particular interest in these proposals.
Now as far as modulation is concerned, I should like to assure you that I am taking serious account of the limit proposed by Mr Cunha, which is slightly higher than that proposed by the Commission, but of course this is a matter that will also be discussed at the Council of Ministers for Agriculture.
I shall close on the issue of cross compliance. I think that all the ministers are calling for greater transparency in the payment of subsidies. They are calling for the money paid by European taxpayers to be put to good use, as regards the development of farm holdings, the production of quality products, healthy products for European citizens and of course for our customers, and that is why we want payment procedures to be as simple as possible.
With these words, Mr President, I would like to thank you once again for your very courteous treatment. I assure you that the Presidency will take all the measures at its disposal so that an honest and sincere compromise on a new dynamic and efficient European agriculture is reached at the Council of Ministers for Agriculture on 11 and 12 June.
Thank you, President-in-Office of the Council. I am sure that your colleagues will make sure that you receive brief accounts of the opinions expressed while you were absent from the debate.
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, I can assure Mr Martinez that I am very proud of Austrian agricultural policy and of what has been achieved in Austrian agriculture and by the farmers and others who live in rural areas.
Let me start by thanking most warmly all the rapporteurs for the work they have done. I would also like to extend the warmest thanks to all the staff of this House and also to those of the Commission. Without them, it would not have been possible, in this short time, to agree on these compromises, which have met with overwhelming approval in the Committee on Agriculture and Rural Development.
We all know what close ties bind agriculture to rural areas and to the people who live and work in them, that rural areas are a place of relaxation for our industrialised society, and that they contribute to cultural and biological diversity. Rural development, then, must be about more than ensuring that food is produced, for the European model of agricultural policy, which is committed to extensive and multifunctional agriculture, makes great demands of us.
The first pillar, which governs the organisation of markets and delivers production incentives, is closely connected with the second, which contains the policies on agricultural structures and rural development. It is therefore of fundamental importance that these two instruments should be kept in constant balance and harmony with each other, rather than being applied counter-productively.
Objectives and means for rural areas can be worked out centrally, but they must take effect on a regional basis. Europe's rural areas are very diverse and have different characteristics, advantages and also problems. This means that, in many areas, the rural development programme very much needs, as an instrument, to bear the stamp of the regions to which it applies. There is, in addition, a need for the regions to be fundamentally motivated and involved.
Although the Commission proposal and the report represent two important steps in the right direction, I do believe that it would be desirable for the second pillar to be strengthened to an even more marked degree and for rural areas thus to be developed in a sustainable way. I can see no comprehensible explanation of why the redefinition of objective criteria that the report calls for is necessary; I think the definition is perfectly adequate already. Integrated rural development must not be restricted solely to agricultural structures, for the maintenance and the functioning of rural areas are dependent on a functioning infrastructure being in place. The utmost care must also be taken with the distribution of funds, as, when supporting the infrastructures of other, new, businesses, care must be taken to ensure that funds from the EAGGF are allocated only to farmers.
Let me conclude by saying that extensive and sustainable agriculture is the guarantee that production will go on in every region. For example, an Austrian farmer safeguards three jobs both up- and downstream, and we know too that, as enlargement progresses, agriculture will not exhaust the EU's budget resources; on the contrary, regional policy has need of many more of them.
(Restrained applause)
Mr President, I would like to speak principally on the report by Mr Cunha. As regards the other reports, I want to mention only the question of intervention in rye, which the Commission proposes should be done away with and not replaced. I therefore support the proposal on intervention in the form in which we modified it in the Souchet report in the Committee. There must continue in future to be the possibility of compensation for certain specified sites, the natural characteristics of which allow only a limited number of economic alternatives.
Let me turn, though, to the Cunha report, which I wholeheartedly endorse. It incorporates elements that we social democrats have repeatedly called for, such as the requirement for both modulation and cross-compliance, as well as aspects related to the protection of animals. The preamble inserted before Article 1 reflects this House's priorities: a secure income for farmers along with support for environmental protection and employment in rural areas.
What I see as important in this is that Parliament is strongly advocating that a start be made on decoupling aid from production; in the text voted on by the Committee, though, this affirmation is still very muted and vague. This, in my view, is where we have to choose a form of words that clarifies what we are calling for. It is for this reason that the Group of the Party of European Socialists has tabled amendments providing for decoupling to start, in 2005, at 50% and, following the presentation of a report from the Commission in 2007, for it to rise progressively and be extended to other sectors. This is especially important, as, in the compromise motions, we have agreed on the partial decoupling of only two sectors. Much as we should, certainly, welcome this introduction of decoupling, we should not lose sight of the longer-term perspective. So I hope that the Group of the Party of European Socialists' Amendments Nos 126 and 127 will be endorsed, as these amendments will enable Parliament to send the Council a more emphatic message.
Let me conclude by addressing yet another important aspect, that of renewable raw materials. These offer farmers in many regions great potential for viable alternative crops while, at the same time, having a positive effect on the environment. The possibility that our amendment - in contrast to the Commission proposal - will continue to enable set aside areas to be used for cultivating renewable raw materials is one that I very much welcome.
Mr President, Commissioner, we have in our hands a huge programme of reform, one that right now is unavoidable. Our committee has, in a spirit of positive cooperation, drafted a large number of amendments to the Commission proposal. These amendments will serve to hone the reform to make one that is good for the farmer.
As the lower limit for modulation is being raised to EUR 7 500 and less-favoured areas are being treated with special care, agriculture in the Union will also be able to continue in the poorest regions: in the north, in the south and in mountain areas. Unfavourable conditions must be taken into consideration when distributing funds earmarked for rural development, and for that reason my group has tabled an amendment proposing that the number of LFA areas be added to the criteria for distribution. We should not race ahead in the matter of milk production if the market situation does not demand it. We must remember that milk production is of particular importance in the less-favoured areas, and in those areas reduced prices can be a serious threat to motivation with respect to production.
Commissioner, in Finland rye is very special. Very high quality rye is used there in the production of functional foods. The Commission should also take such special circumstances as these into consideration. For us rye is not just a mediocre crop used as fodder, but an appetising daily breakfast food and a staple in our traditional food culture.
Mr President, the rapporteurs and members of the Committee on Agricultural and Rural Development have had a hard job positively revising the Commission proposals for reform of the Agricultural Policy, which are ill thought-out and unreasonable. I refer specifically to complex cereals, dried fodder, milk, and also to reductions in defence of the gradual decrease and the full decoupling of direct payments. Particularly in respect of enlargement, it is a positive thing that the majority of the committee are behind my proposal to allow, with regard to rye, a time-limited intervention for locations where there is no alternative to its cultivation.
All in all, however, I am dissatisfied, in particular as the pressure of time was so great that the assembly-line voting did not produce a conclusive result. Furthermore, I consider it wrong in principle that the majority show such unwavering solidarity with the Commission on the road to decoupling and total liberalisation. I want to state clearly that, for me, the issue is not about a primitive autarky, but an agricultural policy whose priority is orientation towards the internal market offering ever greater opportunities for regularisation. Exports should be limited to finished agricultural products and imports subject to special external protection which does not hinder developing countries, and at the same time does not prevent access to the market for cheap goods from large non-multifunctional agricultural export countries, such as the USA and the Cairns Group. Without these conditions there can be no sustained universal multifunctional agriculture in the European Union. We should all be clear about this.
In conclusion I would like to mention two further important reasons for rejecting the Cunha report. Firstly I am opposed to modulation funds being a sort of second Cohesion Fund. These funds should be used in the interests of rural development in each Member State. Secondly I consider it wrong that decoupling is being prematurely implemented. It is therefore obvious that a regionalised land premium is far more progressive. The proposal from Mr Cunha, however, will be almost impossible to carry through.
Mr President, Commissioner, Parliament has demonstrated that it is willing to shoulder its responsibilities. I hope that the Convention now adopts both the form and content of what has been jointly decided, and that not too many exemptions will be placed before the Council. I could understand it if exemptions for all decisions were to find their way to the Commission, but Parliament must be involved in all decisions.
The work before us has not always been easy. The analysis has been good, new perspectives have been gained, which are reflected in our preamble, but implementation has been somewhat difficult.
With regard to the audit process, for example, we demand that business consultancy is introduced; this has been taken to mean that we want to tie the hands of businesses. Let us consider qualified external protection, which should guarantee multifunctionality; the Commission gave this too little publicity. A crucial error has also been made with regard to differentiated modulation and re-designation in the second pillar, in that, firstly, too little money is being moved and, secondly, clearly it is not meant to be decoupled in the second pillar, which thus acts as a balancing mechanism for difficult or at-risk types of farming. Proposals for decoupling - to which I will return later - should have been made immediately. The issue is not, for example, support for the rye sector as a whole, but for certain specific types of crops in certain regions, and this is exactly what can happen in the second pillar.
Furthermore, no proposals were submitted for abandoning intervention and export subsidisation. Whereas with milk you have gone down the same old road, you have proved, with regard to rye, just how brutal reform can be. Both were ill-conceived and an integrated abandonment to a set timescale with quantitative limitations but no more price reductions should be considered.
Decoupling is also a complicated area. Many have not understood it; many have understood it and made use of it for their own purposes. You have once again completely undermined the possibility of greater freedom in price setting in respect of subsidies by immediately backing down when the starch potato industry says, 'but then we'll get no more raw materials'. The reason why these raw materials will no longer be available should have been discussed more thoroughly and questioned more aggressively. Why does the milk industry fear that decoupling the milk premium will mean certain areas falling by the wayside? If everyone is now saying that milk production in these deprived areas ought to be safeguarded - and has it now been? - the funds remain the same. If this had been better publicised, the associations working in the interests of these industries would have had less opportunity to cause trouble.
Finally, the second pillar must become the core component of agricultural reform. Even here the Commission is very restrained and cautious. Possibly you thought there are not enough funds available and the instruments have not been assembled, but this too is an omission on the part of the Commission. I hope that, this autumn, there will be a debate between Parliament and the Commission so we can really flesh out the contents of the second pillar and then make it clear that it can and must be a core component of decoupling.
Mr President, Commission proposals for a mid-term reform of the common agricultural policy have led to a very difficult debate. The tabling of 1 200 amendments represents a serious divergence of views within Parliament's Committee on Agriculture and Rural Development. Attempts by the Commission to introduce premature - and in the case of milk - unnecessary reform, have contributed to insecurity and unease among farmers.
Our immediate objective must be to restore farmer confidence in the political process and to safeguard the integrity of the common agricultural policy, outside of which EU agriculture will not survive. In the time available it is not possible to evaluate the proposals other than to say that the status quo is not an option, the bottom line must be a sustainable profit margin for farmers, and we need assurances that, whatever the outcome, they are fully protected in the context of the WTO talks.
While there appears to be some consensus emerging on decoupling, I have reservations about the long-term implications for a commercially focused EU agriculture. I pose the question, and not for the first time, what happens following decoupling if the projected price increase in the market place does not materialise?
Mr President, EU agricultural aid discriminates against the developing countries, the acceding EU Member States, the environment and ecological interests. The large intensive farms receive the most aid, leading to environmental damage and reduced animal welfare. In the set-aside scheme, which promotes the cultivation of marginal land, farmers are paid for doing nothing. The consumer pays twice: he or she pays via tax for the aid and then pays the artificially high prices for everyday goods. Reform of EU agricultural aid is therefore more necessary than ever.
The June Movement believes that the only real way forward is to abolish discrimination by creating equal conditions through cutting back on agricultural aid with a view to phasing it out entirely.
The cutbacks must be organised in such a way as to create equal conditions for both conventional and organic farms. This can be achieved by stipulating that no more than 70% of the aid is to go to the actual acreage, a target that can be reached by removing the higher amount of aid for protein crops and by promoting extensification by setting an upper limit of 0.5 units of livestock per hectare. This means that the set-aside aid and the additional measures can in this way also be done away with. The cutbacks must restrict the artificial structural development whereby the large intensive farms receive the largest amount of aid. This can be done by having the aid relate to upper limits of 150 hectares and 75 units of livestock. The cutbacks must also create better conditions for livestock. This can be done by phasing out the aid for skimmed-milk powder from factory calves, as well as by phasing out the aid for the horrendous export of live animals to third countries. Better conditions for the developing counties can be created by phasing out sugar aid and direct aid for exports.
Finally, the EU countries must be placed on an equal footing. Instead of increasing aid by 100% for the new countries in 2013, the old countries should receive 25% less aid in 2013.
Commissioner, you are right when you say that we are discussing reforming the CAP at last, but your reform is not the kind of reform we need, still less so if we call for its impact to be reduced, as Parliament seems to be doing. Your reform does not get to the heart of the CAP issue, which is the scandalous fact that the European Union is continuing and intends to continue in the future to tie up half its budget in subsidies and agricultural protection in order to protect a sector which represents 2% of the European Union's GDP. We constantly talk about the Lisbon objectives, about making the European Union the most competitive knowledge-based economy in the world by 2010. How do we think that this objective can be in any way achievable when half of our budget is being used to protect and subsidise agricultural production?
CAP reform cannot be based on the interests of farmers; the focus must be on the interests of the European Union, on the interests of all the citizens and all the consumers who are paying 70% more for milk than they would on an open market free of subsidies; who are paying 220% more for meat while their Argentine cousins are starving to death or, if not dying, are suffering the effects of an economic recession because we are preventing them from exporting their meat to Europe; who are paying 90% more for sugar while Mozambique is unable to achieve economic recovery because of European protectionism.
The example of New Zealand is significant, although it is a small country. After the total elimination of subsidies and agricultural protection, the contribution of farming to GDP rose, employment rose, particularly among young farmers, and quality improved. Even if we talk about protecting the environment and marginal and mountainous areas, if we continue to call for half of the Community budget to be channelled into protecting and subsidising the production and export of European farm products regardless then that is something else altogether. We are denying ourselves the chance of reaching an agreement on the major WTO trade agreements and, most importantly, we are continuing to harm the European citizens, consumers and taxpayers. This is the truth, and reform seeking to dismantle the CAP must be placed on the agenda as soon as possible.
Mr President, ladies and gentlemen, let me first make a small, general observation. At this point, I would like to express our particular thanks to the ladies and gentlemen of the Committee secretariat, to our staff and the staff in the Parliamentary groups. All have been under enormous pressure of time. In particular I must thank the rapporteur with dual responsibility for cereals and dried fodder, our French colleague, Mr Dominique Souchet, for his two sound and, from a practical point of view, balanced reports, and above all, for the truly remarkable and transparent cooperation and close coordination across group boundaries, right from the start. This is not always the case in this House. We in this House - and we really should see this - consider ourselves the chosen representatives of the public and understand the individual working situation more precisely and also much more clearly than others - even including the Commission.
Now, briefly, let me turn to the report by Mr Souchet on the subject of cereals. We consider the proposed reduction in the intervention price unnecessary. Ten years of continuous intervention price reductions have left it almost at the level of the world market price. Even the additional monthly charges - Commissioner, I know I said 'yes, but' - ultimately help towards better distribution over the year.
Of course there have been many suggestions here today - for which we are grateful - regarding the proposed situation in the rye sector. Amendment No 28 - I mention this amendment in particular - also contains a measure to limit surplus. It provides opportunities for increased consumption at various levels on the one hand, and the restriction of rye cultivation to limited farm locations - as Mrs Fiebiger has already pointed out, this is by and large where the heart of the matter lies.
Regarding potato starch, which is of course regulated by the cereal market organisation, we envisage the fundamental retention of production refunds. Nevertheless we will get a decoupling or a step-by-step partial decoupling of cereals.
With regard to the report on dried fodder, Commissioner, I find the total abolition of the dried fodder regulation incomprehensible. For many of our grassland farms the cooperative drying plants maintained by farmers are a valuable means of support, which make an important contribution to the supply of mineral-rich fodder.
As Mr Goepel has already pointed out, we have all seen the danger that discussion of this reform is happening too close to WTO issues, and also to the discussion on the future structure of the enlarged EU. In actual fact the current discussion and this conclusion are vital. We have shown that we have carried out our responsibilities regarding co-determination.
Mr President, Commissioner, ladies and gentlemen, I too am taking as a starting point the fact that there was absolutely no guarantee that we would reach the vote in plenary. We are here because of a sensible decision made by the Parliamentary Committee on Agriculture and Rural Development, which has displayed great commitment and has adopted a method capable of dealing with over 1000 amendments and achieving a reasonable balance in its proposals overall. Precisely because of this ability, which I hope will be confirmed tomorrow in the House, I am sure that the Commissioner and the Council will pay greater attention to Parliament's work.
I consider the reports to be well-balanced, particularly Mr Cunha's report. We have emphasised the need for reform, and to those who oppose reform with various arguments I would simply say that blocking reform will not protect the CAP - it will ultimately divest it of social legitimacy. We have therefore concentrated on introducing useful amendments to avoid the risk of decoupled aid, which would become support measures or lead to the abandonment of production. We consider partial decoupling to be the right way forward.
Lastly, I would like, if I may, to draw the attention of the Presidency and the Commissioner to the decision we have made to maintain support for durum wheat unchanged, and I hope that there will be particular focus on the expiring COMs as well as on this package - oil, tobacco, fruit and vegetables - so that we avoid using the savings made through the decisions we are about to take for some sectors and not others, in other words solely for milk and sugar, thus avoiding exacerbating imbalances between producer countries.
Mr President, I too should like to thank all the rapporteurs. With regard to decoupling, I also support the Commission proposals to a large extent, but there are exceptions to every rule, of which I should like to mention two.
It should not be the case that agricultural products such as vegetables, fruit, flowers, and so on, which were not subsidised in the past, should now be subsidised indirectly. In my view, an exception should therefore be provided for in the regulation. The second exception should apply to potato starch. To my mind, the 50% decoupling, as proposed by the Commission, is not sufficient and should remain at 75% in order to avoid as unacceptable social consequences.
I too am in favour of making the payment of premiums dependent on the observance of environmental requirements, but what are these? They are very vague. If every Member State were to observe the nitrate directive, agricultural policy would become very simple, but, as thirteen of the fifteen Member States do not observe the environmental requirements, we should prescribe clearer parameters.
I would like to make a third remark with regard to the budget in general. I do not know what the costs are of the reports on which we are about to vote, but the current proposals mean that the budget is already extremely tight as it is. What will the Commission do when reform proposals are tabled for sugar, for vegetables and fruit, for olive oil and for tobacco? Can we then look forward to other reductions, other degression standards? This is the question I should like to put to the Commission.
Mr President, the Commission's recent proposals on the reform of the CAP do not simply recommend a mid-term, corrective review, but give the coup de grace to small and medium-sized farming, reducing the quality and competitiveness of agricultural produce and destroying the environment.
With harsh, forcible measures, which none of the reports we are debating revokes; rather they gild their destructive logic with anodyne amendments on individual issues, Community farming is being brought into line with conditions on the so-called globalised market and farmers are being turned on Mr Fischler's 'because I say so' from producers into businessmen, as he is wont to say; in other words they are prey to the laws of the market, importers and multinationals in the foodstuffs industry.
Decoupling subsidies from production and paying direct income support, modulation with the gradual reduction and degression of support over and above EUR 5 000 per holding and making aid conditional on strict compliance with environmental standards, so-called cross compliance, are turning the already disastrous CAP into a mechanism for wiping out farmers, with radical changes to the productive map of the countryside.
Mr Cunha's analgesic proposals such as, for example, the partial decoupling method, in other words making decoupling gradual rather than universal, with fewer products in the first year instead of all products, revoke none of the above and, on a medium-term basis, they will have the same catastrophic results on the rural economy. The objective of the reform of the CAP is to save resources from agriculture for other policies - EMU, CFSP and others - and to orientate farming to the market on terms of unadulterated competition, with no social, development or environmental criteria, as required by the mechanisms of the WHO and pressure from the USA.
The reference to environmental protection, which is repeated throughout, is being used as an alibi to reduce agricultural production. A typical example of this hypocrisy is in the giving way to pressure from the USA for the release and use of genetically-modified organisms, with unforeseeable adverse repercussions on the environment and public health. The famous multifunctionality of agriculture, with resources being reallocated to the second pillar for supposed rural development, is nothing more than a very poor pretext to conceal the pursued objective of marginalising the rural world and changing its social and environmental role.
The implementation of these proposals leaves no margin to develop the rural economy, leads to the forcible readjustment of holdings, the disappearance of small-scale cultivation, and an increase in tenant farmers both in the new Member States and in the existing Member States, increases the profits of the multinationals and reinforces and consolidates the plundering of developing countries and their peoples.
Not only do Parliament's reports fail to get their act together and move away from the Commission's disastrous policy; on the contrary, they add fuel to its fire. As the farmers are fighting not to embellish but to overturn anti-farming reforms, we shall vote against these proposals. We take the farmers' side and support them in their proactive fight, which is the only way to secure their survival and protect the quality of products, the consumer and the environment.
Mr President, in this Parliament we have discussed the CAP often, and at length. I hope this time we shall achieve some conclusive results. I am sure I speak on behalf of the whole farming community in that regard.
I come from a country, Wales, where the per annum income of some of our farmers, especially in the less-favoured areas, 80% of our nation, is as low now as EUR 6 000. This is at a time when the large supermarkets receiving their products are recording their best profits ever. Such a situation is totally unsustainable.
The plethora of amendments to the reports highlight the conflicting viewpoints on this very emotive issue. We must avoid a situation where a small number of the large Member States dictates the future shape of European agriculture at the expense of a more representative and democratic decision. The lesser regions and nations in the European Union, with endemic problems of the exodus of young people from rural communities, small family farms and less-favoured areas, should also be involved in the important decisions taking place.
The general swing now towards partial decoupling weakens what could have been a bold move on the Commission's part. It could at least have provided the mechanism for Member States, and importantly the nations and regions within them, to target support at their own priorities through national envelopes. To this end, as has been mentioned by other Members, democratic representation of regions in the Council of Ministers is vital, as well as codecision for the Committee on Agriculture.
My problem with a mixture of the current livestock support schemes and the new decoupling scheme is that it would result in an uneven playing field for many sectors and bring increased bureaucracy and more barriers for producers aiming to focus on the market. If this means people having to leave small family farms in less productive areas to find work, it risks undermining the very foundations on which these rural communities are built. I know this is a scenario that the Commissioner will be keen to avoid.
Having discussed this topic extensively with Welsh farmers, I find that what they undoubtedly want is simpler, more market-focused policies to help farms return to profitability.
Mr President, Commissioner, if an instrument overshoots its goal, you need to adjust it, but the goal needs to be the right one. Commissioner Fischler proposes decoupling aid and production. He has given up the fight for the European agricultural model within the WTO before it has even started. That way, he is overshooting the goal. Complete decoupling may well serve the cause of trade liberalisation, but it does not serve the European agricultural policy. On other continents, decoupling as an instrument has failed. Should we repeat this mistake?
Mr Cunha is right to draw our attention to the great difference between economic theory, which is probably very rational, and practical application, which brings with it many risks. European farmers should not again fall victim to economic experiments devised at drawing boards in Brussels. Decoupling does not work in places where there are no stable internal markets. The Commission's plans lack any measures to promote stability. I would, for example, mention protection at the borders against great fluctuations in the world market price and regulation of production on the internal market.
To be sure, I too would welcome an end to the intervention regime and export subsidies; not, however, via a structural reduction in prices but by restricting production. Rural policy stresses the multifunctionality of agriculture in the European Union. This is why a substantial proportion of the proposed modulation should reinforce this second pillar. As is evident from my amendment, it is only fair that the Member State that makes the saving should be able to use these monies for rural development within its borders.
Mr President, by agreeing, although with a number of reservations, to back the decoupling line proposed by the European Commission, the Cunha report is asking us to take a step in the wrong direction. Why? It is a step in the wrong direction because decoupling, by introducing a radical divide between farmers' wages and production, would transform direct payments into income linked to the land, of a set amount, comprising a sort of negative tax that is hard to justify in the eyes of the public and taxpayers, increasing the price of land in an inappropriate and uneconomical manner, and thus making it more difficult for young people to become farmers and establish themselves.
Decoupling would also have negative consequences for the regional localisation of crops and would therefore encourage relocation rather than land-use planning.
The declared aim of decoupling is to promote our negotiating position in the WTO, but it is hard to see how the announcement of a reform before the negotiations could give us any more weight.
Finally, by doing away with all links between production and State aid, we are forgoing any market guidance and control measures, which are the basis for all of our COMs.
We must therefore abandon this crazy, pointless idea of decoupling. Total decoupling would be a total mistake and partial decoupling would be a partial mistake. Partial decoupling would be an incomprehensible compromise, a bureaucratic monster and an unsustainable system. It would make the CAP, which must be simplified as soon as possible, even more complex. It would create a new cursor, that of the decoupling rate, and many hands would ensure that this moved towards total decoupling, to the detriment of our agriculture, our independence and our food security.
Mr President, the key elements of this reform are decoupling and modulation; the two measures combined are going to have a very considerable impact on the development of the least-favoured areas and that worries us. According to the studies carried out, in my country we could see the abandonment of one million and a half hectares of cereals, half of which are in my region, Castilla-La Mancha, one of the regions with the lowest yields in the European Union.
The total decoupling of aid seems to me to be a hasty decision, particularly in view of the precedent of the United States, which introduced this measure in 1996. The measure is costing the US billions of dollars in emergency aid to alleviate the losses to farmers.
Furthermore, the European Commission has not yet clarified to this Parliament what the functioning of the complicated system of rights it has conceived of would be. The excuse used is the negotiations with the WTO, but a modest partial decoupling would be sufficient to provide the room for manoeuvre in those negotiations.
We agree on the need to strengthen rural development, but European farmers will never understand any cut which does not benefit that development. Therefore, the reduction in subsidies proposed by the Commission in order to deal with other financial needs should be eliminated. Furthermore, it does not make any sense to adopt decisions today on the basis of calculations and estimates which could vary over the next few years.
With regard to the rice sector, it should be said that this sector is the main loser from this reform. The production in the intervention price of 50%, as proposed by the Commission, without full compensation, in addition to the repercussions of the Everything but Arms Agreement, will jeopardise Community production. While we must support the commitments made by the European Union to those countries, it is also necessary to find a solution for many countries of Europe.
The current common organisation of the market in rice contains perverse elements, particularly the system of penalties for exceeding the maximum guaranteed areas. In the rice sector those penalties are exponential, which could lead to penalties of up to 50%, for an excess of just 8%, in contrast to the cereals sector, in which penalties are proportional to the excess.
I believe that resolving this and establishing aid which compensates fully for the reduction in the guaranteed price are two of the things that the rice sector is demanding of this Parliament, the Commission and the Council, and they must be taken into account.
I would like to reiterate my full support for the report by Mr Bautista, which furthermore urges the Council of Ministers of the European Union to adopt the Commission's proposal to negotiate a fixed tariff within the World Trade Organisation. And I would also like naturally to congratulate all the rapporteurs who have been involved in this series of reports.
Mr President, for me - not a member of the Committee on Agriculture and Rural Development - it is quite extraordinary that the effect of these proposals on developing country producers and markets has barely received any attention in this debate. Therefore, my contribution may seem somewhat esoteric in the context of what I have been hearing this afternoon.
How can this major issue, which is a key issue for Cancun, and its implications for developing countries have been so marginalised here in the debate? As a member of the Committee on Development and Cooperation and of the Joint Parliamentary Assembly, I can confirm, of course, that European agricultural policies are currently in direct contradiction with the EU's declared rural development policies for developing countries. The debate, therefore, should and must reflect the need to assess the impact of these reforms on the EU's declared poverty eradication objectives and our sustainable development objectives for the world's poorest countries. Farm subsidies cost those poor countries about USD 50 billion a year in lost agricultural exports.
Today we had the G8's very weak statement on trade and reform. We expected at least a moratorium on export subsidies and an end to those domestic supports which to me and to many others are simply hidden subsidies. Let us not only assess what is perceived to be best for European farmers and producers, let us at last and at least look as if we are prepared in our deliberations to consider the people on much poorer continents than our own. I urge the Committee on Agriculture and others who quite rightly care about European citizens and farmers to take a much broader view of the context of agriculture in the world.
Mr President, Commissioner Fischler, representatives of the Council, ladies and gentlemen, I would like, if I may, to start by thanking the rapporteurs for their excellent work. I would stress that, overall, we can only support the mid-term review of the common agricultural policy, given the financial constraints which we have imposed on ourselves until 2013 and considering, not least, the new challenges posed by enlargement. However, we do have a number of concerns. Firstly, we do not know the proposals for all the sectors and so we do not have an overall picture. Secondly, once the principle of decoupling has been endorsed, the Commission is free to apply it as it wishes. We must therefore endeavour, first and foremost, to reassure our farmers. I therefore call upon the Council to regulate this mechanism as rigorously as possible, safeguarding the different areas of production and, above all, farmers' incomes.
Another part of the Commission's proposal which causes me great concern is the employment incentive. The July proposal referred to the criterion of working units: this criterion disappeared subsequently and we have attempted to reincorporate it through amendments, for we consider it to be necessary. The danger that the transferral of aid from production to income will not encourage working of the fields may be partially averted by this decision. We must therefore put all possible effort into these areas of reform, and also into quality, for in promoting quality we will be equipping our agriculture to compete on the markets.
Mr President, the Commission's proposals are not in the interests of farming and could have serious consequences for family-based farming and for small and medium-sized farmers, unless some of their basic assumptions are revised. Instead of correcting the present imbalances in the distribution of aid amongst countries, areas of production and producers and instead of paying particular attention to the specific characteristics of countries such as Portugal, the intention is basically to ensure that the Community budget under the enlargement process is frozen and to take a step further towards liberalising the farm sector at world level, with a view to the forthcoming negotiations at the World Trade Organisation.
One of the policy's fundamental principles is to establish aid on the basis of historical reference criteria from recent years and to ensure its decoupling from production, which primarily benefits the large producers and the countries with the most advanced forms of farming and condemns the producers that lag behind, the small-scale and family farmers, to their current situation. Consequently, in addition to speeding up the process of concentrating production and land, this will set in stone the current inequalities in aid distribution in which Portugal suffers greatly, and encourage absentee land ownership and speculation on the market in farmland. It will promote unfair competition between the forms of productions entitled to aid and those that are not and create further hurdles to entering the sector, particularly for young farmers.
We cannot accept this being converted from a policy of support for production to a policy of social handouts. The CAP reform that we want to see is quite different and we regret the fact that the opportunity provided by this mid-term review to establish such a reform has not been taken. Some of the amendments adopted by the Committee on Agriculture and Rural Development are to be welcomed but most of them are not. One of the most worrying is the report by Arlindo Cunha, which is dangerously similar to Commissioner Franz Fischler's proposal. In fact, it not only fails to put forward a genuine proposal for modulation, it also accepts decoupling aid from production for some payments for arable crops and bovines. What is required is for instruments to regulate the market to be promoted, guaranteeing the maintenance of a price that is fair and that compensates for farm production, for the principle of Community preference to be guaranteed in order to protect the internal market, and for consumer safety and food sovereignty to be promoted, taking account of Portugal's conditions and specific characteristics. We shall continue to fight to achieve these aims.
Mr President, Commissioner, I wish to use my speaking time to call for a reform of the CAP that does not again overlook those regions of the Union that have climatic and environmental conditions and farming traditions that are particularly appropriate to multifunctional rural development. These are regions whose farming consists of small and medium-sized family holdings, based on land and pastures, regions that have considerable milk-producing capacity and which, because they did not have the necessary milk quota when they joined the Community, have undergone a Malthusian modernisation, which has led to the disappearance of tens of thousands of holdings. Today, these regions receive practically no production subsidies, which means that they would not receive decoupled aid either.
They form part of States where there is an enormous deficit between milk consumption and production. I am talking about Galicia, but I am not only referring to my own country; I am talking about countries that need their milk quota to be increased, countries that could provide for their internal markets without calling European balances into question. I hope that these are not ignored once again in this reform of the CAP.
Mr President, Commissioner, ladies and gentlemen, today, you are called upon to give your opinion on the various draft reports on the mid-term review of the common agricultural policy. I will not talk about the substance but, as Chairman of the Committee on Agriculture and Rural Development, I cannot ignore the comments, not to say the criticisms, some of you will be tempted to make as regards the procedure chosen for the adoption of these various reports.
Unfortunately, we were pressed for time and I am the first to regret this. The goal of the Council presidency was to have Parliament's opinion by the end of June. The time we were allotted was very short. However, we have chosen to respond to this request so that it cannot be said that the principle of consulting the European Parliament merely causes delays in the discussions underway.
In fact, at a time when the debate on the development of the European institutions is considering precisely the competence of our House, any delay in the consultation procedure could have been interpreted as a sign that Members were incapable of dealing with an issue head-on and giving their opinion within the allotted timeframes.
That is why, in the Committee on Agriculture, we adopted a procedure that made it possible to respect both the timetable set for us by the Council presidency, which is keen to move this issue forward, and the right of expression and of amendment of the members of the Committee on Agriculture. We achieved this as a result of the remarkable work of the committee staff, and also the coordinators.
I felt it was necessary, Mr President, to explain why we adopted a working method dictated by the urgency of the situation and increased the pace of the work, whilst respecting our fellow Members' right of expression.
As far as I am concerned, it is the result of a compromise achieved through the desire of the members of the Committee on Agriculture to preserve the key provisions on the management of agricultural markets laid down by the common agricultural policy, whilst allowing us to move towards a form of agriculture that gives greater consideration to the general interest.
Mr President-in-Office of the Council, you must now take the right decisions to guarantee a decent income and a future for our farming families.
Mr President, Commissioner, I shall begin by expressing my deep disappointment with this reform of the common agricultural policy and I wish to challenge your conscience, Commissioner, with the injustices and the discrimination that your policy is perpetrating against farmers and also with regard to the way in which you are protecting desertification and damaging the credibility of the Union itself.
Let us look at the injustices: you are responsible, Commissioner, for around seven million farmers in the Community. Only three-and-a-half million are entitled to direct aid - only three-and-a-half million. Of these three-and-a-half million farmers, 52% receive only 4.5% of the aid. Is this or is this not a profound injustice? In my own country, one hundred farmers - the one hundred largest - receive more than 60% of farmers in my country do. I challenge your conscience with this injustice.
Next, Commissioner, your policy is discriminatory! Two areas of production, cereals and bovines, which between them account for 21% of Community production, receive 60% of aid; I repeat, 21% of production receives 60% of all aid. I call that discriminatory, Commissioner! It is all the more discriminatory because these two areas of production are those most responsible for desertification. By not opposing this policy, Commissioner, you have contributed to the enormous increase in unemployment throughout the Union, because the only winner is something that causes unemployment and not the areas of production that actually employ people.
The third issue concerns the damage done to our credibility, because the institutions have a duty to protect the weakest. Commissioner, I have probably been involved in politics as long as you have, and the basic duty of the institutions is certainly to protect the weakest members of society and yet you have put yourself in the position of protecting only the strongest. Why have you abandoned the ceiling, Commissioner? Even the United States, which has companies that are two hundred times larger, has a ceiling of EUR 350 000, and you, who initially had a ceiling in place, abandoned it, concluding that it was excessive because it should not exceed EUR 100 000. You and this Parliament will go down in history as being profoundly unfair and discriminatory and for having damaged the credibility of the political process.
Mr President, Commissioner, ladies and gentlemen, in the past year, it was important that confidence in Agenda 2000 should be maintained. Today we deal with the further development of the common agricultural policy post-2006, taking into consideration world trade law, with the applicant countries participating as appropriate. I emphasise that it is right at this time to make a serious and sustainable decision on the future of the common agricultural policy. However, Commissioner, the parallelism of agricultural decision-making on the one hand, and the continuance of world trade discussions on the other also have a part to play here. They can only be properly combined if the Commission adheres strictly to the whole package of WTO negotiations and allows no watering down in this case.
With this in mind I would like to say that Mrs Kinnock's comments with regard to the evaluation of the agricultural policy are an evaluation of the Agricultural Policy from 20 years ago. If we do achieve a balance in development policy and commit all industrial nations to this, we have no reason to hide behind others.
Commissioner, you have always quite rightly said that only economically healthy businesses can be sustained in the long term. The concept of sustainability does not have to be continually updated. It is adequately and internationally defined and set out in Agenda 21. The issue before us today therefore is in a sense to rework the Commission's proposals so that they are, if possible, more practical and more manageable, and at the same time to make the necessary adjustments without these adjustments asking too much of businesses or people. Regarding the simplification of the agricultural policy, with regard to the thirty-eight directives named and the possibility of Member States implementing these administratively, I would ask that still more be done to avoid hardship cases so that the simplification of European agricultural policy also fully and completely respects the basic principle of non-discrimination.
Mr President, Commissioner, ladies and gentlemen, can the European Union continue to ignore the expectations of society, which has been deeply affected by the food crises we have experienced in recent years? Is it right for 80% of agricultural aid to be distributed among only 20% of farmers? Can Europe seriously be exonerated from the need to carry out an in-depth analysis of a policy that accounts for almost half of its budget, at a time when it is preparing to welcome 10 new countries?
You were right, Commissioner, to prefer movement to the status quo, anticipation to a waiting game. Your reform is courageous, for it advocates, through decoupling, a break with the approach of providing incentives for production. It is ambitious in that it seeks to strengthen the multifunctional nature of European agriculture. It is relevant in terms of the future WTO appointments and the impending enlargement of Europe. However, I am afraid that it may also be unfair in that it is based exclusively on the situation in mainland Europe and does not give sufficient consideration to the diversity of regional situations, particularly as regards production in the outermost regions. These regions have not yet achieved the initial objective of the CAP, namely a degree of agricultural self-sufficiency. Their markets are far from being saturated. They need incentives to help develop their farms.
If the proposed measures were automatically applied to the outermost regions, they would be an undeniable hindrance to the dynamism we have witnessed in recent years. It is not a question of putting the outermost regions in a bubble; we simply need to take account of their specific situations. The legal basis already exists, in Article 299(2); what we need now is the political will. The Parliamentary Committee on Agriculture and Rural Development has shouldered its responsibilities by adopting on 21 May an amendment, which I tabled with the aim of ensuring that the outermost regions are not subjected to automatic, systematic application of the reform. The Commission and the Council must now shoulder theirs.
There is no doubt that we must learn from the lessons of the past and adapt our agricultural policy to the challenges of the twenty-first century, but it would be unacceptable to allow this reform, in the name of general principles, to sound the death knell for the Union's most vulnerable farmers.
Mr President, I am rather concerned that I have been looking at a slightly different document from the rest of this Parliament. I very much agree with the Commissioner's views on decoupling and very much support them. It is important to keep it simple, to keep away from partial decoupling and to cut red tape. Let us have total decoupling. It will mean that for once the funding will get down to the farmer and he will receive it. That is perhaps partly behind the Commissioner's principles.
One of the problems we have always had in the common agricultural policy is that the funding has gone to multinationals such as supermarkets and not actually got down to the farmers. I must confirm what Mrs Kinnock said about the poorest people not receiving the funding. A statement made in the United Kingdom recently made it clear that British farmers were virtually at the bottom of the table for earnings: they were third from the bottom. So let us hope that the funding reaches some of those people who need it.
I have a question for the Council. Does it want reform because of enlargement or because of the WTO? Do not go into bed with the USA, because the USA's farm bill certainly went against the principles that we in the European Union want. The USA has no interest in or concerns about the EU.
I have three short questions for the Commissioner, which I hope he may be able to answer, if not today then certainly later on. They concern problems arising from the 2002 reference period in the Commission's report. If national reserves for a single farm payment, i.e. for additional claims, are to be raised from 1% to 3% of the total allocation, where will this come from? The fruit and vegetable problems are great. Where are we going to find funding for such areas as starch potatoes? The Commissioner mentioned this very briefly. I hope he can confirm what he said.
Finally, as regards biofuels on set-aside land, I know the Commissioner has changed his views on that. I hope he will keep to that and still reconsider biofuels on set-aside.
Mr President, the Commission's proposals on total decoupling and modulation are devastating for many sectors and territories. For example, in Andalucia and other regions of Spain this total decoupling may be very harmful. And degressivity means a transfer of funds from Mediterranean agriculture to continental agriculture. In terms of social cohesion we could go from bad to worse.
Commissioner, the CAP has been producing scandalous agricultural incomes for a few people who are sometimes not even farmers. These socially pernicious effects should have been corrected in this reform. But no, far from it, these proposals intend to make these social imbalances permanent and furthermore, Mr President, they forget about the women farmers and agricultural workers, who contribute so much to European agriculture.
With regard to the least-favoured regions, Commissioner, in person you say to us, yes, yes, yes, but then your proposals say no, no, no. The least-favoured areas must be given special intention in view of the impact the total decoupling of aid will have on them.
And if this is not done through active policies for markets and the distribution of agricultural products, we will then have to face the horrendous damage which will be caused by passivity and the disappearance of crops.
With regard to modulation, I would suggest, Commissioner, that you consider what the regional competence may be in those Member States where agriculture falls within it.
Finally, I will refer to the how and the when of the reform. With regard to the 'how' in terms of the negotiations, Spain runs the risk of being isolated and of losing, as a result of the extreme blocking positions of its Minister for Agriculture, who should correct such serious negotiating errors.
With regard to the 'when', there has been a degree of hastiness and if we continue to work in such a hurry we will very soon have to carry out a reform of the reform.
Mr President, Commissioner, ladies and gentlemen, a proposal for reform, however comprehensive, will never be able to satisfy the many different farming systems in Europe. It was therefore inevitable that the debate would become heated and even change in tone according to the different viewpoints of the Members.
To get straight to the point which interests me, I would like to say that I come from the mountains, and in this debate I want to express the opinion of those who live and work in mountain regions. We endorse the transition from market, in other words from production, to farm, and we also endorse the proposal to transfer the savings made through modulation to rural development. Despite the many instances of reluctance to address mountain concerns, despite the fact that the mountains are not mentioned anywhere in this reform, we can say that there is hope on the horizon. At last, for the first time, multifunctionality, which is indispensable for some disadvantaged peripheral areas, is treated quite seriously. Multifunctionality has always been practised in mountain areas where, together with their primary activity, farmers are required to control forestry development, channel watercourses, concern themselves with animal welfare and look after the environment for the benefit of farm and other tourism.
This also means taking the greatest possible care to ensure the quality of typical products and niche products, which have for some time been highly successful and not unprofitable on the market. This too could help to convince a young farmer or two not to abandon the mountains. It is not enough, however: multifunctional farming brings added value to the community and it is therefore right that there should be appropriate remuneration. The ridiculous premiums for meadow mowing are not enough: a decent, fixed, supplementary income should be provided for those who work in the mountains and perform these services for the benefit of all. Otherwise, the exodus already taking place will continue and depopulation of the mountains will be the inevitable result.
Commissioner, Mr President, ladies and gentlemen, I welcome the resolutions adopted by the Committee on Agriculture and Rural Development even though I do not doubt that, in many areas, they do not go far enough. Having had the same experience with the foot-and-mouth disease report, I would also like to congratulate the members of the Committee on their tremendous hard work. It is hard work but an agreement must be reached. Much that has been negotiated, however, has still not been implemented. In addition, many of Commissioner Fischler's proposals, which I believe go in the right direction and in which there is very much that I can support, have unfortunately still not been fully implemented in all areas, something of which he is well aware. We should however stop breaking everything down and unravelling it all again because in the end, we can only negotiate the whole as a package. There is, of course, the World Trade Organisation, which requires that we observe certain rules. If one considers the governments that took part in the negotiations from 1986 to 1994 in the Marrakech Round and the Uruguay Round and which ones then signed the treaties at the end of 1993 or 1994, there were abstentions in many areas.
Even though I come from Upper Bavaria, I do of course think that an increase in the milk quota is wrong. Many other price interventions have to be readjusted as well - rye is one of them - because everything cannot be ploughed up in one go or from one day to the next. That will not work. I would also like to make it clear that I support cohesion in the European Union and the shifting of funds into those regions and countries that have less, to help them to improve. I do not understand, though, why money that, for example, will be cut back from many operations that are in a higher grouping, should go back to the Commission for redistribution elsewhere. The bulk of the money should be used within the two pillars, according to the principle of subsidiarity, in the regions from where it originates. Otherwise, to put it bluntly, many will in reality be paying twice.
Commissioner Fischler's reforms are necessary and they would be necessary even without the entry of the ten accession states and without the World Trade Organisation because no one in this Chamber will seriously claim that the system is fair in terms of the way it has been managed up until now. It is not fair. Decoupling in the most widely varying of areas - and, as you and I know, this will one day be complete; it is a matter of time - will lead to greater fairness. It will not help however if everyone takes their region out and says that nothing should be done here and nothing should be done there. That does not begin to solve the problem.
A few words on the developing countries: I am really glad that these have been discovered in the meantime. The 'Everything But Arms' initiative will not kill anyone or cost anything. We must however look at which countries are attempting to sell from the little that they produce because they need other vitally important goods. We must look into that. In the European Union, for decades, we have dumped our surpluses at a world market level and have forced them onto the developing countries and deprived many of their farmers of the capacity to make a living. We should also give some thought to that.
Mr President, as far as we are concerned, Commissioner Fischler will go down in history as the Commissioner of decoupling. If, in order to guarantee a successful WTO agreement, we have to choose between two options, then we would pick decoupling rather than price reduction. If the Council and Commission have listened carefully, this is, in any case, the direction that Parliament has indicated.
The CDA (Christian Democrat) delegation in the European Parliament has been happy to help reach a compromise on the Cunha report which contains a number of points that were of interest to us and which we have highlighted by means of amendments. First of all, there is set-aside. In our opinion, it should be possible to rotate, and it should be up to the farmer to decide, rather than it being fixed for ten years. Secondly, land that has been decoupled and where other products may possibly grow should definitely not be used for growing free products, including consumption potatoes and vegetables. The CDA has tabled an amendment to that effect, which has been adopted by the Group of the European People's Party (Christian Democrats) and European Democrats.
Our third point, which is a little more controversial, is that we welcome the increase in franchise per farm on which decoupling is practised, from EUR 5 000 to 7 500, but that is too little in our opinion. The European Christian Democrats should protect the family concern and in our view, this ceiling should be raised to EUR 10 000 or 15 000. In fact, we in the CDA have, together with our British colleagues, tabled an amendment for EUR 10 000, and a Spanish amendment has been tabled for EUR 15 000, both of which we will support.
With regard to the dairy sector and reform, we back the Jeggle report and, partly based on a CDA amendment, we have decided in favour of far less far-reaching decoupling and also for change. In our opinion, we should first reach 5%, wait for a WTO agreement and possibly implement the Berlin Agreement in its entirety. Anyone who thinks that the dairy sector should be reformed - and I am particularly addressing Mrs Kinnock - should realise that, since 1983, the European Union has surrendered 5% of the global market and that production has not benefited the developing countries but other rich ones. To state that we must further pull down European dairy policy without considering the effects is evidence of armchair socialism. It is a cheap form of armchair socialism. I am in favour of any discussion on development cooperation, provided this is done on the basis of the agreements which Europe has reached with the 48 poorest countries and after we have considered the implications for the European farmers and farmers in developing countries. If we fail to do this, the European farmers will be sitting targets in the whole discussion on development cooperation. As a member of this Parliament, I refuse to have any part in this.
Mr President, Commissioner, I should like also to be able to say Minister, President-in-Office of the Council, but, unfortunately, he is absent.
I wish to start by congratulating all the rapporteurs who have worked on the very important matter we are debating today, but mainly I wish to congratulate Mr Cunha on his magnum opus, which I do not envy him at all. I would not want to be in his shoes, but I congratulate him on what he has managed to produce.
Allow me to convey to you the anxiety and uncertainty of Greek farmers, because Mediterranean products are not included in the reform of the CAP, and their anxiety as to what will emerge from part two, from the second round of negotiations, when we discuss Mediterranean products after the Cancun round of the World Trade Organisation. We are worried. We are very worried and I hope that it will turn out that we have no reason to worry but, until it does, we shall worry.
We consider that the EUR 5 000 limit is very low. It needs to be increased drastically if we really want improvements to production and monitoring of all the preconditions needed for us to have improved prospects in the agricultural sector.
I also wish to express the conviction that disadvantaged island areas, which in my country especially are particularly exposed, and mountain areas throughout the European Union should receive special treatment. We must take care to keep these people in their villages, in their agricultural areas, instead of making them unemployed town dwellers.
I welcome the prospect of making agricultural production a business. However, I want to see how farmers are to become businessmen.
Finally, we obviously all welcome the enlargement of the European Union with the 10 new Member States, but what I should like is for not only the farmers of the European Union to be called upon to pay the bill for enlargement.
There are two issues in relation to the mid-term reform before us. One is the detail of what is proposed and the other is the timing. Decoupling is a central tenet and is quite revolutionary in itself. While there are risks and benefits, I feel very strongly that partial decoupling proposals pose a far greater risk with no prospect of decrease in regulation. Beware of the various menus on decoupling! Even our colleague Mr Cunha's proposal for decoupling male beef but not sucklers in my country, Ireland, must come with a health warning, as it will collapse the price of calves and weanlings. Beware of partial decoupling proposals!
We need to be more market oriented to simplify the burden of regulation and also benefit from the WTO talks. However, I am not convinced on the second point, despite the Commissioner's protestations on many occasions that we have played our WTO cards wisely. Look at what happened in the last GATT round: the EU traded in a principled way our agricultural rights for other non-agricultural areas. We gave market access guarantees which we lived up to in the EU and in return we got no market guarantees. In fact, the US have used 9/11 to introduce the biggest increase in domestic supports in decades while we in the EU limited our production, and they returned to the WTO talks with a clear message of more of the same. Buyer beware! Nothing they have said nor any utterances from Harbinson's mouth leave me with confidence that we are going to benefit from playing our cards up front. In fact, the contrary is the clear message. What is the chance of the import tariffs remaining at around 36% reduction and not closer to the 60% proposed? There is little chance. The jury is out and we are gambling in advance of Cancun with the critical part of Europe's economic policy, the CAP.
The Commissioner is living very dangerously and some would say recklessly in the timing of his proposals. Modulation of EUR 5 000 is unacceptable, even with promises of further investment in rural development. Robbing a poor Peter to pay Paul is an inverse Robin Hood policy and is at best perverse. To introduce degressivity to support - at least in Ireland's case - a new dairy com (i.e. common organisation of market), i.e. coupled payments for the milk sector, is illogical, given the gospel of decoupling underpinning the mid-term review.
Each country has its own menu of special cases, be they young farmers, disease issues, early farm retirement issues, successor rights and those who invested heavily in the reference years. They must be looked after. We have a duty of care to farmers in the developing world which we can and will discharge in the context of a level world playing field but, as European legislators, our primary duty of care is to our own farmers and to a sustainable future for agriculture in the EU, the largest agricultural producer and the largest economy in the world.
Mr President, Commissioner, there have been many speeches this afternoon about the financing of EU agricultural policy. In my opinion, the overall situation over recent years has been much more favourable for consumers than for farmers. I never tire of saying that the proportion of outgoings spent on food by the citizens of the European Union has fallen continuously over recent decades. There are hard figures indicating that those who, decades ago, spent 40% of income on food, now spend approximately 14%, so foodstuffs are not surplus junk and, with EU support, the farmers produce them and look after the countryside perhaps even far more cheaply than municipal farms could do it.
My idea of the European agriculture model has remained unchanged for years. I would like farmers in the European Union to continue to perform the dual task of producing high quality products and caring for and maintaining the cultural landscape. In my opinion, therefore, we should really now be using the debate on common agricultural policy to ensure that this task can be performed in the long term in difficult locations not only in Germany but in all European regions.
There has been much discussion today about your proposals, Commissioner, but, if I have understood you correctly, there are one or two places where you have allowed for a certain readiness to compromise, and this affects decoupling. The agriculturalists in my parliamentary party are demanding clear differentiation between arable and animal production. I therefore regard as eminently important the consistent continued development of common agricultural policy and also quantity-oriented market policy for milk.
Commissioner, I am convinced that we should now decide - as you have always said. The parliamentary reports are available and I am very keen to know what the Council will make of them. We should really use this negotiation capital. Finally, I would therefore like to encourage you to follow our suggestions. If we all fight together it will produce the best results for agriculture and I am someone who would really like to defend you out there.
I cannot imagine what interest you could have in initiating something unsuitable.
(Applause)
Mr President, I congratulate the Commission on its radical proposals for decoupling. I fear that the propositions that Parliament is putting forward are far too timid and believe that we should go down the road of decoupling. If we are going to do it partially, then let us at least do it sector by sector, not by horizontal decoupling across all sectors. Mr Cunha, you know I believe that part of the proposal is mad.
Farmers need a clear direction as to where they are going. We need a decision from the Council of Ministers so that farmers can plan for the future. What we do not want is a complete mixing of decoupling. If we need to look after less-favoured areas there are ways to do that. We do not have to do that through production subsidies. The decoupling system that you have put forward, Commissioner, will help us with the WTO round. It will also help us face up to enlargement. Let us face it, many of the accession countries would find it very difficult to put into place the production-based subsidies we have. What point is there in asking them to put those systems in place if, a year or two later, we change the whole system again?
We have to face up to the reality that we will have a different agricultural policy for 25 Member States than we have for the existing 15. That is where we have to be careful in what we do.
We also have to be sure that when Europe goes to the WTO round we can fight our corner and face up not only to the United States, but Third World countries. We need to support our farmers, but not at the expense of Third World trade. The proposals you put forward will help us to support European agriculture, European farmers and give good value to European taxpayers who are sometimes forgotten.
. (DE) Mr President, honourable Members, ladies and gentlemen, first of all I would like to thank you all for your contributions, which, even though in parts very critical, were constructive and always relevant. I would also like to assure all of those who have pointed out the importance of giving the European Parliament the power of codecision in the field of agricultural policy, that you have the full support of the Commission and also my full personal support in this matter.
Anyone who is involved in European politics knows that compromises are necessary in the interest of a common cause and in the interest of reaching a joint decision. Compromises must, however, be judged by criteria, and these criteria are the substance of reform, which must be preserved. The Commission cannot depart from this principle and does not want to do so.
On many topics however, there has for some time been discussion on the adaptation of Commission proposals. These include, for example, the concentration of the cross-compliance requirements on the most important provisions with the aim of improving administrative manageability, a moderate increase in the portion of cross-compliance moneys remaining in the Member States, a longer preparation time for the installation of the management advisory system with initial voluntary participation which shall only later be made obligatory, greater flexibility for the Member States with regard to the payment of advances relating to direct payments, flexible treatment of cases of hardship and problems in calculating and allocating the uniform management premium as well as the option for the Member States to exclude certain types of fruit from the areas subject to premiums, the retention of the rotating set-aside land with the possibility of secondary growth of commodities in these areas, delaying the decoupling of milk premiums in the interest of simplifying administration or a more flexible cofinancing rate for agricultural environmental measures and an occasional increase in the promotion sums in areas with specific environmental restrictions. There are however other topics where even greater efforts are required in the discussion to enable us to achieve solutions. The Presidency will certainly undertake these efforts jointly with the Commission, especially next week in Council.
These topics include, amongst others, the various aspects of the decoupling of direct payments. Here as well there is definitely scope but again, it is important to achieve the basic objectives of decoupling. These are the simplification of our promotion policy, the avoidance of absurd production incentives, the strengthening of a market-oriented entrepreneurial trade and finally, the avoidance of trade distortions. In particular, we should not forget that decoupling means that of the promotion granted, twice as much money will remain in the farmers' pockets as under the old system. This has been demonstrated again recently by the OECD.
The important topics still requiring an open discussion include the treatment of the outermost marginal areas or overseas areas. Here as well, it is crucial to protect the basic principles. This of course includes the need to take into consideration both the special features of these areas and the objectives of the POSEI Regulations. I would also like to mention the wish voiced in many quarters for an even more targeted strengthening of the two columns of common agricultural policy. You will not be surprised that I am open to ideas here as regards strengthening these two pillars even more than was envisaged.
Once again let us briefly return to the question of decoupling because very many here have mentioned partial decoupling: I think there are problems with the idea of introducing decoupling gradually over a long period or only decoupling a certain percentage of each individual support measure. These mixtures of a partial decoupling mean in the end that the disadvantages of the existing system are linked to withholding the advantages of the new system. We should therefore be very careful here. The particular disadvantages of the existing system are the farmers' lack of freedom to make decisions about their farms. Other disadvantages are that the farmers have to pay out more for increased and more complex bureaucracy and in particular, they are denied entrepreneurial freedom.
A final word on the question of intervention prices, in regard to which some of you have been very critical, asking why we actually want or need a measure to guarantee market balance for the coming years, 10 years in total. The main reason is that if we compare the market forecasts that we used as a basis for the Agenda 2000 with the market forecasts that the same institutes, for example, Fabri, are now publishing, these institutes have had to drastically lower their very positive expectations of that time. For example, a reduction of 14% for wheat, 10% for barley, 16% for maize, 37% for butter and more than 30% for skimmed milk powder.
How can we then come up with a 5% drop in the intervention price? Only because we were considerably more cautious then when these forecasts were suggested to us and we can therefore now take a more moderate approach. Not taking steps however, would again result in a market imbalance and that means none other than downward pressure on price.
Last of all, the question on Mediterranean products: I would like to say to you quite clearly that next week, when it is time to decide in Council, we will be pressing for the Agriculture Council, jointly with the Commission, to make a declaration guaranteeing that Mediterranean products are assessed on an equal footing and in the same way if new steps are taken.
Thank you very much, Mr Fischler.
The debate is closed.
The vote will take place on Thursday.
The next item is Question Time (B5-0097/2003). The following questions are addressed to the Commission.
I regret that this Question Time, as a result of where it falls on our agenda, always, or almost always, begins late. Today we are beginning 30 minutes late, which means that we must deal with it is quickly as possible. I am banking on the cooperation of all the Members.
Part I
Question No 22 by Stavros Xarchakos, which has been taken over by Mr Folias (H-0317/03):
Subject: Measures to combat the deadly SARS virus
The deadly SARS virus has justifiably caused alarm throughout the world. What immediately implementable measures to protect against this virus, if any, has the Commission proposed to the Member States?
. The Commission has taken a proactive and leading role in responding to the outbreak of Severe Acute Respiratory Syndrome (SARS). As recently stated by the Council on SARS on 6 May 2003, this has been undertaken through the EU network for the epidemiological surveillance and control of communicable diseases in the Community, working in the framework of Decision No 2119/1998/EC. This has provided a very effective basis for the rapid exchange of information within the EU and for a coordinated response in which EFTA and candidate countries have fully participated in collaboration with the WHO.
At its extraordinary meeting on SARS, the Council broadly agreed the orientation developed by the Commission with the assistance of the Network Committee. Although the application of health protection measures falls to the authorities of the Member States, the orientation for immediate and future actions will focus on the following issues: rapid detection of all suspect cases of SARS through good surveillance; protection of those at risk of infection through effective isolation of SARS patients in hospitals, including measures to protect carers; particular attention to be paid to air travel, which has been an important factor in the spread of SARS, notably to standardised screening of passengers leaving affected areas; on-board advice to passengers and effective information at ports of entry from affected areas; raising awareness among professionals and the public and the timely and accurate reporting and sharing of information with other countries, in particular EEA and EFTA countries, acceding and candidate countries, and with the WHO. Cooperation should also be developed with other partners such as airline companies, and the organising bodies of mass gatherings.
The Council also took note of the Commission's intention to submit a proposal to create a European centre for disease prevention and control.
On behalf of Mr Xarchakos, who cannot be here for reasons beyond his control, I would like to thank the Commissioner.
Question No 23 by Lennart Sacrédeus (H-0314/03):
Subject: Violation of human rights in Cuba
In March this year, 78 opposition figures were imprisoned in Cuba. Summary trials with no chance of a proper defence or the presence of independent individuals were held in April, followed by sentences of 15 and 28 years. The prisoners are now serving their sentences under inhuman conditions, in solitary confinement or together with hardened criminals, most often so far from home as to make visits by relatives impossible. These conditions are clearly a violation of human rights.
Given that the Commission has recently opened an office in Havana and that the Cotonou agreement makes certain stipulations regarding human rights, what does the Commission intend to do to secure the release of political prisoners in Cuba? What is the Commission doing to ensure that the treatment of the Cuban prisoners improves and that they are moved nearer to home? What steps will the Commission take to support the prisoners and their relatives?
Part 2
Question addressed to Mr Monti
. The recent large-scale arrest of dissidents, the unfair trials and the arbitrary and excessive sentences imposed on them, as well as the execution of three Cuban citizens convicted of highjacking a Cuban ferry, have had a prompt, firm and sustained reaction from the European Union. The Commission has fully and actively supported the actions that have been taken in this context.
The Commission, together with the Member States, has strongly condemned such arrests in a declaration published on 26 March 2003, which was followed up by an EU démarche in Havana to urge the Cuban authorities to allow the prisoners' immediate release.
A second EU démarche in Havana took place on 18 April, following the Foreign Ministers' statement issued on 14 April. Further measures have recently been agreed, including limits to high-level visits. The Commission decided on 30 April to defer the examination of the Cuban application for accession to the Cotonou Agreement, signalling that these recent developments are not conducive to cooperation between the European Union and Cuba. The Cuban authorities decided on 16 May to withdraw their application.
The Commission is concerned about the treatment of prisoners and believes that the Cuban authorities should invite the International Red Cross to visit them to ensure that they are treated humanely.
Mr President, I wish to thank Commissioner Byrne for his answer. Approximately 60 of the 75 people sentenced and imprisoned in Cuba following summary trials have received prison sentences of more than 20 years. They feel, quite simply, that their lives are threatened. Sentences as tough as these have not been handed down in Cuba for several decades.
My follow-up question to the Commissioner is about how we might follow up the protests in terms of practical politics. Can we act within the world community - within the UN - by trying to persuade the Red Cross to take action? Can we act through churches or in some other way? By means of various types of sanctions, can we put pressure on the Cuban regime? We are concerned here with people who have had to pay a very high price for the sake of democracy.
. As I have already indicated, the view of the Commission is that the International Red Cross should be invited to examine and report on the situation. In addition, a new EU démarche is being prepared for the beginning of June, but there is no agreement yet on the text. To sum up, the situation is that the Commission is keeping this issue under review and maintaining such pressure as it is capable of bringing to bear on the situation.
Commissioner, the people whom the European Union calls human rights activists are nothing more than agents of the United States of America, as proven in the Cuban courts. In addition, the Americans themselves have admitted that they are offering them several tens of millions of dollars to set up internal opposition in Cuba. Indeed, which country would not protect itself from outside plotting?
In all events, I should like your comments, Commissioner, on the action by Mr Cason in Cuba and by his office. I should also like your comments on Mr Bush's message on 20 May, promising freedom to Cuba, and your comment on the fact that the United States have not punished the hijackers who forced aeroplanes to go to Cuba.
And, finally, what do you think about the detention by the United States of five Cuban patriots who have barely seen 80% of the bill of indictment, because it is supposed to be confidential?
. The issue under discussion here this evening is that of breaches - very fundamental breaches - of human rights in Cuba. Whatever issues you refer to, whether they can be established or not, they do not justify the breaches of human rights that have been identified and acknowledged. These include the executions of the three individuals in question following very short trials in circumstances which are generally regarded by the international community, and the Commission in particular, as being highly unsatisfactory.
As the author is not present, Question No 24 lapses.
Question No 25 by Ward Beysen (H-0315/03):
Subject: Parallel trade
Is the Commission aware of the continual threats to legal parallel trade in medicines inside the EU, a process which saves Member State governments and European patients millions of euros each year?
Has it considered using Article 82 as a legal basis for ensuring pharmaceutical manufacturers play by the single market rules?
. (IT) The honourable Member's question is not just undeniably of interest but is also extremely topical. The question is interesting in any case because the barriers to parallel trade in pharmaceutical products have for some time been a source of concern to the Commission, which has already prepared many cases for trial in this field in the past and continues do so now. In particular, a large number of cases are currently under investigation in the competition sector, at the request of both pharmaceutical laboratories and complainants. The matter is also, as I said, highly topical.
As you are aware, the Commission has two legal instruments under which it can take action: Articles 81 and 82. With regard to Article 81, just a few days ago, Mr Tizzano, the Advocate General of the Court of Justice, presented his conclusions on the Bayer case, relating to parallel trade in one of the company's products. I do not want to go into the details of this case or the conclusions of the Advocate General, which concern a matter of highly specific legal practice. The conclusions do not, however, endorse the lines taken by the Commission on the case. The Court's judgment will be issued in a few month's time but will not, in any case, compromise the Commission's other decisions on issues different from the matters addressed in the Bayer case, such as, for instance, the decision adopted by the Commission on 8 May 2001 on the dual pricing system employed by the company, Glaxo.
As far as Article 82 is concerned, the Commission is currently working along precisely these lines. That raises a number of new questions, especially with regard to the definition of markets and abusive practices. Moreover, last February, the Court of Justice received a preliminary question from the Greek Competition Committee, which is the Greek authority responsible for competition. This preliminary question seeks to establish to what extent the refusal by a pharmaceutical company in a dominant position to supply a wholesaler with a view to stopping parallel trade can be deemed to be abuse prohibited by Article 82 of the EC Treaty. The Commission will, as usual, be called upon to express its opinion to the Court in the coming weeks, but the Court is not due to issue its judgment for many months yet.
Mr President, I thank the Commissioner for his extensive response to what is indeed a very topical problem, which, as the Commissioner was right to emphasise, causes great concern.
In my view, Article 82 is indeed the only legal basis on which we can carry on, and I hope that more light will be shed on the situation within the foreseeable future, because major mergers within the medicines sector almost always lead to huge cuts in employment. Moreover, current practice is very detrimental to the consumer. I would therefore expect, as soon as possible, a more detailed answer to the question that was put before you.
. I subscribe to the importance that you attach to the subject, as well as to its urgency. I shall give you just a brief indication on where we are going.
As I said, our priority for the moment is to finalise our contribution to the Court of Justice in the Greek preliminary ruling request - this should be done by mid-June - concerning the treatment of approximately 30 cases pending before the Commission. I am sure you will understand that I cannot give precise dates. The assessment under Article 82 is ongoing. One way or the other you can expect the Commission to adopt its position - positive or negative - on the supply quota systems by the end of this year.
Mr President, Commissioner, ladies and gentlemen, in the pharmaceutical area, the Internet has meant that we have recently experienced a completely new development, in that medicinal products are being traded on the Internet throughout Europe. Nonetheless, we still have territorial restrictions applying to pharmacies. How do you envisage this area developing in the future?
. The whole problem posed by the increasing role of Internet trade exists for aspects related to the internal market and competition. It is a positive challenge for the authorities to take on, given the benefits that consumers can draw from the increasing use of the Internet, and also given the continuing need to ensure that whatever the technology adopted for the conduct of transactions, the key principles that support the Community's legal order should not be circumvented.
Thank you very much for your cooperation with Parliament this afternoon, Mr Monti. We will now move on to the 20 minutes of questions to Commissioner Reding.
Questions to Mrs Reding
Question No 26 by Bernd Posselt (H-0301/03):
Subject: Minority languages
How is the Commission preparing for EU enlargement in terms of the promotion of minority languages, and what part do linguistic minorities whose languages are majority languages in other Member States play in the discussions?
In reply to Mr Posselt, I would like to say that the definition of minority and regional languages used by the European Commission is that established by the Council of Europe in its European Charter for Regional or Minority Languages. What we mean by a regional or minority language is, and I quote, a language 'traditionally used within a given territory of a state by nationals of that state who form a group numerically smaller than the rest of the state's population, and different from the official language(s) of that state'. This definition therefore encompasses many languages that are minority languages in one country but majority languages in another.
As regards the promotion of minority and regional languages within the Union, the Commission finances the European Bureau for Lesser Used Languages as well as the Mercator research centres. Their 2003-2004 work programme includes measures to provide information on European policy in the areas in question to the future members of the Union. Meetings are held on this issue, such as the Bolzano Conference of 26 and 27 May on the topic 'Best practice in promoting linguistic diversity in an enlarged Europe'.
The European Bureau for Lesser Used Languages has also begun to work on the establishment in the new Member States of national committees representing linguistic minorities, along the lines of similar committees existing in the current 15 Member States of the Union. It must be said that the future members already have the same opportunities as the Fifteen as regards minority and regional languages, namely the funding of initiatives through the existing programmes. Some of the programmes involved - Socrates, Leonardo da Vinci - are also open to all of the candidate countries. Finally, the Euromosaic study on the production and reproduction of the minority language groups in the European Union will be extended to the new Member States.
The new Member States have also been invited to participate in public consultations that have been launched by the Commission as part of the preparations for an action plan for language diversity and learning, which will be presented to the Council and Parliament in July, in the context of the analysis of the new generation of Leonardo, Socrates and Youth programmes. All linguistic minorities, including those whose language is a majority language in other Member States of the enlarged Union, have been able to take part in these consultations.
Mr President, Commissioner, first of all I would like to express my thanks for your very detailed, very good and concrete response and put to you an additional question. I am not sure whether you will be able to give me an answer to it straightaway or perhaps only in writing, after this question time.
Member States are supporting minorities in the accession countries. For example, with the agreement of the countries concerned, Germany is giving support to the German minority in Poland and the German minority in the Czech Republic. There is now a rumour in these countries that at least part of this support by another Member State would be unlawful after accession to the European Union. I cannot really understand that and therefore wanted to specifically ask about it because this question is currently making people extremely worried. Can it be that the promotion of minority languages by other Member States is unlawful in the EU?
. (DE) Mr President, in this regard I can reassure Mr Posselt that the Union will not intervene in projects that, in accordance with the subsidiarity principle, fall within the competence of Member States. I am therefore at a complete loss to explain the origin of this discussion because if a Member State wants to help out another Member State or a third country in some way and wants to carry out cultural projects in this Member State, then this is a matter for the Member State and the Union should not interfere. On the contrary, I am happy for Member States to organise numerous cultural projects in their neighbouring countries.
I was very interested in the Commissioner's response and her definition of languages, which is well known in this House. I fully support the notion of providing financial assistance to minority and lesser-spoken languages, and like many colleagues I am familiar with the educational programmes and the work of the Bureau. As the Commissioner knows, respect for someone else's language, respect for that person and his or her culture and customs, helps support the integration of those communities.
In that vein, can I ask the Commissioner to at least consider, perhaps by means of a study or a survey, giving support for re-defining the definition and including other languages perhaps non-European in origin, but still spoken and understood by many people, languages understood across many EU states - Urdu, Hindi, Bengali and Tamil, to name but a few.
I realise that this is a significant suggestion, but my fear is that if we do not at least consider this, we will be sending a very divisive message to many ethnic minority communities at a key time of integration. In effect we will be saying that languages spoken by a few hundred people in some cases, and I agree with the support of those languages, are more important to the EU than others spoken by hundreds of thousands. I wonder whether the Commissioner would be prepared to consider that?
. In answer to the honourable Member, all Community action concerning languages is inclusive, not exclusive action. We have not clearly defined what the languages are because in the action programme which I am going to present in July this year we would like to outline all the languages spoken in the enlarged European Union. We will see if it is possible to include migration languages such as those you mentioned, Mr Evans. At any rate, they are not excluded by any of our texts.
Mr President, as regards the issue of language learning beyond the official languages, that is to say, the regional languages, minority languages and also the issue of migration languages which has just been raised, I believe that these areas should indeed be kept separate, with the official languages, regional and minority languages on the one side, and the migration languages on the other.
I would ask the Commissioner to share her opinion with us on this point, also with regard to the programme which was launched in connection with the European Year of Languages and which was very clearly defined. In my view, also given that the funding available is limited - the Commissioner needs far more resources for this area of activity than she is currently being provided with - some sort of prioritisation is essential.
. (DE) Mr President, the honourable Member is quite right, of course: we will never have enough money to do everything. However, during the European Year of Languages, we not only gave the official languages their say; we also facilitated the provision of funding for languages which are actually spoken in the territory, if that was what associations or citizens wanted. We must be vigilant in monitoring what is happening through our schools and in society in general. In our schools, it is inevitable that the mother tongue is the official language, the first language. I have always demanded that we should endeavour to teach two foreign languages in addition to the base language, and this is something that our heads of state and government have accepted. That is one point. The other point is respect for multiculturalism, for cultural diversity in our society, and I do believe that in some regions, languages spoken by migrants are also part of this cultural environment. That is the reality, and it must be taken into account when analyses are carried out and language diversity is subjected to academic study. Nonetheless, the priority, in my view, will continue to be supporting traditional languages and promoting multilingualism in our schools.
Question No 27 by Joan Vallvé (H-0306/03):
Subject: Violence at football grounds
The subject of violence at football grounds is addressed in the Council Decision of 25 April 2002 concerning security in connection with football matches with an international dimension (2002/348/JHA
In response to the question by Mr Vallvé, the Commission must point out that it does not give an opinion on issues that are outside its remit.
At present, the European Union does not have any direct competence as regards the organisation of sports events, or, at least, I should say that it does not yet have any such competences, as the Convention is currently looking at this issue.
In this respect, the European Court of Justice has on several occasions recalled that sporting bodies have a broad degree of autonomy as regards the way in which they organise their competitions.
As Mr Vallvé mentioned in his question, the European Union's official position on security at football matches has an international dimension and is set out in the Council Decision of 25 April 2002. This document does not contain any references to the subject raised in the question.
Mr President, I thank the Commissioner for her response and her analysis of the future of sport in the European Union. As you know, the Union is made up of nation states but also of multinational states.
In some of the latter, certain nations may have national teams, as is the case with Scotland and Wales. However, it is not the case with Catalonia. In future, we would like to see our national team participating in official competitions.
We therefore thank you for your response, Commissioner, and we believe that in future the European Union, in its bid to recognise the cultural identities that exist throughout Europe, will have to allow these cultures to express themselves through sport.
Mr President, Mr Vallvé is well aware of my love of the cultural diversity in the Union and the great wealth this diversity offers all Europeans. Naturally, Catalonia, with its language, its history and its wonderful culture, is part of this tradition of cultural diversity.
As far as sport is concerned, I am afraid I cannot say any more than I have just said because it is up to the sporting bodies, whose autonomy is recognised by the Union through the Court of Justice, to resolve the issues raised by Mr Vallvé.
While I do not have a photographer present like Mr Vallvé, I have a serious point to make about violence at football matches. Could the Commissioner tell me the latest position on the question of organised racist violence at football matches?
My own country, England, will shortly be playing a football match against a candidate country and risks being thrown out of the competition in question as a result of racism from its fans. While I know that this is the preserve of UEFA and not a matter directly for the Commission, I want to ask about the increase in racist violence at national and regional football matches, the fact that it is organised - often from the far right but not exclusively so - and whether the Commission would at least make a statement about this increase because, as the previous speaker said, sport is an expression of the culture and way of life of countries within the European Union. I am particularly worried about that expression from candidate countries where racism in football matches will be on the rise.
. The honourable Member is right. It is shocking to see how something which should be the expression of joy is distorted into the expression of rejecting other human beings. It is for this reason that, with the help of the European Parliament, the Commission has decided to make 2004 the European Year of Education through Sport.
We would like to discuss this phenomenon in schools, clubs and society at large, and to speak about the true values of sports, which are about fair play, about recognising the other, about people reaching out their hand, not clenching their fist.
I would like all Europeans - including Members of the European Parliament - to commit themselves during that year to getting that message across to young people in our Member States and in the enlarged Europe.
Mr President, I would like to thank the Commissioner for her response to Mr Vallvé. I would also like to voice my support for his request regarding national teams, although I did understand your message, Commissioner.
As regards cultural diversity, Parliament has adopted several resolutions, one of which I hold particularly dear: that of 1989, which recognises that the Catalan language has a somewhat special role among the minority languages and which called on the Commission to publish a number of fundamental texts in our language, Catalan.
My predecessor in this role, Mr Gorka Knörr, who is currently the Vice-President of the Basque Parliament - whom I am replacing for that reason - had raised the question of Basque. Why does Catalan enjoy minor status as a recognised language and why can Basque not have the same status?
Therefore, at the very moment when the Spanish authorities have shut down the only Basque newspaper, Egunkaria, I would like to ask you the reason for this difference in the status of Basque and Catalan.
Commissioner, this question is not supplementary to the question on violence at football grounds; it bears no relation to it.
Question No 28 by Theresa Zabell (H-0328/03):
Subject: Article on sport in the future Treaty
Can the Commission say what steps it has taken to ensure the inclusion of an article on sport in the future EU Treaty?
Reports concerning anti-doping measures in sport are more and more worrying and sportsmen are increasingly vulnerable. Can the Commission say what it knows about the new World Anti-Doping Code and what its opinion of it is?
There is sometimes good news even in politics, and I think that this is one example from the point of view at least of the work being carried out in the Convention. In fact, the inclusion of a Community competence in the field of sport is currently being considered by the Commission for its draft constitutional Treaty. Following the proposal by the Praesidium of the Convention to introduce such a competence under the areas of supporting actions, the Commission, through its representatives, Mr Barnier and Mr Vitorino, took the initiative of submitting a draft article to the Convention, to which my services and myself made a significant contribution.
The draft constitutional Treaty, as it currently stands, incorporates the principles of the Commission's draft and includes competence for sport in Part III, Chapter V of the Treaty, areas where the Union may take coordinating, supplementary or supporting action: education, vocational training, youth and sport. Sport is therefore added. In this article, paragraphs 1 and 2 are specifically dedicated to sport, and I am very happy with this proposal, as with this article, the Union encourages the educational and social functions of sport without harmonising the laws and regulations of the Member States. Therefore, this new article, if included at last in the final Treaty, would also provide the response to the previous questions.
The second part of the question relates to the new World Anti-Doping Code. As you know, the Commission welcomes all efforts to combat doping. However, there is no unique or miraculous solution that would enable us to resolve this problem. The World Anti-Doping Code will help to combat this scourge, but other measures are needed too.
The Code is a preventive instrument, targeted at high-level sport. Nonetheless, it is important to be aware that the fight against doping should also cover the amateur sector and encompass issues of prevention, education and research. The Commission wants to emphasise that the issues covered by the Code are not directly within its remit, but it is following these developments very closely and will continue to keep a close eye on them.
The Member States support the Code, and the Commission, which does not have an official position as this is an intergovernmental matter, is, instead, stepping up its efforts in the areas of education, prevention and legislation on sports foods. We have therefore established a form of complementarity: we help the Member States to reach agreement. Moreover - before the major meeting in Copenhagen on doping - a meeting of Sports Ministers was organised by the Commission in Brussels with a view to enabling Europe to speak with one voice. In these cases, however, it is the ministers who speak and not the Commission.
Thank you for your reply, Commissioner. I would like to congratulate you on the good work you have done, because I believe that introducing sport into the future European Union Treaty is very important. It seemed very difficult, but all indications are that it will be achieved.
I am reassured by the information you have given me, because I had seen certain proposals from international sporting organisations which really did not reassure me very much in terms of the inclusion of sport in the future Treaty, amongst other things, because, being rather difficult, we ran the risk of achieving nothing in the end.
With regard to combating doping, my feeling is that, since the World Anti-Doping Agency was created, there is almost less control in this area then there was before. I would like to hear the Commissioner's opinion on this and on whether she believes it is necessary to rather reinvigorate the fight against doping at European level and, if possible, at world level.
The honourable Member welcomes, as I do, the wisdom of the Convention members, who have actually included sport in the draft treaty, taking into consideration what the Union and Parliament have been saying on this subject for years. We have been talking about the social dimension and educational dimensions of sport for years. It is these dimensions which have been included in the draft treaty, not, I am glad to say, the excessive demands of certain sporting bodies. The wisdom of the Convention members has therefore prevailed over the demands of certain sporting organisations.
At this point I should like to thank all the sportsmen and sportswomen and all the sporting organisations, including the President of the International Olympic Committee, who have been helping us for years in our aim of getting this article included in the treaty. I should also like to thank the Convention members, the Members of the European Parliament and all the national politicians who have contributed to this effort.
As for the World Anti-Doping Agency, WADA, it poses a few small problems, since among other things it is not based on international law and, therefore, neither are its proposals. The Agency is a body under private law, which does not make things any easier.
As for controls, I do not know whether there are fewer now than before. Just about everybody tells me that there are too many, and that everyone is carrying out overlapping and contradictory controls, and that it would be better to concentrate them and to act logically and in accordance with Member States' laws.
Many problems still have to be sorted out before a final solution is achieved. A World Anti-Doping Agency code is not enough. We need a change in, or an adaptation of, Member States' laws. Imagine a situation in which a sportsman is given a two-year suspension and appeals before a national court, and it turns out that the law of that State is not in accordance with the World Anti-Doping Agency code. The sportsman would be acquitted and we would find ourselves in complete chaos, and with even more uncertainty than before.
I believe that we must decide, at last, to endeavour to strike a balance, to reform Member States' laws on doping and to obtain from the Union an assurance that it is committed to complementary action in the form of educational and preventive measures.
Mr President, I am pleased to hear that the Commissioner is taking action in this area and I offer her my congratulations. On the issue of doping, I have a very specific question: time and again, when doping cases occur, it is pointed out that the athletes were not clear about the content of the products. A fairly simple measure which could be adopted - although it is admittedly not absolutely watertight in its effect - is to identify doping products on the label, perhaps by including a red dot or a red line on the packaging, in order to draw specific attention to the content and the risks associated with doping. Could the Commissioner take steps in this direction?
. (DE) Mr President, Mr Ebner is right. We are responsible for the labelling of medicinal products. I have already spoken to my fellow-Commissioner Mr Byrne about ways in which we can label medicines in order to prevent such substances entering the body by chance - although as we know, something like that does not happen entirely by chance. However, we also know that it is not just medicinal products that are causing the problems, but also food additives, so this whole issue is fairly complex. However, if we want to control doping in Europe, we need a comprehensive list of the medicines and additives concerned, and this list must then be distributed - in collaboration with the sports associations - to the sportsmen and sportswomen themselves. Therefore I believe that providing information both to sports doctors and to athletes is extremely important.
I also want, however, to point out that we do not just have a problem with professional athletes. For example, we carried out a study on fitness centres which revealed that even teenagers - primarily young men between 15 and 17 years of age - are taking banned substances because they have seen the older ones doing so and because these substances are freely available in some of these fitness centres. We are clearly dealing with a public health issue here, and in this respect, I believe that more political action is needed than we have seen to date.
Mr President, Commissioner, I found out today that France has banned rugby. That is fine by me. However, my question is this: do you think that boxing is really a sport which should be encouraged, and do you think that boxing is especially conducive to the morals and ethical values of young people?
. (DE) Mr President, I do have my own favourite sports, and I must say that boxing is not one of them. Has France banned rugby? That is news to me. I need to check that and see why it has done so and what the underlying thinking was. As far as the rest is concerned - and this is the message to be sent out during the European Year of Education through Sport - I believe that sport is enjoyable; it brings people together, both as individuals and as nations, and it must seek solutions to social problems. It should not be a social problem itself.
Thank you very much for your cooperation, Commissioner.
Questions to Mrs Diamantopoulou
Question No 29 by Alexandros Alavanos (H-0293/03):
Subject: Implementation of Council Directive 1999/70/EC by Greece
Presidential Decree 81/2003 transposes Directive 1999/70/EC
Mr President, Greece has indeed transposed the directive and very recently notified the Commission of the implementing legislation. The Commission is currently in the process of evaluating the transposition and will take a decision following a careful examination of the dossier. However, it is perfectly clear that, under clause 5 of the directive, the Member States must establish a framework to prevent abuse arising from the use of successive fixed-term contracts.
The directive gives the Member States a number of options as regards the application of this clause. They must introduce at least one of the following measures: objective reasons justifying the renewal of fixed-term contracts, maximum total duration of the contracts and number of renewals. A first reading of the presidential decree shows that article 5 makes provision for the above and that it expressly stipulates that the renewal of fixed-term contracts of employment is allowed if justified by an objective reason and examples of objective reasons are given. Of course, the Member States themselves determine what is meant by the term 'objective reasons'. However, the measures introduced must be adequate measures to prevent abuse. For example, the argument that work in the public sector per se is an objective reason for unlimited successive fixed-term contracts is unacceptable. There must be objective grounds based on the nature of the object.
The Commission, as I said, intends to arrive at an evaluation of the transposition of the implementing legislation and to proceed to take any subsequent action required.
Mr President, I appreciate the Commissioner's reply and I understand her position, given that she herself is from Greece.
As she understood, the question does not concern the objective reasons and the implementation criteria, it concerns the scope. I have noted what she said about the public sector, but I should like to ask her: when does the Commission believe that it will have finished its evaluation of the scope of the directive and of what I consider to be the unacceptable exemptions being made for the public sector and certain industries?
There is legal chaos in Greece. We already have judgments from the courts of first instance in Patras and Larissa and from the court of appeal in Crete, which apply the directive and do not apply the presidential decree. I should like to ask the Commissioner if she could estimate when we shall have this opinion from the Commission.
What we are trying to do is to present it as quickly as possible. All I need say to you is that we received it about 10 days ago. There are legal procedures, but there are also internal committee procedures. I believe that we shall be able to present our evaluation before the summer.
Question No 30 by Paul Rübig (H-0302/03):
Subject: EU senior citizens' card
Today's senior citizens are active, dynamic and enjoy travelling - not only within their own country, but all over Europe. This makes the introduction of a European senior citizens' card useful and worthwhile. Such a card would allow the holder to pay the reduced rate for senior citizens for public amenities, museums and events etc. throughout the whole of Europe. This would not only support and encourage mobility, but would also increase general acceptance of the EU, and improve contact and understanding between individual Member States.
Does the Commission feel it is possible or necessary to introduce an EU-wide senior citizens' card?
Mr President, several years ago, in 1989, the Commission issued a recommendation which it addressed to the Member States concerning the introduction of the European over-60s senior citizens' card. The Commission's recommendation at the time concerned the possibility of access for senior citizens to all resources provided by decision of the Member States to their own senior citizens, from museums and cultural activities to free subsidised transport.
Of course, the technical obstacles to the introduction of this card proved to be quite considerable. To date three cost/benefit studies have been carried out, describing the systems which exist and the limitations to which they are subject, together with the obstacles which exist in numerous Member States. The final report from the last study was submitted to a contact group of representatives from the Member States for policies for senior citizens and to the association group of senior citizens' organisations.
No Member State and none of the pan-European senior citizens' organisations in this group, to which the final study was submitted, supported the idea of the card or the proposals contained in the report. Consequently, the Commission does not consider the introduction of a senior citizens' card in the European Union to be feasible.
Mr President, Commissioner, Mrs Flemming, ladies and gentlemen, the senior citizens' card really should also be a symbol of the tremendous purchasing power enjoyed by senior citizens in Europe. We are all aware of the current strikes about the pensions reform. I think that the best practice model would be appropriate here too. We should demonstrate which kind of best-practice reforms have achieved the target most effectively. I would therefore like to ask you this: does the Commission have any thoughts on how to promote pensioners' power as consumers in future through best practice and benchmarks?
Mr President, it is not easy to give an answer at this precise moment to the question of whether there are global policies to strengthen the intervention of the purchasing power of senior citizens. They are consumers. We know that there is a very large section of the European population who are pensioners and well-off pensioners. These people really do have mobility at European level and participate in consumption, but the question was very specific and concerned the need for a card. It is a nice idea. I agree with you that this sort of card would facilitate the mobility of pensioners even more, but an idea also has to be adopted by those who will be called on to apply it and by those who will be called on to enjoy its advantages. At this precise moment, we see that there is no inclination either on the part of the Member States or on the part of senior citizens' organisations. Obviously, if there is any movement, we too shall act accordingly for our part, but I do not think that the Commission has any possibility of acting at present.
Commissioner, age is the future for Europe and - I hope for you all - it is your own future too. I have already reached it: I am already seventy years of age. I am also very proud that the European Union, in Article 13 of the Treaty of Amsterdam, has the only constitution in the world to include a ban on discrimination on grounds of age. Yet this is no longer provided for in the Convention's draft. My question to you is this: do you see any possibility of bringing influence to bear, even at this stage, so that this unique ban on discrimination which currently exists in Europe can be included in the new constitution as well?
Both the text presented this precise moment to the Convention and the Charter of Fundamental Rights retain the wording concerning the issue of discrimination based on age intact. It is precisely the same wording which we had in article 13. It has not changed. It is an element of the Charter of Fundamental Rights and it refers to age, race, religion and sex. There has been no change to the sectors to which the area of discrimination refers.
Question No 31 by Michl Ebner (H-0304/03):
Subject: Youth unemployment
Youth unemployment is a phenomenon deserving of serious attention and is indeed dealt with accordingly in the European Union; even greater significance will, however, need to be attached to it as a result of the accession of ten new countries as part of enlargement to the East. The Member States will in future be confronted with an influx of young people seeking work from the new Member States which will boost their own rates of unemployment.
Is the EU equipped to cope with this imminent surge of arrivals? Have specific projects already been drawn up? What kind of assistance is the Commission providing and what objectives is it pursuing?
Naturally the European Commission has analysed the prospects and specific problems concerning youth unemployment in enlarged Europe.
The first point concerns the fear of waves of immigrants. Usually, it is the youngest workers who move. Studies which we have carried out show that mobility from the 10 future Member States to the present European Union of the 15 will be relatively limited. It is estimated that there will be an outbreak in the first years, which will reach 250 000 people per annum, half of whom will be manpower, but that this mobility of manpower will start to decline towards the end of the decade to fewer than 100 000 people.
Of course, these studies always have a significant number of forecasts. However, they are fairly convincing if you think that they have taken account of all the prevailing conditions in each of the Member States.
Similarly, previous experience of enlargement in Europe and studies into the phenomenon of immigration suggest that young migrant workers from the new Member States will tend to migrate towards the wealthier areas of their own countries, to large towns where unemployment rates are relatively lower and there are relatively good prospects of finding work. Young people in these countries tend to opt first for their own towns and their own areas which are better developed, rather than choosing to go to another country. So much for the study of the phenomenon of immigration flows.
The second point concerns transitional arrangements for the free movement of workers decided at European level. As you know, there is an agreement on the free movement of workers during the first two years. Following accession, each Member State can decide on free movement, but it can also postpone it for five years. This is the 5 + 2 rule.
The third point concerns the strategy on employment, the application of policies in which the European Union has an added value. Here we must say that there has been cooperation here for three years between the European Commission and each of the candidate Member States, where essentially we are trying to support the creation of individualised action plans to combat unemployment. Considerable efforts are being made to include reducing the drop-out rate from school, which is a serious problem in many of these countries, and to prepare them so that, with the new generation of Structural Funds, there will be optimum investment in human resources.
Thus, I repeat that my reply includes three basic categories of issues. Immigration flows and the study of the phenomenon with possible forecasts. The second is the institutional framework as configured at European level and the third is the application of policies on employment.
Mr President, Commissioner, I would like the latter part of your informative comments to be given added depth, especially with regard to the use of the Structural Funds in the field of education. You specifically raised the issue of school drop-outs. I think it would be very important for the European Union to focus especially on education and training, so that young people in the accession countries have a chance to benefit from suitable job opportunities in their own countries. It would also be important in psychological terms, in terms of the basic attitude in these countries, for young people to see that they have a chance in Europe and that Europe guarantees them this chance. For this reason, I am wondering whether it is possible, in terms of funding, to launch special measures via the Structural Funds.
Mr Ebner, at this stage, a first round of discussions is being held for the next generation of the Structural Funds. The discussion also relates to which areas funding from European resources should be directed at and to the priorities of the sectors which have to be financed. There is broad agreement that high priority needs to be given to human resources. Without significant investment in human resources, there will be a problem with the take-up of funds, even for the projects, even for business support. Thus, the discussion is being directed to a large extent towards the fact that the candidate countries, as they are already doing, will have to prepare those structures with which they will be able to fund the employment strategy, to fund the infrastructures of their education systems and the reforms needed, all of which are very important to their development. It is not my feeling that, with the agreement that already exists, significant resources will be safeguarded for the new countries.
As the Commissioner knows, she has made me a very happy man today, but hopefully she has made a lot of other people very happy too! I am talking about the work in the Luxembourg Council today and the Atypical Workers Directive, which has not passed further. That is genuinely very important for youth employment opportunities. Many young people and young students rely upon temporary work for employment in between term times and they will therefore be as happy as I am at the lack of progress today.
My question to the Commissioner is really will she consider - and I am only asking her to consider, not to commit herself - saying a final goodbye, rather than au revoir, to this directive? If so, she will not only make me happier, but a lot of young people happier too.
. Mr Bushill-Matthews, would you accept the title of 'charming provocateur'?
It is true that today we were not greatly successful. However, as you know, the directive for temporary agency workers is a very difficult and complicated one. The central concept of this directive is to strike a balance between flexibility and security.
I am not at all ready to say adieu. As I said in my press conference today it is an au revoir, not a 'goodbye'. Therefore you can expect a new phase with negotiations on this directive.
Mr President, I should like to enter this very interesting debate and state that I agree with the answers the Commissioner has given. Nevertheless, I believe that the problem of unemployment amongst young people in Europe is almost a red herring since, if we are able to increase Europe's economic growth, we will be providing employment and we will need many young people. Consequently, the young people from the countries now joining the Union, who will be able to compete on the labour market of the current fifteen, are an asset and not a problem. There could certainly be a problem in the countries they leave behind. To put it briefly: economic growth plays a crucial role in a country's capacity to absorb young people and this growth and economic development must be of concern to everyone. Young immigrants are always an asset. Mr Bushill-Matthews is well aware that the contribution made by young Portuguese people and Portuguese immigrants has been crucial to the great prosperity that his country, Luxembourg, now enjoys.
I totally agree with you, I only need give you a few figures. In order to achieve the objective of full employment in 2010, we need to create 22 million jobs for the 25 new countries, so that we arrive at unemployment throughout Europe in the order of 3.5% - 4%. Is this feasible? As you quite rightly said, provided growth rates are achieved and the agreed reforms are applied, we have statistics from the past to show that we created 5 million jobs in the 15 countries alone over a four-year period. Thus a combination of growth and reform can indeed give the desired result.
My second comment is that obviously the problem is in the countries from which immigrants come. We have the brain drain phenomenon, the fact that these countries are losing human resources at their most dynamic age, the cleverest, most spirited people, and it is very important for these countries to keep their human resources, which is also why our approach, especially with the Structural Funds, is to invest in human resources, especially at these ages.
Question No 32 by Roy Perry (H-0316/03):
Subject: Misapplication of the Acquired Rights Directive with respect to British lecturers
The United Kingdom has stated by way of a letter to the Commission that it is removed from the field of application of Article 3(2) of the Acquired Rights Directive 77/187/EEC
. I can assure you that the Commission is fully aware of the importance and seriousness of the issues at stake in relation to the complaint concerning the presumed wrong application of Directive 77/187/EEC following the transfer of colleges of further education in England and Wales to the private sector in the 1990s.
Indeed, this has led to continuous correspondence with the Commission services since 1996. The honourable Member is probably aware of the fact that the Commission's legal analysis differs from that of the complainants. According to our information, the United Kingdom has now correctly transposed Directive 77/187/EEC into national legislation. Accordingly, disputes concerning incorrect application are, in principle, a matter for the national courts. Therefore the Commission services have stressed on several occasions over the years that the national courts constitute the appropriate legal framework for dealing with the issues raised in the case concerned.
It should be recalled in this respect that the complainants have indeed addressed the national courts but without success.
As far as the legally binding nature of collective agreements in the United Kingdom is concerned, I would like to point out that this is also a matter of interpretation of English law, often requiring a factual appreciation. The directive and, in particular Article 3(2), does not oblige a Member State to change the legal nature of collective agreements. Furthermore, even if, generally speaking, collective agreements are not legally binding in the United Kingdom, nothing prevents them from being legally binding if they are incorporated into an employment contract, thereby becoming part of the contractual terms.
Whether or not this is the case is often a complex issue requiring a factual appreciation. Contrary to the conclusion reached by the Employment Appeal Tribunal in the complainants' case, a recent judgment concerned such a binding collective agreement applicable in the National Health Service. In its judgment, the European Court of Justice explicitly acknowledged that it is for the national courts to determine, if necessary, whether benefits arising from a collective agreement bind the transfer and thus also bind the transferee under Article 3(2).
Accordingly, a non-enforceable collective agreement before the transfer will continue to remain non-enforceable after the transfer.
I am grateful to you for allowing this question to be taken. I hear with interest what the Commissioner has to say, but she will know very well that there is no comfort in that response for many lecturers in the United Kingdom who assumed that they were going to be guaranteed the rights they had in their previous employment. They thought that under the Acquired Rights Directive they had some hope of protection of their rights. The result has been that those who chose to use those rights have seen ten years of pay freeze, ten years of a freeze on any chance of career promotion, and removal of pension rights.
Will the Commissioner say this afternoon whether she thinks they are right in concluding that the acquired rights directive - which they thought would give them protection - has been a totally worthless piece of European legislation?
. As you very well know, there are two different issues: first, the transposition of the directive and how we evaluate this transposition and, second, implementation. There have been thousands of pages of correspondence on this matter over many years. As far as the transposition is concerned, there is now a legal decision according to which this transposition is acceptable, and there is no problem with the government of the United Kingdom.
On the second problem, implementation, it is for the national courts to decide whether it is implemented correctly or not, and there is a decision of the national courts, so the Commission cannot go further.
I am grateful for what the Commissioner says in terms of compliance by the British Government. I have myself been approached on similar cases, particularly in relation to the exclusion of pension rights from being fully protected under the Acquired Rights Directive, as in the case of a company in Boreham Wood in my constituency. I wonder if the Commissioner, looking forward, might learn some lessons from the case raised by my colleague and myself in terms of future reviews of the directive even if further action under the current rules appears not to be possible.
. No, there is nothing in the pipeline concerning the changes in this Directive.
Thank you very much, Mrs Diamantopoulou.
As the time allotted to questions to the Commission has elapsed, Questions Nos 33 to 55 will be replied to in writing.
Mr President, ladies and gentlemen, with your permission, I should like, first of all, to thank the President, Mr Pat Cox, for his kind invitation, for the quality of the welcome that has been given to my delegation and to me personally, and for the words which he has kindly spoken about me and about the Algerian people, which demonstrate the strong links which unite us with the people of Europe.
Mr President, ladies and gentlemen, I am speaking to you at a time when the people of Algeria are still seeking to eradicate the consequences of the disastrous earthquake which has plunged them into mourning, to heal the wounds and the traumas caused by this catastrophe and to rebuild the ruins and to restore life to the towns and villages which were destroyed. I am most anxious to express our profound gratitude for the gestures of solidarity and sympathy which the European Parliament made to us, and for the assistance of all kinds which was immediately sent to the disaster area by the countries of Europe.
This spontaneous show of solidarity has been a great comfort to the people of Algeria, and I should like, on their behalf, on behalf of the families that have been so sorely tried, to express once again our feelings of intense gratitude to all those who have been at our side throughout this cruel affliction.
Mr President, on 22 April 2002 at Valencia, in Spain, Algeria and the European Union, by solemnly signing their Association Agreement, set the seal on a new and sustainable relationship for a future of solidarity and cooperation.
This agreement represents a genuine economic anchor binding Algeria to the European Community, and it is an illustration of our consistent desire - a desire which is shared by our European partners - to base our relationship on the essential values of mutual respect, shared prosperity and friendship.
The undertaking that we gave together on that occasion opens up broad prospects for intensifying the political dialogue between Algeria and the European Union, in the interests of a global partnership which we are hoping will be in line with our expectations.
Was it not an omen that the Treaty of Rome was signed by a France which had full and entire sovereignty over an Algeria which was already into its third year of the war of national liberation and which was nevertheless still divided into three French départements? Was there, at that time, a single signatory State to the Treaty of Rome which had the good taste and presence of mind to express reservations in favour of our country which was occupied and struggling to gain national liberty?
This undertaking is in line with my country's consistent attitude in favour of privileged cooperation with Europe, as is demonstrated by the gamble taken by Algeria in making Europe, right from the beginning of the seventies, its major energy market. Algeria committed itself very early on in that respect, via the construction of gas pipelines through Italy and Spain, to the path of long-term cooperation with Europe, thereby giving an expression to a fundamental act of faith in European integration and in future prospects for cooperation with the European continent.
All this goes to show the importance that my country has always attached to the promotion of political dialogue and an economic partnership with the European Union, and I can only say how much I welcome the fact that the signing of our Association Agreement has strengthened our conviction.
Traditionally, we have held regular political consultations with the European Union, a lively and constructive dialogue involving the exchange of many delegations of political parties and members of parliament, who have helped to introduce a climate of understanding into our relationship as a result of a mutual desire to know one another better in order to be better able to cooperate.
Mr President, in this troubled time for international relations, the Euro-Mediterranean region is facing major challenges of different kinds, which are in danger of aggravating the instability factors and the fracture lines between the two shores of the Mediterranean Sea. Europe's southern Mediterranean coast is the soft underbelly of Europe, as an eminent leader of the twentieth century once said. It was precisely in order to address this situation and to arm ourselves in advance against these dangers that, together, seven years ago now, we launched the pioneering Barcelona process, with which all the countries surrounding the Mediterranean were to associate themselves.
For Algeria, such a process remains a key reference framework, as well as an essential forum for political dialogue and cooperation, and also an instrument which is relevant to the promotion of stability and security throughout the whole of the Mediterranean basin. By its objectives, and by the actions which it envisaged, it gave rise to great hopes among the peoples on the southern shore of the Mediterranean basin.
Today those hopes assume even greater significance at a time when the enlargement of the European Union towards Eastern Europe is in danger of diverting the attention of European countries away from the south towards the east, thereby displacing the real centre of interest of the Barcelona process.
For my part, I remain convinced that the enlargement of Europe ought to be a source of precious political inspiration, enabling us to imagine innovative concepts of cooperation between Europe and the countries south of the Mediterranean, and calming legitimate fears of the risk of Europe's distancing itself from its neighbours to the south. It is all a question of balance, and I am sure that the European Union will be able to reconcile its various demands which, let us not forget, also influence the stability and the security of the continent of Europe.
Is it not true to say that, twice in its history, my country has found itself, all too unwillingly, involved in two world wars which had Europe as their principal theatre of action, and that, ever since Sedan, Algeria has taken part in all France's wars? The Euro-Mediterranean project into which we have launched ourselves without hesitation implies, on the part of everyone, a total commitment to the implementation of the objectives set out in the Barcelona Declaration. In this context, our action must take into account the interests of all the partners involved, and must respond to our many and varied concerns. Consequently, it must be global, balanced and multi-dimensional.
Mr President, the emergence of the new context of globalisation had allowed us to hope that growth and development would occur at the same rate. The countries of the South agreed to many sacrifices, often under duress, in order to be a part of this development of the world economy, and adapting to this new situation has often involved painful adjustments and given rise to burdensome social repercussions.
It has to be admitted now that the promised prospects have, so far, become a reality only in the wealthy countries. The split between rich and poor countries is becoming increasingly wide. It is currently a source of deprivation, a source of violence and a source of intolerance, accompanied by other social scourges such as rural exodus and population migration.
As part of the creation of the Euro-Mediterranean Free Trade Area, we are obliged to implement, within relatively short time limits, far-reaching changes to our economic and social system. That represents an enormous challenge and involves huge upheavals in our social and economic structures.
We cannot hope to succeed in making these changes unless the Association Agreement allows the Algerian economy, which is already stretched as a result of the reforms that have been carried out over the past decade, to acquire the means to become integrated, gradually and harmoniously, into the world economy, and to acquire the added value which will give it full credibility, particularly from the point of view of increasing the flow of European investment.
Despite the difficulties which I have just mentioned, Algeria has launched a huge programme to boost the economy, and has provided funding in the form of USD 7 billion over a period of four years.
This is barely enough, in view of the size of the reforms underway. The support of the European Union is absolutely essential at this particular stage, especially in the form of a sustained commitment to keep investments flowing.
I am afraid that the financial support measures allotted to the Euro-Mediterranean partnership as part of the MEDA programme fall well short of expressed expectations. An example is the budgetary appropriations allocated to Algeria for the first and, in particular, the second tranches of the MEDA bilateral programme.
Mr President, the last 12 years have been an appalling nightmare for the Algerian people, who, while suffering the violence of a particularly cruel form of terrorism, have also had to cope with natural disasters, with droughts lasting several years, with floods, and with several earthquakes, the latest of which has just devastated the area around Algiers. Although international solidarity was spontaneously and generously shown on the occasion of the last two natural disasters, the people of Algeria have, by contrast, had to live with the feeling that they had been abandoned to their fate during the whole of the time that they were subjected to the extortion, destruction and massacres perpetrated by terrorists who - most cruelly of all - claimed to be motivated by religion. The developed world has taken a long time to understand the threat posed by this phenomenon, which has usurped the mantle of ideological respectability and used democracy as a means of persuading European opinion that it has the right to destroy Algerian society.
These terrorist organisations have even found asylum and freedom to act in certain capital cities of Europe, where the massacres in Algeria were still giving rise to questions and doubts which showed a total ignorance of the internal situation of the country and of the threat that it represented to the rest of the world. It was only after the events of 11 September 2001 in the United States that the world's perception changed and it became possible to envisage terrorism as an international scourge against which it would be necessary to engage in a merciless battle on a worldwide scale. I think I can say that, at that moment, the situation in Algeria became better understood and the sacrifices borne by the Algerian people were at last fully appreciated.
Terrorism is a threat to the very foundations of civilised human society. As a matter of urgency we must put an end, finally, to this nihilistic culture of terrorism. However, it is even more important to mount a thorough campaign not only against the manifestations of terrorism, but above all against its causes, its roots, and everything that gives it sustenance. This world will never build anything solid or lasting unless it bears this objective firmly in mind as a major priority. However, deprivation engenders violence, and unless you wage war on poverty, poverty will wage war on you. In that case we shall never fully enjoy the happiness of a peaceful and secure world.
After 12 years of struggle, the security situation in our country has improved considerably, but it still requires the measures of vigilance and protection made necessary by the isolated acts of violence which occur from time to time. The policy of civil concord and national reconciliation which I introduced as soon as I took office has made a very significant contribution towards calming social tensions, and has reduced terrorist violence to its lowest ever level. Today, that violence no longer constitutes an obstacle to the resumption of economic activity and growth, or to national or foreign investment.
In the same way, political life has come into its own again, and last year saw several important steps regarding the organisation of legislative elections and the holding of local elections - both of which showed crystal-clear and total transparency - and the constitutional amendment which enabled Amazigh to be elevated to the status of a national language. Our willingness to create a state subject to the Rule of Law, which respects the rules of democracy and which respects political pluralism, has once again been reinforced by these democratic advances.
The Algerian Government remains convinced that the deepening of the democratic process and the acceleration of economic and social reforms will allow the emergence and the strengthening of a civil society which is capable of making its contribution to the progress of Algerian society, while respecting the rights and the duties of each individual. In this context, the overall approach of the Government tends to give automatic preference to dialogue and consultation and to make them not only the instrument of political and social regulation but also a powerful factor in promoting vital political and social consensus.
In this dialogue-centred approach, economic and social problems, and the numerous social claims which form the corollary to those problems, assume a special place because of the enormous constraints burdening a national economy which finds itself in the process of changing and of opening up to the demands of the market economy. It is by no means easy to evolve from a planned economy into a liberal economy, any more than it is easy to evolve from political dirigisme to democratic openness. What is more, the market economy, like democracy, originates from a culture which cannot be imposed.
At another level, the consolidation of a State subject to the rule of law also comes about through a commitment to reform education, the structures of the State, and the justice system. In this context, the revision of the penal code and of the penal-procedure code which Algeria has started work on is intended to provide more guarantees regarding the independence of the judiciary and the freedom of the press, to which we remain fundamentally committed, seeking in this way to reinforce the ethics of the associated professions.
In our countries, too much 'state' is an aberration. The decline of the state, however, leads to catastrophe and anarchy.
The issue of human rights is one of our main concerns. It is included in the steps that we are taking to consolidate a State subject to the rule of law. We are aware of our imperfections in this area, but we all know that in any society respect for human rights requires a long apprenticeship which leads to a true human-rights culture. We are seriously committed to that, and we are persevering in our commitment. The creation of the National Consultative Committee for the Promotion and Protection of Human Rights is a response to this major concern, and demonstrates our willingness to move forward in this area.
The Association Agreement which now links us to the European Community will enable us to multiply our contacts and exchanges with European countries, and I am convinced that this will lead us towards a strengthening of the democratic tendencies in our own country, and towards a greater openness towards the human-rights culture.
Mr President, ladies and gentlemen, is this the place, is this the time? I believe that it is, and I do so in good faith. It is therefore with painful emotion that I again refer to the memory of the victims of the crisis that our country has experienced, assuring their families, as I stand before you here, of the compassion that all Algerian people feel towards them in their pain. The international community has also shown its sympathy and compassion towards them.
Immediately after the dreadful earthquake which shook several provinces, or wilayas, of the country, I asked the Algerian authorities to mobilise all civil and military resources without delay to cope with this national disaster.
The very next day, the Council of Ministers passed the necessary emergency decisions, which the Government immediately implemented. Thus the People's National Army, the Security Corps, the civil defence authorities, the medical and paramedical services, Sonelgaz, the Algerian water authority and the other major public services, with an acute sense of duty, mobilised all their available human and material resources and united their efforts in order to cope with the crisis and with the tragic situation with which the country was suddenly faced.
As I speak to you here today I should like to express my gratitude, in particular, for the tremendous upsurge of national solidarity which emerged spontaneously throughout the country on the part of all our citizens, and in particular our young people, who were so keen to bring to their brothers in distress the support of the whole nation.
I also wish to emphasise how great has been the international solidarity, which shows the esteem in which Algeria is held today and the respect which is felt for the Algerian people. All the countries, large and small, rich and less rich, to whom I now express my gratitude, in addition to the telephone calls and the messages of condolence and sympathy sent to me, have expressed their willingness to provide any material aid which our country needs, and have been anxious to show their sincere and brotherly solidarity in the form of practical gestures, which the entire Algerian population particularly appreciates.
In this respect I should like to pay particular homage to all those specialist rescue teams, from countries which are our brothers and our friends, who, alongside the People's National Army, the civil defence authorities and the Algerian medical teams, have done a splendid and remarkable job of work and have provided us with assistance which is greatly appreciated in these difficult times. This extraordinary chain of national and international solidarity has been remarkably well supported by the great majority of the media who have done everything possible to provide, in this case, a real public service, making their communication and broadcasting resources available to the families of the victims.
In these sad circumstances I must emphasise that the state has done its duty, the government has assumed its responsibilities, the public institutions and services have played their part and the civilian and military agents of the state, the local authorities and the public establishments and enterprises have done what was required of them. I have personally been at pains to supervise personally the smooth running of operations to assist the victims and the implementation of measures of all kinds adopted in this field, and to verify that all the institutions in the country are remaining mobilised for this purpose.
Finally, I should like to turn my thoughts to the people who have suffered, and who have met this terrible ordeal with exemplary courage and dignity, and I should like to say to them, speaking from this House with you as witnesses, that we shall take it upon ourselves to reconstruct the areas affected by the earthquake. The Algerian people have demonstrated, yet again, that solidarity to them is not an empty word, and that they will find in themselves the strength and the capacity to overcome this new ordeal.
Mr President, ladies and gentlemen, facing Europe, the African continent is seeking a way of escaping from its under-developed position and, like the European continent, it is trying to achieve unity through better coordination of its efforts and better use of its resources. This ambitious undertaking is intended to be based on a vast economic programme which is currently known by the name of NEPAD, and which the leaders of Africa have once again presented to the Heads of State of the G8 countries at their meeting in Évian. I raise this question because I know the interest that Europeans show in everything that relates to Africa and the sympathy that they have always shown towards the efforts of Africans to participate in world development.
In Africa, development, which has been called the 'new name of peace', has for a long time now been more familiar with the inhibiting burdens of selfishness than with the generous outbursts of a dynamic concept of interdependence between nations.
The so-called 'lost decades' for developing countries have been followed by more of the same, and the spectres of poverty, famine and pandemic diseases constantly reappear in Africa.
The countries of Africa have learned much from their failures and their mistakes, in their economic and social choices and in the implementation of particularly restrictive structural adaptation programmes. It is thus having come to the end of a path rich in lessons that we find ourselves contemplating the possibility of effective African integration, conceived as a long-term, complex and multi-dimensional undertaking and supported by the cooperation of the world outside. It is a possibility because Africa has courageously brought about a revolution in attitudes in order to ensure a future of democracy, peace and prosperity. The decision taken at the Algiers Summit of the Organisation of African Unity, establishing an African doctrine for the disqualification and rejection of anti-constitutional changes in political regimes, was a historic decision, marking an important stage in Africa's development. In the same spirit, the New Partnership for Africa's Development (now known as NEPAD) defines new methods of operation, based on specifically African efforts characterised by responsibility and solidarity, such as Peer Review, which is a system whereby each African Head of State voluntarily submits his internal actions to the calm and rigorous assessment of his peers. For its part, the institutional architecture of the African Union includes provisions intended to ensure that the nature and democratic operation of national governments are equipped to deal with any attacks and attempts to pervert them, so that joint African action is in line with rules which no one is allowed to infringe.
In this context, it is of the utmost importance that we should really turn globalisation into an opportunity for the development of the countries of the South, by the encouragement of new forms of partnership, capable of unleashing the dynamics of sustainable growth and development. From this point of view, it must be possible for globalisation, which takes the form of a remarkable contraction in space and time, to become more human and more democratic, because unless the equal participation of all the actors in the great movements of contemporary history is encouraged, globalisation will intrinsically involve the risk of giving free rein to violent forces hostile to the cohesion of national societies and of international society.
The tragic events of 11 September 2001, which brought the horror to its climax, demonstrate the truth that, in the world of today and tomorrow, there can be no sanctuary of security and prosperity in an environment of vulnerability, disorder and destitution.
When international debate covers up legitimate concerns in order to sanction the status quo, when the logic of power relationships carries more weight than mutual understanding, when the voice of reason is stifled or ignored on the international scene, extremists will find an inexhaustible source of nourishment in the injustices, disappointments and frustrations that people experience in their daily lives.
Fundamentally, the response to the phenomena of violence lies in the proper management of international relationships and the promotion of human rights, in their indivisibility and universality at worldwide level. This presupposes that the international community will abandon its former practices and open itself up to new horizons, in the search for a better-quality destiny for the human race. It also presupposes that Africa will receive its fair share of the benefits of the growth of the world economy, and will become a centre of attraction for the flows of capital and technologies in which it is so cruelly lacking, so that it can assume primary responsibility for its own development and contribute to the greater equilibrium of the emerging international community.
We should like to believe that the meeting in Évian has amplified this message and that the G8 countries have confirmed their faith in the recovery of Africa and renewed their determination to give it all their support in the best-understood interests of everyone.
Algeria is one of the African countries which founded NEPAD, and its activities on the African political scene reflect the major role that it plays in accepting responsibility for and solving the problems which arise in our continent.
A new dynamic is emerging in Africa, whether it is concerned with settling conflicts, deepening the democratic process, improving governance, strengthening institutional capacities or being more ready to accept responsibility for the human dimension of development.
On a smaller scale, we are working with our other partners in North Africa to give substance to the Arab Maghreb Union, of which Algeria currently holds the presidency. I personally have faith in the future of the AMU. I have taken on the task of remodelling it on sound and secure foundations. I have not given up hope of being able, soon, to convene an AMU summit, which will enable us to re-launch sub-regional cooperation. Algeria remains attached to this objective, which cannot be made conditional upon the settlement of the Western Sahara question, which is an issue that requires, in the last analysis, the application of international legality and the implementation of the United Nations settlement plan, to which we are continuing to lend our support. The role of the UN remains central here, as does the holding of the absolutely essential referendum on self-determination.
Recent developments in the Middle East, a region which is so sensitive and which has suffered so much, constitute a forceful challenge to all of us, because of the serious threat that they represent to stability and security in the region and to peace in the world.
Deprived of their most basic rights, the people of Palestine continue to suffer the horrors of a brutal occupation which has lasted too long, and they are paying a heavy toll faced with Israel's intransigence and its systematic stubbornness in opposing any peace initiative, the latest of which, the 'roadmap', has given rise to no less than fourteen major reservations from Israel, which completely destroy the - albeit very modest - substance of the plan.
It is high time that the international community and, in particular, the United Nations Security Council, pulled itself together and acceded to the legitimate claim of the Palestinian people finally to have their own independent State, ... (Applause) ... in the context of respect for the rights of all the peoples of the region to live in peace and security. We hope that the unacceptable intransigence and repeated demands of Israel will not result in the failure of this latest attempt at a settlement represented by the 'roadmap' of the Quartet, despite the somewhat diffident nature of its content.
It is also time that those Syrian and Lebanese territories that are still under Israeli occupation were evacuated and returned to their legitimate rulers.
The situation in Iraq is also a source of great concern in the Arab world. On this issue, Algeria remains in favour of the strict observance of law and of international legality. It now believes that the political stabilisation of Iraq will be achieved by re-establishing the sovereignty of the country, ... (Applause) ... and that the international community, represented by the United Nations, must be effectively involved in any process of political rehabilitation and reconstruction in Iraq.
(Applause)
Mr President, ladies and gentlemen, I have tried to paint you a picture of the situation in Algeria and of certain other issues, both internal and international, which are a source of concern to us. I have tried to promote a better understanding of the situation in Algeria, a situation which Members of the European Parliament can always appreciate for themselves by coming to visit our country, where they are always welcome and where we shall be happy to receive them and very happy to listen to their comments and above all to their advice. These exchanges, which are based on mutual confidence as well as an already established friendship, are more essential than ever now that we are linked by an Association Agreement which strengthens our solidarity.
Mr President, ladies and gentlemen, allow me once again to thank you for the welcome that you have given to my delegation and to me, and for having been willing to give your attention to what I have to say.
From this platform I say, with your permission, that my country too is made either to succeed or to learn from its misfortunes. One day soon, in a national upsurge of reconciliation between Algerians, the fields of hope will be green again, and the orchards will once more be covered in blossom. The winds of adversity and of national discord will be conquered, without a doubt, by the grace of God and thanks to the tenacity of the Algerian people, tempered like steel by suffering, and, in an increasingly interdependent and mutually supportive world, thanks to the help and the support of the international community.
(Loud applause)
President Bouteflika, I should like to thank you for your official visit to the European Parliament, a visit, as I have already emphasised, without equal and therefore a first. I should like to thank you for your fascinating speech which has touched us all and to which we have listened with a great deal of interest.
Ladies and gentlemen, the formal sitting is closed.
The next item is the recommendation for second reading (A5-0154/2003), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council regulation on transboundary movements of genetically-modified organisms [15546/1/2002 C5-0081/2003 2002/0046(COD)] [Rapporteur: Mr Sjöstedt].
. (SV) Thank you, Mr President. When the Cartagena Protocol was successfully negotiated in 2000, this was a significant success for the European Union. It was also a success for all those of us who want free trade to be conducted in the context of environmental concern and respect for consumers. The protocol clarifies the conditions for global trade involving genetically-modified products. To date, 49 countries have ratified the protocol. It is only necessary for one country to ratify the protocol for it to come into force.
The draft law we are now to debate lays down EU rules for the export of genetically-modified organisms. In adopting these rules, the European Union fulfils the requirements laid down in the Cartagena Protocol. These new rules are coming at precisely the right time, and they may perhaps also serve as a model and inspiration for states that are working on their regulations right now. Compared with the proposal tabled by the Commission, the rules we are to adopt tomorrow are a little stricter and clearer. They are more in line with what is laid down in the protocol and, in certain areas, go still further.
In Parliament, we have focused on tightening up the proposal in certain key areas. We have made sure that rules and definitions shall not be looser than what is laid down by the protocol and that express approval by the country of import shall always be required before the export takes place. The draft law now makes this crystal-clear, explaining that the absence of a response from the country of import may never be viewed as 'silent consent'. The legislation of the country of import must always be respected. The proposal makes it clear that we must not export anything from the EU that is not permitted within the EU and that there must be considerable transparency, with the public being given information about the export taking place. The proposal also makes it plain that responsibilities must be clearly distributed so that it is the actual exporter who gives notice of the export.
Overall, the text we are now to adopt means that the European Parliament has obtained a hearing for approximately 80% of what we wanted to get through at first reading. We have also discussed this proposal with the Council of Ministers. COREPER has already adopted the text we are to adopt tomorrow. In this way, we can avoid conciliation, and the legislation will be ready when the protocol comes into force globally. That has been possible thanks to a significant consensus between the Council of Ministers and Parliament. There has also been a clear willingness to compromise and a shared desire on the part of the political groups to work quickly. This has happened following constructive cooperation with the shadow rapporteurs, whom I would thank, one and all. We have also had very close cooperation firstly with the Danish and then with the Greek Presidencies. They too deserve thanks, and the same applies to those with responsibility at the Commission's Environment Directorate-General, who have been of very great help.
By adopting these rules, we show that environmental considerations and respect for developing countries' legislation are key concepts for the EU's view of the global trade in genetically-modified products. There is a need to do this at the very time when the United States is pushing for issues of this kind to be resolved within the World Trade Organisation. We have recently seen examples of how this country has dumped genetically-modified food in countries that do not permit such food in their own national legislation. This shows very clearly how important it is for the EU to adopt rules right now that indicate a more responsible, credible and long-term approach to these complex and very controversial issues.
. (SV) Mr President, ladies and gentlemen, I wish to begin by thanking the rapporteur, Mr Sjöstedt, in Swedish, for his excellent work on this very complex issue. It is an issue of great importance not only for us Europeans but also for the rest of the world, especially the developing countries.
. Mr President, the proposal on the table today is linked to the recent ratification by the European Community of the Cartagena Protocol on Biosafety. The overall purpose, as we have heard already, of this United Nations agreement is to establish common rules to be followed in transboundary movements of GMOs in order to protect biodiversity and human health at world level.
The European Union has to fulfil its international obligations, which means transposing into our own legislation the provisions of the Biosafety Protocol. This is the objective of the proposal we are discussing today.
The Commission has already expressed its reservations on some political points of this procedure, particularly since the common position agreed in the first reading goes well beyond the provisions of the Biosafety Protocol on a substantial number of issues. Despite its reservations, the Commission is willing to cooperate on the basis of the package of compromise amendments we have on the table today, in order to increase the chances of reaching agreement at the second reading. Therefore, in a spirit of compromise, the Commission will not oppose the package. However, the Commission still believes that it might have been better to adhere more closely to the provisions of the protocol in order not to impose an excessive burden on Community exporters.
Nevertheless, the Commission considers that it is important to progress swiftly in order to have the implementing legislation adopted before the protocol enters into force. This will be soon, as Mr Sjöstedt said, since 49 countries have already ratified it and the deposit of 50 instruments of ratification is required for its entry into force.
I would like to stress that the European Union has been a key player in these international negotiations from the very beginning. I remember this vividly since that is what I had to start with as a new Commissioner. We need to send a clear signal that we intend to honour our commitments and be in a position to fully implement the protocol as soon as it enters into force, which should now be a matter of months.
The Commission is in a position to support the package of amendments submitted for the approval of the Parliament as part of a compromise. The package consists of Amendment Nos 19-26. Let me just comment briefly on some of the amendments from the package to illustrate the Commission's position.
Amendment No 19 does recognise the need to respect the party or non-party of imports that can be regulated by your safety framework, consistent with the protocol. This is in line with the position taken on numerous occasions by the Commission in international forums, which is to respect the right of countries to a free informed choice with regard to GMOs. So the Commission can accept Amendment No 19.
It can accept Amendments Nos 24-26 on improved public access to information regarding transboundary movements of GMOs, which is in line with the general framework of public access to environmental information and with Directive 2001/18/EC on the deliberate release of GMOs into the environment.
Amendments Nos 21 and 22 impose an obligation to wait for prior written consent before proceeding with the export of GMOs. The Commission believes that this goes beyond the Biosafety Protocol and is also the only amendment in the package about which the Commission had some serious reservations. However, as part of the overall compromise, the Commission can agree to both amendments.
By way of conclusion, I would like to say that Parliament has worked in a swift and transparent manner in close cooperation with the Commission and the Council. Once again, therefore, I would like to thank the rapporteur, Mr Sjöstedt, for his efforts.
Mr President, Commissioner, ladies and gentlemen, I would also like to start by thanking our rapporteur Mr Sjöstedt very warmly for his cooperation, which was positive and fair. However, my thanks are due equally to the Commission, the Danish and of course particularly the current Greek Presidency, which worked with great commitment to achieve a compromise between the Parliament and the Council.
We are all keen to avoid a conciliation procedure for this report, for it deals, after all, with the transposition of the Cartagena Protocol on Biosafety and the protection of biological diversity, which is a subject close to everyone's heart. The European Union was indeed a key player in the negotiations on the Cartagena Protocol. This makes it all the more important to transpose the Protocol swiftly into Community law now, thus sending out a clear political signal of our continued commitment.
The main priority of the draft before us is to find a solution, which has eluded us until now, to the issue of EU exports of living GMOs to third countries. Here, practicability must be the key imperative. We must achieve realistic legislation that can be applied in practice. This is why I am pleased that the Council has not incorporated, in this regulation, a number of amendments proposed at first reading, for example on the inclusion of aids. These amendments aimed to intervene in pending legislative processes through this report on the transposition of the Cartagena Protocol. By 'pending legislative processes', I mean the legislation on genetically-modified food and feed, their labelling and traceability. We debated and voted on this matter at second reading in committee just two weeks ago. The outcome was very close; opinions diverge widely and it still remains to be seen how the plenary will finally vote in July. It would therefore be quite wrong to try to anticipate the outcome.
A vote on the environmental liability regulation has only just taken place at first reading as well. A final decision on this issue is certainly not yet in sight. For this reason, any statement on the liability issue in connection with traceability of GMOs and aids in the current report on transboundary movement had to be emphatically rejected. These issues have nothing to do with the transposition of the Cartagena Protocol into Community law. However, relevant amendments from the first reading did not make it to this second reading either.
I am pleased that the Council has decided in principle to adopt my amendments on exemptions to the system of notification and information for GMOs in transit and in closed systems. We really do need these exemptions to ensure that there are no impediments to research. The Council has also made it clear that the so-called Advanced Informed Agreement procedure set out in the Cartagena Protocol should only apply to first movements. Conversely, this provides an exemption to the information procedure for GMO exports to a third country, if this third country has already given approval to another country for the import of the same GMO. These exemption provisions are necessary since the AIA procedure, as the information procedure in this case, does not promise any enhanced safety and would simply obstruct transboundary movement unnecessarily.
I believe that the report before us, with all the compromises that we have drafted, is good and viable, and would ask all of you to vote for all the compromise amendments. This will set us on the right course and avoid a lengthy conciliation procedure.
Mr President, I should also like to say a big thank-you to Mr Sjöstedt for his outstanding work on putting into effect the Catagena Protocol on Biosafety in Europe. Mr Sjöstedt has shown considerable openness and a very great desire to achieve results, but I also think that the Commission and the Council - during both the Danish and Greek Presidencies - have made very positive contributions so that we can now avoid protracted discussion in the Conciliation Committee.
We are now obtaining a high level of protection in relation to the rules for the export of GMOs from the EU. I think that the developing countries, in particular, are well protected. They are in the position of being able to exercise genuine choice in connection with the import of GMO products, even though they may of course be thought to be exposed to quite aggressive marketing from parts of industry.
By far the majority of Parliament's amendments have been accepted, and this means we can have the Catagena Protocol put into effect without its wording being weakened for political reasons - on the contrary, with the wording of the protocol being tightened up in certain respects. This means, for example - and I see this as the most important thing of all - that there can be no export of GMOs without the express consent of the country of import. It is not enough that there should be no reaction, and this cannot be interpreted as tacit consent. Express consent is also required, something that I think has been quite crucial in these negotiations.
In my opinion, the result makes an important contribution to the overall complex of laws that we shall now soon have on the subject of GMOs and that are designed to protect our health but, above all, to protect biodiversity, even though the ability genetically to manipulate the products of nature has opened the way for doing so. This is, however, a constructive contribution to the overall picture.
Mr President, I should also like to thank the rapporteur for his excellent work on this issue, which has enabled us to come to an agreement on this second reading. At a time when GMOs are the subject of intense debate, not only in Europe but throughout the world, it is vital that we can agree on at least some aspects of the regulation.
Amongst the most important points in this report are the requirement for prior written express consent of the importing country before any movement of GMOs can take place, an obligation on the Commission to make export notifications available to the public and the requirement on Member States to prevent accidental cross-boundary movement of GMOs - the latter addressing the major debate of the moment, coexistence.
Here we are talking about implementing the Cartegena Protocol, which covers the export of GMOs to countries outside the EU. The protocol, as others have said, will enter into force when ratified by 50 countries. I was pleased to hear the Commissioner say that 49 countries, plus the European Community, have already done so. As eight Member States have been awaiting adoption of this regulation, a positive vote tomorrow will lead almost directly to the Cartegena Protocol coming into force. This will have a significant impact, particularly on the poorest countries, allowing them the choice of whether or not to accept GMOs, the very choice that we want for people everywhere, including those people forced to depend on aid.
Mr President, Commissioner, I am very pleased that it has been possible to achieve a common position between the Council, the Commission and Parliament here. It would have been very sad if no consensus had been reached on such an important issue.
As Mr Lund has already mentioned, the Council initially agreed unanimously that the exporters must have the approval of the importing country before they undertake the first transboundary movement. However, in order to meet the Commission halfway, the Council and the Parliament then voted in favour of the requirement for this approval to be provided in writing prior to the first transboundary export of a GMO.
It was also possible to reach a consensus between the Parliament, the Council and the Committee with regard to the exporters' notification documents. The exporter is required, for a period of a minimum of five years, to keep a record of the notification and the acknowledgement of receipt from the competent authority of the importing country. He is also obliged to forward these documents to the authority of the Member State from which the GMO is exported and to the Commission. The Commission then makes these documents available to the public in compliance with the European regulations on access to environmental information.
This new-found consensus between the Council, the European Parliament and the Commission will, I believe, give the public the opportunity to be informed at all times about everything that happens. I am certainly convinced that these provisions will be effective. I hope very much that this new European regulation will overcome much of the public's mistrust of GMOs.
Mr President, like everyone else, I welcome this report. We should not underestimate the significance of the step forward that we will take tomorrow when we vote on it in Parliament. It will bring all the EU countries into compliance with the Cartegena Protocol and enable them to go forward and ratify it. The ratifications will bring the protocol into force. There would then be further countries of the world quickly coming forward to ratify it, to ensure that they are present next April at the first conference of the parties that will turn the Cartegena Protocol into a reality in terms of an international trading system.
I welcome that. It is an excellent step forward. It demonstrates how we can introduce the new technology of genetic modification. We can control it, use it, put the products in the market place and give people choices, wherever they are in the world, whether they are rich or poor.
I welcome this report because it will show us a way forward. There remains only one last piece in the jigsaw of legislation within the EU needed to implement the proper control and use of GMOs, which is the traceability in labelling legislation that we hope to bring before Parliament next month.
This is a pragmatic and sensible way forward. This is a way in which we can use these new technologies and implement them to the benefit of all. I hope we can take lessons from what we do tomorrow when we deal with further legislation next month.
Mr President, I too would like to pay very warm tribute to the rapporteur. This regulation is a great success. It means that the eight remaining Member States yet to ratify the Protocol can now begin the process. The Protocol will therefore come into force very soon, marking the start of a new era in international environmental law, an era of international genetic technology law.
The Biosafety Protocol is the first international treaty to regulate genetic technology, and it does so explicitly and exclusively. It is to be hoped that the voices still raised to dispute that there is any difference between genetically-modified and conventionally bred organisms will at last fall silent.
This House has greatly improved the regulation before us on numerous points, often in exemplary cooperation with the Council. On many key points, the regulation goes far beyond what is required by the Biosafety Protocol itself. The fact that all groups support the compromise reached is therefore encouraging and a hopeful sign for the implementation of future environmental agreements.
Mr President, Commissioner, ladies and gentlemen, I am now faced with the very difficult, if not impossible, task of finding something new to say. Everything has already been said, but not yet by everyone. I shall therefore follow everyone else's lead and express my warm thanks to the rapporteur for the good work and positive cooperation. I would also like to congratulate him on his excellent substantive work, as well as on his great sensitivity during the negotiations, which enabled us to achieve a compromise among the parliamentary groups and among the European institutions. I think that is absolutely crucial.
It has already been said repeatedly here today that the speedy entry into force of the Cartagena Protocol is naturally an issue that is close to everyone's hearts. However, I do not want to pass up the opportunity to express my great regret that the largest exporter of genetically-modified organisms, namely the United States, again remains outside the frame on such a key issue, where global multilateral regulations are essential. We face a major political challenge, that of convincing our counterparts in the United States of the need for such regulation.
The common position is also a great success. In substantive terms, the Council endorsed almost 70 per cent of the position adopted by Parliament at first reading. I note with satisfaction, especially as rapporteur for genetically-modified food and feed, that there is clearly something of a tradition here, with the Council generally following Parliament's position. I hope that the vote tomorrow will be a major step towards the ratification of the Cartagena Protocol.
The debate is closed.
The vote will take place tomorrow, Wednesday, at 12 noon.
The next item is the report (A5-0151/2003) by Mr De Roo, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive amending Directive 1999/32/EC as regards the sulphur content of marine fuels [COM(2002) 595 C5-0558/2002 2002/0259(COD)].
. First, I should like to than the rapporteur, Mr de Roo, for his report on the Commission's marine fuels sulphur proposal. I know that he only took over as rapporteur late in March, so I should like to commend his efficiency and indeed urge the Council to follow his example.
The aim of the Commission's proposal is to reduce ship emissions of sulphur dioxide and particulate matter. These are directly related to the sulphur content of marine fuels, which is currently 2.7% on average, or 27 000 parts per million (ppm) compared with road fuel, which has a new sulphur limit of 10 ppm. We therefore propose two new marine fuels sulphur limits: a 1.5% limit for all ships in the Baltic Sea, North Sea and English Channel, which is the internationally agreed sulphur emission control area; the same 1.5% limit for passenger vessels going to or from ports anywhere in the European Union; and a 0.2% limit for ships at berth in EU ports.
These limits will achieve significant emissions reductions, which are targeted at reducing acidification in northern Europe and improving local air quality in ports and coastal areas. The human health benefits include 2 000 life-years saved annually as a result of better air quality.
The proposal is cost-effective, with benefits outweighing costs by over 2 to 1. It is also practical and enforceable, designed to allow ships to obtain compliant fuel and use it safely, and to allow effective enforcement in ports. Importantly, given that shipping is a global industry, the main element of the proposal is aligned with internationally-agreed rules set out in the International Maritime Organisation's Air Pollution Convention, that is, MARPOL, Annex VI.
In preparing this proposal, the Commission worked closely with the industry and NGO stakeholders to make sure the result was environmentally ambitious as well as politically and practically feasible. We will consider Parliament's amendments with the same objective in mind.
Mr President, Commissioner, ladies and gentlemen, I should like to start by thanking the shadow rapporteurs, Mr Goodwill from the Christian Democrats, Mr Langen from the Socialists and Mrs Thors from the Liberals. We worked well together.
The topic of sulphur in marine fuel may sound technical and dull, but it is very important in terms of both acidification and of public health. In 2010, the amount of sulphur originating from sea-going ships will be nearly as high as that originating from all other land resources combined. This is because we have already done a great deal on land. The large chimney stacks of factories and power stations, but also cars spring to mind. In a few years' time, we will be heading towards 10 ppm, compared to 27 000 ppm accounted for by sea-going vessels. This is nearly 3 000 times higher than for cars.
Acidification is still a major problem. In my own country, the Netherlands, for example, only 10% of the environment is protected against acidification, which leaves 90% that is not. Heathland is still changing into grassland, and sensitive ecosystems are still facing destruction. This is why I am extremely pleased to have struck a compromise with all the political groups, which goes much further than what the European Commission proposes. Indeed, we suggest introducing a 0.5% limit in two steps. Only then will we tackle the problem of acidification in all seriousness.
The other reason why we want to go so far is public health. Sea-going ships emit black carcinogenic particles, which the wind carries for 50, 100, even hundreds of kilometres - an aspect that the Commission has overlooked. This is why we feel that the proposal to reduce sulphur content levels down to 1.5% is too modest. I should urge Commissioner Wallström to immerse herself in this issue and to adopt the European Parliament's proposal. We will then clean up those sea-going vessels in one fell swoop and not take any half measures.
How do we arrive at this 0.5% threshold? This is indeed ambitious. A reduction in the sulphur content from 3% to 1.5% is possible for oil refineries without too many extreme costs. Reducing it even further to 0.5% is technically feasible, but will certainly cost three times as much, and ship owners will ultimately need to carry these extra costs. As the Commissioner stated a moment ago, the shipping industry is a very competitive business. This is why it is particularly pleasing that a company such as P&O has already fitted one of its large ferries with a scrubber, which only cost a bargain EUR 1.5 million. It will reduce sulphur by 95%, carcinogenic particles by 80% and the emission of NOx by 10 to 20%. The device is called an eco-silencer, as it also greatly reduces the noise level.
In my view, this scrubbing technique works very well. As long ago as in 1988, there was a ship in Norway that was equipped with this installation, the first of its kind. We have, however, added a clause to the Parliament amendments that a trial should be done first to make sure that the system works really well. Once this is successful, we would like to give the go-ahead, also to a system of emissions trading, so that it becomes possible for companies to equip their ships with a new system of this kind one after the other rather than all at once. If they all needed to be fitted simultaneously, or if we all went down to 0.5% in terms of bunker fuel oil, it would be a much more expensive operation. Such a system of emissions trading is cheaper. In short, ecology and economy go hand in hand. This is why, Commissioner Wallström, I would urge you to have another look and join the Parliament in reducing the level to 0.5%.
A final reason why it is important to do something about these particles is that according to many climate scientists, these particles also adversely affect the climate. All sea-going ships together account for 20% of these particles. This aspect should also be taken into consideration. This is a third reason why we should go beyond 1.5% and go for 0.5%.
Mr President, Commissioner, in our discussions in the Committee on Industry, we focussed especially on the various technical options to reduce the sulphur content of marine fuels. Here too, we started by considering the real impact of such a reduction. We can visualise this in very practical terms. If you visit any port in the European Union - let's take Hamburg as an example - and sit down on the quayside, you have buses on one side which comply with the Euro 4 limit and now produce virtually no particulate emissions, and on the other side you have ships - service barges, perhaps - where you can actually see the particulate matter being released. There is clearly something wrong here, technically speaking. It is therefore appropriate to step up the measures adopted in respect of shipping. In Hamburg, for example, 80% of sulphur dioxide emissions and around 20% of particulate emissions now come from shipping, even though there are of course far fewer ships on the sea than private vehicles and lorries on the roads.
If we consider that ships are replaced relatively infrequently and engines are long-life products, it is difficult to achieve very much with exhaust gas technology for diesel engines in the short term. We are therefore focussing on the technology to reduce the sulphur content of marine fuels. That has a direct impact, and Mr de Roo has already given us the figures: such fuels typically contain 2.7% of sulphur, compared to 0.0001% for automotive fuels. There is clearly a great deal of potential here.
We need to agree on the level of reduction we must achieve. The aim is to introduce a 0.5% sulphur limit on marine fuels in order to attain a real reduction in sulphur dioxide and particulate emissions.
We spent a long time discussing how we can sensibly achieve this target, and finally opted for this two-step approach, which offers scope for development. I too would ask you, Commissioner, to go along with this two-step approach so that we can finally achieve the 0.5% limit. It is supported - as you see - by a large majority in this House.
Of course it would be better if we could proceed on the basis of an international consensus here, because naturally, the ships are not only refuelled in the European Union. However, MARPOL is itself a cumbersome vessel, as the Commissioner knows, which offers little room for manoeuvre. In my view - and the negotiations on the other issues of relevance to the environment and safety bear this out - if the European Union is the driving force here, MARPOL will start to move as well. In other words, if we take this step towards a 0.5% limit, I believe that this will offer us the prospect of achieving more robust agreements on this limit at international level.
From our perspective, the task is not just to decide on a specific technology. If it is possible to reduce sulphur dioxide and particulate emissions in another way than by reducing the sulphur content, that is naturally to be welcomed. The aim is to reduce emissions. It is not our job to decide how this should be done. To that extent, I am also in favour of examining alternative technologies and, if this review produces the right outcomes, to implement them as well. We have therefore opened the way for alternative technologies here as well.
The cost issue was naturally a major consideration in the Committee on Industry. Low-sulphur fuel is of course more expensive. However, as experience in the Baltic bears out, low-sulphur fuel oil has the advantage of resulting in less maintenance work and better fuel efficiency, so the additional cost of using low-sulphur fuel oil is to some extent compensated by cost savings. I therefore believe that in the interests of the environment, but also in the interests of the economy, the 0.5% limit should be the target. I believe this is the right route, so let us follow it together.
Mr President, as Mr Lange has already said, we have made tremendous progress in reducing the emissions from road vehicles, by using better technology, using catalytic converters and lean-burn engines and by supplying better fuel - the ten parts per million diesel which Euro 4 would lay down.
At the same time we have the problem of what to do with the residue from the oil refineries, because we are taking the sulphur out of the fuel used in road vehicles, fuel which is 26 000 parts per million sulphur. So of course we export to the third world. The Prestige tanker was carrying high-sulphur heavy oil from Estonia to Singapore, but a lot of the rest is used in shipping, causing pollution at sea which we prevented on land.
We have an international agreement under MARPOL Annex VI to reduce the sulphur content in sensitive sea areas to 1.5% in the Channel, the North Sea and the Baltic. Even this small step forward will cost one billion euros per year, a cost which will be ultimately borne by the consumers buying the goods which are delivered by ship.
The easy bit is to achieve this, using low-sulphur crude or blending. Stage two as proposed by Mr de Roo will be more expensive and it needs to be carefully costed before we go forward with that. There is of course another approach, and that is not to just look at the fuel, as in cars, but to use abatement technology, so called 'sea-water scrubbers', and I am pleased that the compromise includes provision for trials of this new technology.
As we speak two ferries owned by P&O operating on the Dover/Calais route, an important connection between old and new Europe, are undergoing major refits in Germany. One of them, the Pride of Kent is being fitted with the converter, the Eco-Silencer, and its sister ship the Pride of Canterbury is not being fitted, although it has been adapted for fitting at a later date. I am confident these trials will show that the benefits of using this technology go over and above the directive in terms of delivering a 95% reduction in sulphur dioxide emissions, as against a 40% reduction which we can achieve through using the fuel. It is a big improvement over MARPOL Annex VI, with the additional benefit of reducing particulates by 80% and a substantial reduction in nitrogen oxide pollution.
The environmental concerns that Mrs Thors expressed need to be addressed, particularly the effects of putting this dilute sulphuric acid into the sea in certain port areas and also how we dispose of the sludge on store in an environmentally sensitive way.
I would like to thank Mr de Roo and of course Mrs Hautala, who started this report, and the other rapporteurs for the constructive way in which we have managed to negotiate an agreement within Parliament.
Mr President, Commissioner, I do not usually thank my fellow rapporteurs, but this time I want to thank Mr de Roo, together with all my colleagues, for their constructive cooperation. We have worked openly and constructively.
I have proceeded on the basis that we in actual fact want to improve the environmental situation in the coastal states. When, today, we look at the Commission's proposal and at the MARPOL Convention's Annex VI, we see that, according to information I have received, it should quite soon come into force because 47.57% of world tonnage is affiliated to it. I must, however, say what a shame it is that a great many EU countries, including the country I know best, have not ratified it. I think, however, that the example involving MARPOL shows that the Commission's proposal was not perhaps as ambitious as we had wished and that we must make further progress.
When we get together to take a measure within the maritime sphere, we can now, as Mr Lange also said, achieve a very great deal internationally. Together, the EU countries and the candidate countries have such a large fleet that we often have our rules put into effect in the IMO. I therefore also view the directive and the improvements we are making in the light of this. That is how we must work together.
We have been talking a very great deal about the new reduction methods, an area Mr Goodwill said I had been anxious about. In actual fact, I want the Commission to take an honest and broadly based look at the subsequent environmental effects. It may well be that the methods are better for one area of the environment but worse for another. We need broadly based follow-up systems in different eco-systems in different types of water. The overall effects need to be looked at.
Finally, I want to say that our group will request a separate vote on Amendments Nos 20 and 21 in order to clarify anything that may be obscure. Our group will also vote against them because we do not think it is possible to implement them.
Mr President, Commissioner, I wish to begin by congratulating Mr de Roo on his excellent report and on the fact that he was able to reach a compromise with the shadow rapporteurs. I shall say, first of all, that, according to data from the European Environment Agency, in order to reduce carbon dioxide emissions we must focus on maritime transport. This focus on maritime transport in order to resolve the problem of climate change must not be developed, however, at the cost of acidification by sulphur dioxide emissions. I therefore consider it unacceptable that the efforts made on land to reduce sulphur dioxide emissions have not been matched at sea and I consequently welcome the Commission's excellent initiative, although I feel it should be more ambitious.
First of all, the upper limits for sulphur content should be lower, and so I fully support the figure of 0.5%; secondly, zones should be extended with the aim of reducing sulphur dioxide emissions into other zones to below the levels laid down in the MARPOL Convention - it is therefore crucial that the Commission fights within the MARPOL Convention to extend these emissions reductions to the Mediterranean, the Northeast Atlantic and the Black Sea; thirdly, I believe it is important that our action in the field of climate change to reduce the economic costs of complying with the Kyoto Protocol can also be applied to the problem of acidification. If we are going to achieve a EUR 1.3 billion reduction in the cost of complying with the Kyoto Protocol in Europe, we should also apply an identical system for sulphur dioxide emissions trading so that we can lower even further the cost of achieving these aims.
. Mr President, the Commission has carefully considered the proposed amendments. We are able to accept three-quarters of them fully, in part, or in principle. Most offer helpful clarification and improve the quality of the proposal, as has been expressed by speakers here tonight.
Those amendments that we cannot accept or accept only in part relate to three main issues.
The first and biggest issue is the proposal for tighter marine fuel sulphur limits extended to a wider sea area. The report proposes a phased approach, starting with the 1.5% set out in the Commission proposal, with a tighter 0.5% limit in a second phase. Later phases also extend the area where ships have to comply with these limits in all exclusive economic zones and territorial seas throughout the European Union.
Amendment No 20 contradicts this and goes further still, proposing that the 0.2% sulphur limit for ships at berth should be extended throughout the 12-mile territorial seas of all EU Member States.
We believe that these new and extended limits are premature. I do not doubt that there may be environmental benefits. These have not been quantified; nor have the costs, which could be significant. Contrary to the normal rules of economics, the more low-sulphur fuel is required, the more expensive it gets. That is because refineries have to invest more and more in de-sulphurisation technology to increase capacity.
The proposed new phases also go beyond the internationally agreed 1.5% sulphur emission control area in the Baltic Sea, the North Sea and the English Channel, but it is open to Member States to propose the designation of new sulphur emission control areas at the International Maritime Organisation and to negotiate tighter fuel limits for these areas.
Shipping is a global industry. Given that this international policy mechanism exists, we believe that it should be used as a first resort. However, if tighter limits prove necessary and an international solution cannot be reached, the review clause in the proposal gives the Commission the right to take action at EU level at a later date.
The second issue concerns emissions offsetting, or trading. The concept of emissions trading for conventional air pollutants is not currently well developed at EU level, even for land-based stationary emission sources. For sea-going mobile emission sources - ships - we also believe that the idea is somewhat premature.
Trading is not permitted under MARPOL Annex VI. Another concern is that ship emissions of air pollutants have regional or local impacts that trading schemes might not be sensitive enough to address.
It is quite difficult to see how and by whom any scheme would be administered and enforced. That said, we are actively considering emissions trading and other economic instruments as possible complements to regulation in future.
For this reason we can accept Amendment No 44 in principle, which requires the Commission to consider a range of economic instruments and report back to Parliament and the Council.
The last issue relates to requirements on the Commission. Amendment Nos 32 and 44 propose to bring forward the date of the Commission's 2010 report on the implementation of the directive. They also require the Commission to present new proposals, with a report, to revise fuel sulphur limits or to introduce economic instruments. The Commission believes that it would be too early to report on the implementation of the directive in 2007 or 2008, given that some of the proposed fuel sulphur limits would not enter into force until 2008.
We also believe that it is premature to prescribe the content of the report and require it to be accompanied by legislative proposals. While we can accept Amendment Nos 30 and 34 in principle, we believe these are also too prescriptive about the Commission's activities. You know how sensitive we are to these things. In each case we would propose an alternative wording.
Finally, just a few words about the possibilities offered by exhaust-gas cleaning. The tighter fuel sulphur limits proposed in today's report are linked to the possible use of exhaust-gas cleaning technology or scrubbing, as an alternative means of compliance. This is allowed under MARPOL and, provided it does not emit harmful effluent into enclosed waters, the Commission proposal already includes a review clause to allow scrubbing in future. The technology appears to offer potential benefits, reducing sulphur dioxide emissions, nitrogen oxides and particles. It may also cost less than switching fuels for ships which frequently travel on EU seas. On the other hand it is very important to prove that the technology has no adverse impact on the marine environment, so that we do not simply replace one environmental problem with another, as you have also pointed out.
Subject to successful sea trials we believe that scrubbing can indeed be considered as an alternative to low-sulphur fuels and not just for the proposed second-phase limit of 0.5%. So, we welcome Parliament's proposals for a new text on scrubbing.
I would like to hand in a list in writing summarising the Commission's position on all the amendments tabled
Thank you Mrs Wallström.
The debate is closed.
The vote will take place tomorrow, Wednesday, at 12 noon.
The next item is the joint debate on the following reports on behalf of the Committee on Fisheries:
(A5-0168/2003) by Mr Hudghton, on the proposal for a Council regulation for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms [COM(2002) 672 C5-0026/2003 2002/0275(CNS)];
(A5-0165/2003) by Mr Stevenson, on the proposal for a Council regulation on the management of the fishing effort relating to certain Community fishing areas and resources and modifying Regulation (EEC) 2847/93 [COM(2002) 739 C5-0030/2003 2002/0295(CNS)];
(A5-0162/2003) by Mr Fava, on the Commission communication to the European Parliament and the Council on the Action plan to counter the social, economic and regional consequences of the restructuring of the EU fishing industry [COM(2002) 600 C5-0073/2003 2003/2039(INI)].
When the representative of the Commission first presented this report to the Committee on Fisheries, he stated that the subject was so technical (and even routine) that we may even find it boring. I disagree.
Devising and implementing technical measures aimed at protecting and conserving young fish is of crucial long-term importance to the fishing industry, as well as to the aim of achieving sustainability in fisheries.
If technical measures are unsuccessful, or are seen to be applied inequitably between fishing nations or types of fishery in a particular area, then the ultimate objective will not be met.
The timing of this particular proposal, on the heels of the December Fisheries Council and its decisions on CFP reform and interim cod recovery measures, provides an opportunity for the Commission and the Council to regain some of the credibility which currently is severely lacking - certainly around northern fishing nations such as Scotland and Ireland.
The amendments which were approved by the committee - and which I hope will be endorsed by the whole House tomorrow - include two, which simply correct inaccurate references in the Commission's text.
Of the others, Amendment No 2 seeks to ensure that the Council will have an input to the detailed rules in connection with the conditions under which combinations of net sizes may be carried. This is an area which the Commissioner will know has caused significant difficulty under the current regulation. It is unlikely that unilateral rewriting of such important rules by the Commission will help to restore any faith in the process.
Amendment No 4 addresses another - in my view - unacceptable anomaly, namely the provision which would allow those fishermen using the very smallest of mesh sizes in industrial fisheries for sandeel, for example, to retain undersized fish. The rationale that it is somehow acceptable to land undersized fish, provided it is not sold for human consumption, is totally impossible to justify to those involved in the whitefish sector who use the largest of mesh sizes, while suffering draconian cuts in their quotas and days at sea.
A number of amendments which were lost in committee have been retabled by my group. I seek full support for their inclusion tomorrow. The proposed establishment of Regional Advisory Councils, which was agreed, albeit in a watered-down form, as part of the reformed CFP, provides an ideal forum in which to involve stakeholders and to harness existing expertise. Unless RACs are to be given meaningful work to do, they will quickly become regarded as pointless talking-shops.
Equally, if technical measures are to be supported and implemented by fishermen, it is essential that they accept that particular measures are appropriate to the task. It seems to me that this proposal provides the ideal opportunity to achieve these two worthwhile ends - the meaningful involvement of experts through RACs, and therefore a greater likelihood that technical measures will be effective and appropriate to a particular fishing zone.
Further amendments address the question of Member States' ability to take action, in relation to their own fleets, which exceeds the minimum required under EU regulation.
The current version of the technical measures allows for this provision. It is mysterious, in my view, that this provision has somehow disappeared without adequate explanation from the new proposal. Surely if conservation is the objective and technical measures are utilised, it ought to be permitted for individual Member States to seek to achieve additional benefits if they deem it to be necessary This provision should also be able to be applied by Member States to their own fleets in waters other than Community waters.
The challenge currently facing EU fisheries management is to somehow recover from a major crisis in confidence. Certainly in Scotland there is such a crisis, which has led my own political party, the SNP - a pro-European party - to commit itself to campaign for the scrapping of the CFP as currently formulated.
This week in the Westminster Parliament, a Bill will be tabled calling for UK withdrawal from the CFP.
Unless a dramatic change in attitude is forthcoming, such demonstrations of disgust with the process will continue to be expressed. I hope that the Commission can accept that there is a need for it to take the lead in changing the perceived 'we know best' attitude, which can lead to such resentment.
The current proposal, not even mentioning Regional Advisory Councils once, is unacceptable. I hope that this omission can be corrected. I hope that Parliament will support all of the amendments tomorrow. I hope that the Commission too will accept that there is a need to change the way things are done, and done for the better.
Mr President, we are well aware in this House that many thousands of fishermen, processors and ancillary workers have suffered severe hardship as a result of the cod recovery proposals agreed by the Council last December. The whitefish fleet in Ireland and the UK in particular have been hardest hit, being forced to tie up their boats for half of every month and having their quotas cut by more than 50% on the days that they can fish. These interim measures have been in place since 1 February this year and yet not a single penny in compensation has been paid to any of those affected by the cuts.
It was salutary to note that Commissioner Fischler himself saw the need to call upon the Member States to live up to their responsibilities and apply for aid from the fisheries budget. He said that of the EUR 3.7 billion in the budget to 2006, only 3% had been earmarked for socio-economic aid, despite the obvious hardship suffered by many fishermen. In fact, in the UK the figure is 0%, which is a shameful indictment of the UK Government. Its failure to apply for this aid or indeed, to submit proposals for emergency aid from the EUR 150 million voted by a huge majority in this House in March, amounts to a naked betrayal of our fishing sector in their time of need.
No wonder more than 230 UK fishermen have applied to scrap their vessels. But decommissioning on such a scale, on top of the 20% who scrapped their vessels last year, could take the UK whitefish fleet below the critical mass needed to support the harbour workers, ancillary staff and processors on whom the remaining fishermen rely. If they go, the whole industry will collapse.
And it is against this background that I must express my surprise at the Commission's position on the Irish Box. It seems to me to be an utter paradox that the Commission can, on the one hand, support such a draconian regime to enable cod and other whitefish stocks to recover, while at the same time calling for the effective dismantling of the Irish Box.
The Irish Box is one of the most important nursery and spawning grounds in European waters. It is of vital importance as a conservation resource, as numerous scientific studies have demonstrated, and yet the Commission appears ready to accept the argument that restricted access in this zone somehow amounts to discrimination. Let us be quite clear about this. Of course there is restricted access within the Irish Box. That is why it is a conservation zone. But the Irish, British, French and Spanish fleets have been fishing in the Irish Box for years.
Now I am well aware that our Spanish friends are dissatisfied with the current arrangements which restrict access to only 40 of their trawlers. However, it is worth noting that the 40 Spanish trawlers fishing in this zone at any given time are all massive 25-metre plus vessels, often twice the size of local Irish boats. The problem is, there are a further 120 massive Spanish trawlers waiting just south of the Irish Box, keen to gain access, but I do not see hundreds of Greek or Italian trawlers demanding access to the Irish Box!
It is also worth noting that the same proposal for a Council regulation in Western Waters would burst open the 200 mile economic exclusion zone around the Azores. Again this is an area of high sensitivity which has supported generations of local Portuguese fishermen, often braving the wild Atlantic gales in tiny, open wooden boats. Simply to throw these waters open to giant trawlers from Spain or anywhere else would be catastrophic both for conservation of fish stocks and for the preservation of jobs in the fragile Azorean fleet. We cannot allow this to happen.
I support my Spanish colleagues in many ways. I have worked hard to find compensation for the damage caused by the oil tanker Prestige. I have supported the international third-country agreements which are of such benefit and importance to the Andalucian and Galician fleets. But I cannot stand idly by and watch the destruction of key conservation zones around the Azores and in the Irish Box, simply because our Spanish friends and only our Spanish friends wish to catch more fish in these waters.
To accept this argument would be to fly in the face of conservation policy. Our job as parliamentarians, and my job as Chairman of the Committee on Fisheries, is to ensure that fish stocks are allowed to recover. I therefore urge the House to accept the amendments tabled by the UEN Group and others to the Stevenson Report and in particular to support Amendment No 20, which calls upon the Irish Box to be maintained for a period of 10 years, with a review by ICES and STECF at the end of that period, to establish whether the policy of restricted access has assisted in meeting the objectives of the cod recovery plan in rebuilding endangered whitefish stocks.
Commissioner, like many of the Members, I believe that fisheries play a social and cultural role as well as an economic role, particularly small-scale fisheries, given their ability to contribute to social and economic cohesion processes, especially in the most remote, outermost regions. We therefore welcomed the Commission's Action Plan seeking to avert the negative social effects of the fisheries reform and we endorse the idea of addressing these negative effects through a compensation programme.
That said, a number of points in the Commission's proposal give cause for concern in that, for example, the reference data put forward is obsolete, dating back to 2000. Three years have passed since then, and the Commission itself acknowledges that the assessment is largely theoretical. There is a need for a serious and detailed debate on the model to be adopted: whether to opt for industrial fisheries, involving a small number of large, modern economical vessels, or small-scale fisheries, involving a large number of small and medium-sized vessels, which may be less profitable but certainly employ more labour. Lastly, there is a need for an updated version of the Commission's Action Plan, parts of which ought to have been updated in line with the conclusions of the Fisheries Council in December 2002.
Moreover, Commissioner, some parts of the proposal are unconvincing. For example, the Mediterranean is completely disregarded. The Commission does not take into consideration its specific nature but only a number of areas of the North Sea and the Baltic Sea. This amounts to cultural penalisation caused by historic long-sightedness in the process of European integration itself: our Europe continues to be purely north-facing. This was the case during the many years when the common agricultural policy was being developed and it is the case now as well with regard to the common fisheries policy. However, it is dangerous, first and foremost, because we are on the eve of the inauguration of the Mediterranean area of free trade in 2010, which will make the Mediterranean sea a major area of social, economic, human and political exchange for which we must be prepared.
Another key aspect is job losses. The Commission appears to envisage the loss of 12 000 jobs, which are to be recouped over the space of four years. We feel this prediction is optimistic, in that it underestimates the impact of the reform, failing to take into account the consequences for related sectors, dockyards and the processing industries. It is estimated that the European processing industry alone employs at least 100 000 people. Above all, the Commission's estimate fails to take into account the fact that it is unlikely that it will be possible to retrain workers, such as those in the fisheries sector, who, especially in some areas of Europe, have a low level of education and work in areas suffering from an extremely high unemployment rate. If we think we can recoup them and retrain them to do other jobs we are deluding ourselves, particularly where Spain, Greece, Italy and Portugal are concerned. Then, in many countries, there are no welfare support provisions and fishermen would be in danger of becoming reject workers, superfluous citizens; another implicit risk is the social, cultural and economic desertification of many parts of the Union.
We need to focus aid on small-scale fisheries, seeing as they currently employ half the fishermen working in the sector and account for 75% of vessels. It is true that the level of catches is very low, but in terms of employment small-scale fisheries play a vital role. The Commission acknowledges that financial incentives to small-scale fisheries have not served much purpose, it acknowledges that further measures are needed, although they will be some time coming, and talks only of long-term perspectives.
These considerations call forth the question of what resources to invest to mitigate the socio-economic consequences of this reform. We are opposed to reprogramming of the Structural Funds, considering, rather, that these funds should be reserved for other priorities. The fact that 80% of the regions concerned are Objective 1 and 2 regions means that the Structural Funds are currently necessary and crucial for addressing priorities which cannot be confused with the project contained in this resolution. In our opinion, we need to set up an ad hoc fund, a measure which could even be temporary for implementing recovery plans.
One last point, on the subject of women. The fact that 22% of the labour force is made up of women is not reflected at all in the Commission's Action Plan. Overall, we support the long-term conclusions, but we feel that it would be appropriate to reformulate some parts of the Action Plan and to analyse the socio-economic impact of the reform more carefully.
. (DE) Mr President, ladies and gentlemen, I would like to begin by thanking you, Mr Hudghton, Mr Stevenson and Mr Fava, for your reports on our proposals. I will turn to Mr Hudghton's report first.
As you know, the Commission's proposal covers a substantial amount of the regulation on technical measures. You said there is little interest because the proposal is so technical. Yes, but there is no other option: a proposal on technical measures has to be very technical. Furthermore, as a result of the problems with the cod and hake stocks, a number of Commission and Council regulations have been adopted which supplement or amend the regulation on technical measures. One of the main objectives of our proposal is therefore to draw together all these provisions, which are contained in many separate regulations, into a single regulation and thus make them far more manageable.
We also used this proposal, however, to introduce a number of new elements. There are three issues which arise here: firstly, we want to harmonise the provisions on the individual species of fish which are caught using trawl nets of various mesh sizes in all the Community waters in the north-east Atlantic. We want to avoid a situation in future in which a fishing vessel, which has been fishing in the Bay of Biscay, for example, and wants to continue fishing south of Ireland, is subject to different catch conditions. The harmonisation will also extend to the waters of the Skagerrak and the Kattegat, where separate provisions currently apply. Secondly, the rules should also apply to ships of less than 12 metres in order to provide better protection for young hake. Thirdly, we want to amend the provisions on grading the catches in order to reduce discards. We also propose setting out the detailed rules in Commission regulations, such as the percentage composition of the catches if fishing vessels carry trawl nets with two different mesh sizes on board, or the physical dimensions and immersion times for static nets.
On your question regarding the regional advisory councils, Mr Hudghton: as you know, we have re-established these advisory councils as part of the reform and they are also included in the basic regulation. This basic regulation states that the advisory councils can be consulted. We cannot change this option envisaged in the basic regulation and make it a general obligation in a secondary regulation; there are legal obstacles to this. However, I can tell you that we ourselves have a massive interest in ensuring that these advisory councils are consulted as far as possible.
Now, technical measures are certainly no longer enough on their own - as we all know - to achieve sustainability in fisheries. For more than a decade, scientists have therefore been demanding the management of the fishing effort as well to enable a sustainable conservation policy to be pursued. That is precisely what we are aiming for with our proposal on the western waters which is dealt with in the Stevenson report. As you know, the special provisions on access by Spanish and Portuguese ships to the Irish Box and on access to the Portuguese coastal waters lost their legal basis from 1 January 2003. However, as the relevant regulations from 1995 did not establish any time limit for the western waters, we must remove the legal uncertainty which exists here.
We are therefore proposing a new regulation to replace the existing regulations, containing the following provisions: we want to restrict the fishing effort in the ICES sub-areas of the western waters for all Member States in a non-discriminatory way. We propose defining the fishing effort so that the reduction in fishing opportunities since 1995 and the actual fishing effort deployed between 1998 and 2002 are taken into account. We want to limit the fishing effort for pelagic species as well and we want further restrictions on access to waters in the outermost regions.
I do not think anyone should create a threat scenario here and be alarmed about the prospect of a Spanish armada. As we have seen in recent months, that is really not the case. We must not forget that the aim is to restrict the fishing effort in general and the issue of relative stability comes into play here. It is therefore inappropriate to act as if the Spanish fishing boats were fishing the waters dry.
Let me make one other thing clear: the proposal before us is based exclusively on scientific evidence, which was not the case with the old Irish Box.
Let me turn briefly to Mr Fava's report, which deals with the Action Plan to counter the social, economic and regional consequences of the restructuring of the EU fishing industry. We have attempted, in consultation with the Member States, to assess the potential job losses and the need for financial resources to alleviate the socio-economic impacts. We have held meetings in the Member States - one last September, and one this April - and we also consulted the fishing sector, the stakeholders, in January. Your report, Mr Fava, contains fifteen recommendations which I can broadly endorse because they comply with the general guidelines of the common fisheries policy and support the long-term goals of our Action Plan.
That is an initial presentation and I will of course be pleased to answer your questions at the end.
. (ES) Mr President, I am speaking as spokesperson for the Committee on Budgets on fisheries issues and it falls to me firstly to congratulate the rapporteur, Mr Fava, whose report I am essentially going to comment on, on its excellence.
Allow me to point out that the Common Fisheries Policy is funded almost entirely by means of the Union's budget. But it does not even represent 1% of the whole budget, and is funded by the Financial Instrument for Fisheries Guidance (FIFG), the regional fund and the social fund.
The action plan is intended to alleviate the short-term consequences for fishermen and the fishing industry resulting from the conservation and protection measures, by means of the reprogramming of the FIFG for social measures and a review of all the existing aid, but it also provides for the possible release of additional sums.
I would like to thank the rapporteur and the Committee on Fisheries which has incorporated the following points of the Committee on Budgets into the Resolution:
The first stresses that it is not probable that the Council's amendments to the Commission's package on the reform of the CFP, adopted at its meeting of 16 to 22 December 2002, will facilitate the application of this reform nor the scheduled reprogramming of 611 million from the FIFG.
The second points out that the financial resources available in heading 2 of the financial perspectives intended for the fisheries sector and the areas dependent on fishing can be calculated at EUR 28 000 million for the period 2000-2006.
Finally, it is stressed that additional European Union funding can only be allocated to fishing measures intended to compensate for losses if this is compatible with the maximum limit in heading 2 of the financial perspectives, or by employing the flexibility instrument laid down in Article 24 of the Interinstitutional Agreement of 6 May 1999.
Mr President, I would firstly like to congratulate the rapporteurs for the three reports we are dealing with tonight, Mr Fava, Mr Stevenson and Mr Hudghton, and I would also like to say to the latter, Mr Hudghton, that I agree with many of the comments he made in his speech. I would also like to condemn the conceit of the Commission, which takes decisions behind the backs of the sector, the lack of communication between scientists and fishermen and I agree with him that none of this helps in promoting a credible image of Europe amongst our citizens.
The time available for this debate is limited, and the issues dealt with by these three reports are very important. I will restrict myself to a brief comment on each of them. I believe that these three reports, particularly when debated together in this way, demonstrate the contradictory way in which the Commission presents its proposals on reform of the CFP.
The report by Mr Fava on the action plan to counteract the social, economic and regional consequences of the restructuring of this industry in the European Union raises the need for the Community to deal with the losses with sufficient financial resources and without so much uncertainty, particularly in terms of employment, which this reform of the CFP will cause in the regions dependent on fishing.
The Committee on Fisheries is requesting additional funding to alleviate the effects of this reform. The Commission must ensure that the socio-economic structure of these areas is maintained. It will be cheaper to support the maintenance of the existing socio-economic fabric than to stand back and watch it disappear and then try to create other replacement economic activities, with which these regions - and I agree with Mr Stevenson - would have great difficulties, since they are located in peripheral areas and suffer from a lack of professional training, new technologies, infrastructures and access to the markets.
The Commissioner is well aware that each job on a ship generates from 4 to 5 jobs on land, and therefore the disappearance of fishing would cause serious disruption to the socio-economic fabric of these regions.
With regard to the report on the management of fishing in relation to certain areas and resources, I believe that, when drawing up resolutions, we Members of Parliament must take account of reality. And the reality is that the transitional period following the accession of Spain and Portugal has come to an end. The CFP has quite enough exceptions already without restoring and perpetuating those which at one time were mere transitional mechanisms. Mr Stevenson, this exception, which has come to an end, is not one favour which is being exchanged for another. If anybody has led you to believe this, I am very sorry, because it has come to an end. It is a problem of legal basis and it has come to an end, and it is not being exchanged for anything. You helped us in Morocco; we will help you as much as we can, but the exception has ended.
Finally, my group supports the Commission's proposal on the protection of juveniles. Correct and effective technical measures should be the basis for achieving the balance between fleet and resources. The excessive scrapping which some people want to see is anti-economic and antisocial, and could lead us to a situation in a few years when we have created sufficient quantities of fish but do not have either the ships or the fishermen to catch them. With regard specifically to the Irish Box, I believe that to use 1998-2002 to measure fishing is far too little, it is shameful.
With regard to the consultative committees, I support this measure, but quite frankly I would like the Commission to clarify whether all the Member States are currently in an equal position to implement this new element. I would like to know whether we are all in an equal position, because, if we are not, we would be generating a new source of disparity, of unequal treatment and injustice, and I am told by the sector in my country that we are not all in an equal position.
Mr President, rapporteurs, thank you for your contributions and efforts, although I can imagine that Mr Stevenson is not altogether happy that his name has been associated with this report. There is a reason for this.
With regard to the Hudghton report, I should like to say that it is crucial in future to really involve regional consultative committees in order to keep, and use, the mix of science and hands-on knowledge as closely to fishing as possible, thus giving us information and allowing the topic to be approached from a more European point of view.
I should like to make a few comments with regard to the Fava report. These are tough times, of course. There must be severe cut-backs, as the Fisheries Council decided in December 2002. There is a plan to cushion the negative social and economic impact of restructuring, which is necessary and unavoidable. It is particularly unfortunate and regrettable for people who are hit by it. I set great store by implementing the plan as effectively as possible, and this should be backed up by the necessary resources. It is important, in my view, for the sector itself to be involved in the plans that are required to offer these people new opportunities. Money on its own cannot offer a structural, long-term solution. In recent years, subsidies have been granted continuously to the small-scale sector that was facing difficult times, but this money has not led to a smoothly-running small-scale fishing industry. Therefore, if resources are deployed, it should be with the intention that the sector can ultimately help itself and take its future into its own hands. I have already tabled amendments to this effect in the past. Structural change, offering alternatives, is what is crucial.
The Member States also have an important role to play, not only by handing out subsidies but also by changing policy, setting up new tasks and creating new opportunities for the sector in society. I think that we should indeed learn from this experience, and I hope that we can maintain a balanced policy.
Mr President, this proposal for a regulation on managing the Atlantic waters suffered a major setback at the last Fisheries Council, with the presentation of a proposal for a compromise by the current Presidency of the Union. In the name of non-discrimination between Member States and on the pretext that the transitional period for fully integrating Portugal and Spain into the common fisheries policy has ended, this proposal seeks to eliminate the division between their fishing zones, making it difficult to adopt measures to control the fishing effort and calling into question the guarantee of the sustainability of resources in Portuguese waters. This proposal would mean opening up access for Spanish vessels to the zone between 12 and 200 miles from the exclusive economic zone, thereby creating an enormous border-free fishing zone. Given the size of the Spanish fleet, this would not only have devastating effects on fisheries resources, with serious consequences for Portuguese fishermen, but it would also nullify the measures for resource conservation that Portugal has implemented.
Hence the importance of maintaining the division of the ICES statistical fishing sub-areas IX and X and the FCECA areas. This cannot be called discrimination between states. Discrimination exists when situations that are different and specific are considered to be equal, as is the case with Portuguese fishing. We must therefore take account of the specific arrangements for access by Portuguese and Spanish vessels to the waters of Portugal and Spain respectively, without setting an end date.
Lastly, I would also like to mention the specific situation of the outermost regions and the need to preserve existing derogations for access to their exclusive economic zone, as laid down in this report.
Mr President, first of all on the technical measures. Since 1985 there has been a provision in the technical measures regulation to allow Member States to impose stricter measures for their own fishermen in EU waters. They could not do this for other fishermen, but only for their own. Now the Commission has proposed the removal of this provision in the revised regulation. We have raised this matter in the Committee on Fisheries many times and the Commission says that this provision is redundant, that Article 10 in the new basic regulation allows Member States to enact stricter measures for their vessels.
This right is limited to their own waters, at least so the Commission said in January when it more or less forced Sweden to exploit the depleted cod stocks in the Baltic and the North Sea. So, if this provision is removed from the technical measures regulation, as the Commission is proposing, then Member States will not be able to impose stricter measures outside their own waters. I would like to know from the Commission why it considers this undesirable now, after almost twenty years? Does it not fly in the face of wanting to persuade Member States to be more responsible and, if they are more responsible, allow them to be?
There is a lot of hypocrisy here. I would like to ask people to support Mr Hudghton's amendments, which would actually bring the regulation back to what he originally wanted.
On the Irish Box, it makes no sense whatsoever in an important nursery and spawning area to try and increase the number of vessels that are going in there, to open up the Irish Box. If the Commission is being consistent in wanting to have a more ecological and sustainable approach to fishing, then surely it should not do that.
There is also hypocrisy in this Parliament in relation to ICES, because regarding the cod stocks, even the Commission would not go as far as ICES wanted. Therefore some people want to accept the advice of ICES only when it suits.
You cannot allow what is going to happen to the Irish Box to go ahead. It completely flies in the face of conservation and sustainable fishing and there is no justification for it. We would like to see our amendment supported tomorrow during the vote.
Mr President, the Irish Box is a biologically sensitive box. It is not a political one. I regret that the Commission, from the outset, has chosen the political box option. In my opinion, the Commission's approach to this whole problem is a negation of its responsibility on conservation and sustainability of stocks and a recipe for conflict.
Belligerence between Spanish and Irish fishermen and the destruction of fishing gear inside the Irish Box have recently been reported. This must be seen as a new and worrying development. Not only fishermen, but also the general public of Ireland see the Irish Box as being of serious concern to them. It is perceived as one of the big Member States using bully-boy tactics to impose its will to the detriment of a small nation such as Ireland or Portugal. The people of Ireland are asking if this is a foretaste of what is in store for the smaller nation in post-Convention Europe.
I concur with the people of Ireland. Let me reiterate and emphasise that the area known as the Irish Box is a rich fishing area with a high concentration of juvenile fish and spawning grounds. It is crucial that the EU applies restrictions on a fishing effort within this area. It is vital that the Irish Box is maintained as a biologically sensitive zone.
It beggars belief that the Commission is unable to produce any specific scientific report it has used in preparing this proposal. It further beggars belief that the Commission omitted any reference to the biologically sensitive nature of the Irish Box in the current proposal. We must ask why. Let me remind the Commission that Council Regulation (EC) No 1275/94 specifically recognised the biological sensitivity of the Irish Box, and yet the Commission broke this important link.
In the Commission's revised proposal, diplomatically referred to as the Council's compromise - the one we are not being consulted on - the biologically sensitive nature of the Irish Box is back. Today not only Irish but also Portuguese waters are under attack. Tomorrow it will be the Shetland waters. After that, God only knows.
I know that this Parliament is serious about fisheries conservation. I know that it is serious about sustainability of stocks. I have therefore tabled amendments for the plenary which address both of these issues.
It is not an exaggeration to say that the future of Ireland's entire fishing industry and the survival of all Ireland's coastal communities may depend on your support. I ask you for your support for my amendments in plenary.
Mr President, the Irish fishermen both from the North and from the South whose home waters are those of the Irish sea are now staring in dismay at what is happening to their industry. There is no doubt that this matter of the Irish Box is all-important. All the sacrifices they made were argued about before, but now all those sacrifices were in vain, because the Commission now takes a different line and says the box has got to go.
The time has come when this House must face up to the fact that the fishermen from the North and the South of Ireland, for the first time in history, have come together to face this particular problem. It is a serious problem, it is a problem that is causing people who were pro-European Parliament to turn against this Parliament. This is a serious matter, and I trust that tonight the Commissioner will take this to heart and to his very soul.
The fishermen are looking for a fundamental review of the current quota system, they are looking for a review of the tie-up policies, they are looking for a review of the direction of the Common Fisheries Policy, they are looking for a review of the best way to achieve proper cod recovery and to achieve the recovery of other fish stocks. These are matters that must be faced, they cannot be swept away. I appeal to the Commissioner to come to Ireland, both North and South, hear the fisherman at first hand and act for them and the future of this industry.
Mr President, ladies and gentlemen, Commissioner, I am disappointed by this debate as it seems like a hotchpotch of national interests and I am hearing very little about Europe, but rather a defence of the conservation of resources which responds entirely to each of the parties' own interests.
I believe that the Commission must play a significant role in defending European interests. Everyone is looking after number one, and that is not what we want to see.
I would like to congratulate the three rapporteurs, or rather the four, I would like to congratulate Mr Ó Neachtain, because he produced the report - Mr Stevenson's name now only appears as chairman, despite the fact that the amendments presented to the plenary come from the UEN Group, although they have also been signed by Members with national interests.
I will say nothing about the report by Mr Fava since we are all going to accept it and I believe there is little controversy about it. With regard to the reports by Mr Hudghton and Mr Stevenson, I would like to say that I support what has emerged from the Committee on Fisheries, which is our specialised and competent committee. What subsequently emerges from the politics in the plenary is another issue.
We support Mr Hudghton's report. I would simply like to say that on the issue of the regional consultative committees, I agree with him, that they are consultative. We must listen to the regions, we must listen to the sectors. We have said this in Parliament and it has been said in the Council, but of course Parliament and the Council will then have the final word, because consultations are obligatory, but there is a common policy and common European bodies which must take these decisions after listening to the sectors in all regions.
With regard to the Stevenson report, there are two fundamental principles: firstly, the conservation of resources; secondly, equality of Member States. They are two principles which the Commission must accept. We have scrupulous respect for the conservation measures. We want a genuine sustainable fisheries policy, responsible fishing, with all the necessary measures, including fishing bans. If there are areas in which there are reproductions, of juvenile and restocking fish, there must not be any fishing, nobody fishes. And that is the way to create healthy biological bans. This must be made absolutely clear. These sensitive areas must therefore be sensitive. But this must be balanced with a second principle, which is the need for the Community principle of not discriminating against any State for reasons of nationality and therefore all these conservation measures must be taken in a manner that affects everyone, not benefiting some and harming others; that would be an anti-Community measure and would end up in the courts, the Court of Justice in this case.
I hope that this is not necessary so that the Member States, which have actually come to the end of their transitional period of 17 years - the longest transitional period in the history of the European Union - whose rights have been restricted for these 17 years, can now accede under equal conditions. The conservation measures must therefore affect everybody. There are measures, as the Commissioner knows, which consist of limiting the ACRs, fishing days, the capacity of fleets, all of which are selective technical measures. There are many measures, but they must clearly be applied equally to everybody.
It is discriminatory, Commissioner, because the period intended to be used as a reference is 1998-2002, years during which there were two countries - Spain and Portugal - whose rights were restricted or limited. They are therefore not operating under equal conditions if we take that period as a reference.
We are naturally against the amendments which will be presented tomorrow by the UEN Group and the Group of the Greens/European Free Alliance, because we believe there are other ways to conserve resources without discriminating against certain States.
Finally, Commissioner, I would like you to clarify whether we are discussing the first proposal you made or the proposal which is already in the Council and on which there is an agreement, as certain Members have said. If that is the case, I would ask that this Parliament be consulted again and if it is not, we will use all the rights this House enjoys to see that it is.
In any event, the political decisions adopted in this House will have to be respected, but I would insist that what has been debated here today has been a hotchpotch of national interests, unfortunately for fishing, and that is not something which I, as an MEP, wanted to see. And the Commission is not playing the leading role it should playing in terms of a conservation of resources in the sensitive areas of Europe which affects every one of the Member States in an equal manner.
Mr President, I should also like to add my support to what has already been said on the concept of regional advisory councils. They are essential to provide a dialogue with all interested sectors. However, I would like to concentrate on what is now called the 'Stevenson report'.
I would like to thank Mr Ó Neachtain for all his work on what was originally his report. I regret that he had to move his name from the report but I also understand that he was left with no option.
The proposal from the Council seeks to put in place a new regime for fishing effort in Atlantic waters and a system of fishing effort management, concerning certain Community fishing areas and resources. However, on the one hand it would appear that the proposal looks for a management instrument to ensure no increase in fishing efforts, but on the other hand the issue of access of Spanish vessels into what is known as the 'Irish Box' becomes a matter of real concern.
The whole issue rests on the question of access to the Irish Box - water within 50 miles of the Irish coast. This area is an important spawning ground, rich in juvenile fish. This sensitive biological area deserves protection. Thus it is vital that the EU restricts the fishing effort in the Irish Box in order that future generations can enjoy a sustainable fisheries.
The Irish Box was specially recognised as an area of biological sensitivity. However, this report as it stands, instead of applying the policy of sustainable development, would open up this area of sensitivity to over-exploitation. As reports in the Irish Examiner note, fishermen are primarily concerned that fish stocks will be decimated if the Spanish fleet gains unlimited access to the Irish Box. Even the Irish Marine Minister expressed his frustration that he could not get the European Commission to give its opinion on the legal status of the Irish Box. I understand that there has now been some communication in this matter and that there is tentative compromise on the table, although the Irish and Spanish ministers are diametrically opposed.
I too share my Irish colleagues' concerns that, as Mr Ó Neachtain stated in the Irish Examiner, we could find these waters completely fished-out in no time at all. I would therefore like to ask colleagues to recognise the importance of boxes in scientifically sensitive areas. I understand that this is not just a north versus south issue. My colleagues from Portugal also value the sensitivity of boxes, especially concerning the Azores. If we are truly serious about a common fisheries policy, I believe that boxes are an important management tool, in recognition of biologically sensitive areas. This is not about discrimination. Far from it. This is about ensuring a sustainable fishery for future generations.
I hope that colleagues will support the amendments tabled, especially Amendment No 20, and make sure that the vision Mr Ó Neachtain had is seen through in this report.
Mr President, a commitment to sustainability leads us too to support fully Amendment Nos 20 to 30 to the Stevenson report. We must ensure proper protection for sensitive nursery and spawning grounds such as the Irish Box. Sustainability also requires the use of technical measures as dealt with in the Hudghton report, but these are most effective when they have the full support of those engaged in fishing. Indeed, fishers may become pioneers in the area as happened in Scotland with the square mesh panel. Therefore we thoroughly endorse the involvement of regional advisory councils in decisions on technical measures and we hope for the speedy establishment of such councils.
Finally, as regards the Fava report and the sustainability of the fisheries industry, decommissioning may be good for marine resources, but if fleets are reduced too far then the industry simply cannot survive. Even with a moderate level of reduction, effects on communities are severe. Help is urgently needed. Only today we have heard that the Commission has declared that what seems to be an eminently sensible arrangement in Scotland concerning quotas, is not compatible with common market rules.
How many more blows are our fishing communities supposed to take before faith in the European project is finally lost? When we see what is happening to them, even the most committed amongst us may begin to have our doubts. Please let us act with the sustainability of resources and of industry and with communities in mind. If we do not, it may be too late on all counts.
Mr President, there is common ground in the three reports. For different reasons, none of them are optimistic about the Commission's proposals for the fisheries sector. Globally speaking, the Commission's proposals keep to the traditional path of ignoring the benefits gained from the knowledge and experience of fishermen. As a consequence, trust in the Commission's ability to operate a successful Community fisheries policy is at its lowest.
Mr Fava mentioned that the Commission recognises that aid measures in favour of small-scale fisheries have not succeeded, and how no immediate action to protect them is planned, in spite of the fact that these small-scale fisheries employ 44% of all fishermen in the European Union.
The original advisory councils provided for in the common fisheries policy Green Paper are somewhat neglected, while the need for these regional advisory councils is more urgent than ever, as a different approach from that of the governmental policy of Member States. On that, let me take one enlightened sample from recent days. The whole Bay of Biscay fishing fleet has this week remained in harbour because of the significant reduction in overall fishing possibilities due to the pollution caused by the wreck of the Prestige. The Spanish authorities promised a scientific report on the consequences of the Prestige wreck. To date, no direct scientific or biological survey of the fishing areas has been made. The Spanish authorities claim, and I quote: 'que no se puede establecer una relación causal entre el vertido del 'Prestige' y la escasez de capturas'.
It is somewhat disappointing and regrettable that the Commission ignores in its proposals what Commissioner Fischler said in London when addressing the fishermen, that is, 'become full players in the fisheries management process'. An excellent message indeed.
Mr President, this is quite a difficult debate, which we must approach in a spirit of democracy, whilst also showing sensitivity to all parties involved. We all agree that the principle of sustainability based on scientific criteria must, of course, be observed when exploiting the sea's resources, but the principle of non-discrimination must also apply, although this must be duly combined and complemented with the principle of relative stability, which is also important.
I wish to thank those colleagues who, together with Mrs Figueiredo, voted for my amendment on access to waters in the Azores region. In fact, as has already been stated, this is an extremely sensitive situation, with a very complex ecological balance, and enormous care must be taken in granting access to these waters, since fish are concentrated in a tiny part of these waters, in the furthest reaches of the sea.
Secondly, I also wish to support the Commission's intention, expressed in this proposal for a report, to continue the specific arrangements with regard to access to the waters lying between Portugal and Spain. This was, in fact, decided in 1995, by common agreement between the two countries, and has had the support of the Commission and the Council. We hope that these arrangements can continue, because they are the best way of pursuing responsible fishing and a climate of peace between the fishing communities of the two countries.
Mr President, Commissioner, Chairman of the Committee on Fisheries and dear friend, Mr Stevenson, ladies and gentlemen, I am speaking to you at a particularly difficult time for the autonomous region of the Azores, as has already been said. Things are also difficult, however, for all those who believe in sustainable development and in the need to reverse the trend of over-exploiting fishery resources and of exterminating species, which is leading our oceans and, with them, our fishing communities, to disaster.
The Commission's original proposal for the Western Waters and the Stevenson report both seek to uphold and strengthen existing legislation protecting the resources of Portugal's Western Waters. Nevertheless, to our great surprise - as Mrs Figueiredo has already said - we have just discovered that the Council is preparing to dismantle all existing protection. The Council's current position is an invitation to plunder and devastate the Western Waters, flying in the face of the scientific reports that conclude that there is an urgent need to restrict, rather than extend, access to the waters, it ignores the positions and interests of fishing communities and will, if adopted, inevitably lead to an unprecedented disaster.
Commissioner, I should like to remind you of the answer you gave to my parliamentary question on the validity of the current regulations. You said at the time, Commissioner, in Question No 26: '? the Commission has a clear understanding of the validity of Regulations Nos 685 and 2027. Unless amended or repealed by the Community legislator, the rules established by the regulations will continue to apply.' This is the opposite of what you have just said here! I fail to understand how your opinion can change completely in only three months! I should also like to clarify the following point: the rules for the accession of Portugal and Spain to the European Communities expired in 1995. We are not in a transitional period! A new set of regulations was adopted in 1995 to apply thereafter, with the agreement of everyone! This is what you now want to blow out of the water, to call into question in order to ruin Portuguese waters. This is completely unacceptable. I wish to conclude, furthermore, by saying that equality between those in completely different situations is nothing but humbug and not equality at all. We want to see equality between situations that are equal, not a pretence of equality that serves only to cover up a policy of destroying our resources. For this very reason, I wish to support the rapporteur and to call on all Members to vote for Amendment No 20 of this report tomorrow.
Mr President, I would like to focus on the Fava report and then make a brief point on this absolutely fascinating debate on the Irish Box.
Commissioner, I would like to ask you to clarify a few points regarding Mr Fava's report, if possible, since you have said that you essentially endorse the proposals it contains. Mr Fava's report - which we will support tomorrow - states that the data on which your proposals are based is not up to date and is therefore not particularly reliable: the forecast of 12 000 jobs losses is underestimated and the retraining of the workforce envisaged is virtually impossible given the level of education of the people concerned. Mr Fava has pointed all this out today too, and yet you say that you are essentially in agreement. I fail to understand how you can support the report considering the proposals made.
Then the Committee on Budgets points out that there is not enough money and that the constraints are such as to exclude additional funding. Well then, if you, with your imagination, could manage to dream something up, we would be truly delighted. I would propose, and I am anxious to hear your opinion, in view of these budgetary difficulties, giving some of the responsibility back to the Member States - we are going to call for this in another report - allowing them, for example, to apply the de minimis rule to fisheries too, a rule with which you are quite familiar since it is employed in agriculture as well.
As far as the other issue under consideration is concerned, I confess I am a little disappointed by the debate. The excessively nationalistic overtones make me genuinely of the opinion that there is no longer any point in having a common fisheries policy. Whether we are talking about Portuguese, Irish or Spanish waters, clearly the scope for debate is reduced by such attitudes. During these periods of genuine difficulty - I am thinking of the serious issues affecting fishermen and their families - the only certain point of reference is the law. By respecting the law, we will be able to reconcile environmental sustainability with rights, the Treaties and the agreements. It is our only safeguard against shifting towards national policies and the only guarantee of our being able to pursue a common policy in this sector.
Mr President, I am going to talk almost exclusively about the maintenance of the Irish Box, since it illustrates the poles of opinion dividing clearly defined parties; despite this, Parliament's Committee on Fisheries had managed to adopt a report which I believe clearly combines the interests of the different parties since, on the one hand, it responds to the concern of a majority to protect sensitive areas from irresponsible fishing, and on the other, maintains that it is necessary to eliminate any discrimination suffered by Community fleets of any Member State.
The maintenance of the Irish Box is not justified from either a scientific point of view or a legal point of view; it consists of a political concession granted to a country 18 years ago, to make it possible to reach an agreement on the accession of Spain and Portugal to the European Union.
The restriction of access to a fishing area cannot be extended indefinitely, particularly if it affects a specific fleet. Several judgments clearly indicate that the rules relating to equal treatment laid down in Community legislation not only prohibit explicit discrimination on grounds of nationality, but also prohibit any disguised form of discrimination by means of the application of differentiation criteria which have the same effect in practice.
The transitional period for Spain's accession to the European Union ended in December 2002, and from January this year all restrictions should have disappeared.
From a scientific point of view, any measure for the conservation of resources is justified, provided that is not discriminatory. In the case of the Irish Box, the measures advocated by some people go even further than the initiatives recently taken to protect cod stocks, a species whose situation cannot be compared with the situation of angler fish, hake or john dory in the Irish Box.
The Act of Accession to the European Union by Spain and Portugal contains the explicit decision to remove all restrictions of access to Community waters in December 2002; legally, for reasons of legislative hierarchy which everybody, from the legal expert to the uninitiated in law, understand, the Regulations of 94 and 95 cannot replace the Act of Accession.
All fishing areas considered sensitive, without exception, must be protected and dealt with in the same way by means of technical measures, including by means of bans, but without discrimination. Those of us who vote against Amendment No 20 tomorrow, Mr President, want sustainable fishing resources, but also equality for all countries, discrimination against nobody and we are opting for Europe.
Mr President, I address my remarks to the Stevenson report only. I have no difficulty with the other two.
The Commissioner forces the banks in our country to resolve his problem of too much tonnage in EU waters by driving our Irish fishing fleet into bankruptcy. Yes, you will get there, but I seriously question whether this is a method that we should even contemplate at this stage.
If we reduce the fishing effort to such an extent that fishermen cannot meet their legitimate repayments there is no future for them. Yes, you will possibly achieve your goal, but at what cost to this most important industry?
I come back to the issue of the Irish Box. Yes, Commissioner, there is no need to paint the picture of the return of the Spanish Armada. There are 40 Spanish factory vessels in the Irish Box as we speak. They are allowed in there at the moment. The issue here is whether another 120 should be allowed into this very biologically sensitive area, not just the 40 that are there, but three or four times as many. There is no discrimination against the Spanish fleet. They are there now, as well as the French, Belgians and the Irish. But the present numbers of Spanish vessels in the Irish Box hoover up more fish than the whole Irish fishing effort can do itself. There is something wrong with a system that allows that off the coastal waters of Ireland. Are these not our waters in that sense? The very name 'Irish Box' I accept is emotive, but this is an issue in which we must have equity.
If we base our discussion and our debate on the advice of our scientists, on ICES and others who insist that for conservation we must restrict fishing effort in this area, in these most sensitive spawning and nursery grounds, if we follow that line we must be absolutely consistent and restrict right through. You cannot say to the French, the Belgians and the Irish 'no, you must restrict your effort', while at the same time effectively say to the Spaniards 'you can increase your effort four-fold. There is no equity in that. No discrimination against the Spaniards is intended here. If we go with the scientific argument, let us have some scientific rigour and be consistent and fair all round.
. (DE) Mr President, ladies and gentlemen, first of all, many thanks for all your contributions to the debate. I have followed your arguments carefully and would now like to comment on the individual amendments that have been proposed.
I will start with the Hudghton report. In Amendments Nos 1 and 3, you draw attention to errors in the references in our proposal. Thank you for pointing this out. We will of course correct these mistakes. As regards Amendment No 2, we prefer to set out the provisions on the use of combinations of towed nets of more than one range of mesh size in a single Commission regulation, as this opens up more options for discussion and technical consultation with the experts from the Member States. Amendment No 4 concerns industrial fishing, where by-catches of undersized fish and other species undeniably occur, that is true. However, I should remind you in this context that in this fisheries sector, a maximum of 5% by-catch is permitted, and controls carried out primarily by ICES have revealed that in practice, the by-catch falls well below this 5% limit.
Amendments Nos 5, 8 and 10 on the regional advisory councils, as I have already pointed out, are redundant here, in my view. The new framework regulation already states that we will consult these regional bodies where there is a regional aspect to a proposal.
Amendments Nos 6 and 7 are redundant because their content is already included in the new framework regulation on the common fisheries policy. I can accept Amendment No 9 to the extent that I can take up the reference to the new framework regulation.
Finally, I would just like to clarify one point, because Mr Varela Suanzes-Carpegna asked whether I was referring to the first or the second Commission proposal. There is only one Commission proposal. There is also the report on the proposal, and my statement. What you mean, perhaps, is a non-paper which the Greek Presidency presented for discussion, but it is not a Commission proposal.
Let me turn now to the Stevenson report. The proposals relate to the western waters. I am happy to accept Amendments Nos 2 to 5 as they are entirely in line with the objectives contained in our proposal. However, I cannot accept Amendment No 6 as it would delete the recital which sets out the basic concept underlying our proposed regulation, namely to ensure that there is no increase in the overall levels of the fishing effort in the western waters and that the fishing effort is calculated on the basis of the fishing effort actually deployed to date in these fisheries. I can endorse Amendment No 10 in principle, although the right place for this text is in the recitals, not in the enacting terms of the regulation. I do not think that Amendment No 17 is necessary, as we are safeguarding the monitoring of the fishing effort through the proposal's other provisions. The inclusion of a clause on changes to the system is acceptable, however, so I endorse Amendment No 19. Unfortunately, I must reject Amendments Nos 20 to 29. I would like to make it clear at this point that the Irish Box is a thing of the past. There is no going back. Free access to the waters beyond the 12-mile zone is a fundamental principle of the common fisheries policy. It can be restricted if stock conservation measures warrant such a measure. However, such restrictions must then apply equally and without discrimination to all Member States.
Amendment No 30 concerns relative stability. This principle is already contained in the new framework regulation for the common fisheries policy and therefore does not need to be rolled out again here. As regards the outermost regions, I can accept Amendments Nos 8 and 13 to the extent that we should also restrict access to stocks other than tuna and related species, in order to protect the interests of local fisherman more effectively. However, this need not apply to the whole 200-mile zone. This should be looked at in more detail.
With regard to the pelagic stocks, I must unfortunately reject Amendments Nos 11, 12, 14, 15, 16 and 18. If practical problems arise due to the migration of stocks between the various ICES areas or sub-areas, the areas for the maximum permissible fishing effort can be extended without any difficulty to several sub-areas or to the whole western waters, instead of applying per sub-area. However, we cannot resolve potential problems of this kind by removing the pelagic species from the regulation altogether.
However, I am happy to accept your Amendment No 1 regarding the adaptation of the text reference to the new framework regulation on the common fisheries policy. The same applies to Amendment No 7, which relates to scientific and biological surveys and Amendment No 9 on satellite monitoring systems.
This brings me to the Fava report on our Action Plan to alleviate the social impacts. As regards paragraph 11 of the resolution on the inclusion of employment and health and safety conditions at work, I should point out that these objectives are already taken into account in the common fisheries policy. I am happy to comply with paragraph 5 of your resolution to the extent that we can always update the Action Plan when the Member States supply us with information on the socio-economic impacts for any future stock recovery plan or multiannual management plan. We have already fulfilled the demands set out in paragraph 13 on consultation with Member States and the fisheries sector. With regard to paragraphs 7, 8 and 9, let me say that I reminded the Member States, at the Fisheries Council on 26 May, that they should supply the Commission by 15 June this year with precise details of the additional funds needed to deal with the socio-economic impacts of the stock recovery plan for cod. To date, only the United Kingdom has provided more precise data, but it has indicated that it is seeking to cover the additional financial requirements from national funds. However, no other Member State has provided any data as yet.
I also asked for information to be provided to us on whether and how the Member States wish to revise their original programme planning in order to boost support for socio-economic measures. Without this information from the Member States, we will all - the Commission and the Parliament alike - have difficulties in complying with this year's European Parliament resolution. We will also be unable to convince the budgetary authorities of the need to make as much as EUR 150 million in additional funding available via the flexibility instrument to alleviate the crisis in the white fish sector if no such demands are forthcoming from the Member States.
Mr President, I should like to ask for clarification of the Commissioner's remarks in relation to regional advisory councils. In his earlier statement he said that RACs had been established in the basic regulation, that they can be consulted, but there was not a general obligation and indeed there are legal obstacles to that. Now he has said that regional advisory councils will be consulted where there is a regional aspect to a proposal.
In general, whose prerogative is it to decide when and on what RACs will be consulted. In particular, does he accept that technical measures, if they are to be meaningful, must be tailored to regions, and that therefore there is a regional aspect. Therefore will or will not regional advisory councils be consulted on this technical measures report?
I am very grateful, Mr President, but I believe the Commissioner should tell us what the truth is: is it what he stated in his answer to Question No 26 - which is that the regulations are in force - or what he has just stated, which is that the regulations are no longer in force? The Commissioner must clarify the situation and say which is true: his previous statement or the one he has just made.
. (DE) Mr President, first of all, I would like to reply to Mr Hudghton's question on the regional advisory councils. The question whether it is meaningful and necessary, or regarded as necessary, to consult such a body must arise from the given situation. What I drew attention to is this: the basic regulation provides for the option of consulting the advisory councils, and it is therefore not possible to transform this into obligatory consultation in a secondary provision. However, I can solemnly pledge, on the Commission's behalf, that we will always consult the relevant advisory council, if one exists, as a matter of course where there is a regional aspect to a proposal on a region of the sea. After all, we ourselves have an interest in obtaining the greatest possible range of clear and detailed information on the meaningful deployment of technical measures.
As regards Mr Casaca's comments: yes, of course, what was said in the answer to the question continues to apply. However, you do need to consider one thing: you said that the provision of the Accession Treaty automatically continues in force. Perhaps this was not translated quite correctly. This certainly cannot apply, as this provision of the Accession Treaty, as is well known, has already expired. Currently, the situation is this, to be precise: according to the Commission's Legal Service, the legal basis has expired, but legislation is required to repeal the relevant provision of the regulation as well. It does not become invalid of its own accord. However, there is a view in the Council's Legal Service that due to the expiry of the legal basis, this provision of the regulation also forfeits its legal force. There are therefore two conflicting legal opinions here. As would seem logical, I informed you about the Commission's legal opinion in my reply.
Thank you Commissioner.
The joint debate is closed.
The vote will take place tomorrow, Wednesday, at 12 noon.
. We support the rapporteur's proposal to reject the initiative. However, we do this for very different reasons.
We believe that expulsions and deportations from Member States are wrong. They do not take account of the underlying reasons forcing people to flee from their countries and often involve sending people to countries where murder, torture and inhuman treatment are not just a threat but bitter reality. It is also no secret that, again and again, people being deported die because of the actions of security staff. Expulsions and deportations from Member States are often cruel, inhumane and unjust.
Apart from this, asylum procedures in the EU are often grossly unjust and arbitrary, leading to dramatically varying recognition rates between Member States.
In such a situation, and as long as the global misery of capitalist exploitation, war and violent conflict and disrespect for human rights continue, nobody should be deported from Europe, and there should be no mutual recognition of deportation orders.
In view of all this, we demand a total halt to deportations, the immediate release of all people being detained pending deportation and a permanent right of residence for all undocumented immigrants.